EXHIBIT 10.32


FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of this
2nd day of December, 2019, by and among SUNNOVA TEP HOLDINGS, LLC, a Delaware
limited liability company (the “Borrower”), SUNNOVA TE MANAGEMENT, LLC, a
Delaware limited liability company, in its capacity as Facility Administrator
(the “Facility Administrator”), CREDIT SUISSE AG, NEW YORK BRANCH, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”),
the Lenders and the Funding Agents representing a group of Lenders party to the
Credit Agreement (defined below) (together with the Borrower, the Administrative
Agent, the Lenders and the Facility Administrator, the “Parties”), and amends
that certain Credit Agreement, dated as of September 6, 2019 (as amended,
modified, restated, supplemented or extended prior to the date hereof, the
“Credit Agreement”), by and among the Borrower, the Facility Administrator, the
Administrative Agent, the Lenders and the Funding Agents representing a group of
Lenders party thereto, Wells Fargo Bank, National Association, in its capacity
as Paying Agent, and U.S. Bank National Association, in its capacity as
Verification Agent. Capitalized terms used herein have the meanings set forth in
the Credit Agreement.
RECITALS
WHEREAS, the Parties hereto desire to amend the Credit Agreement in accordance
with Section 10.2(A) thereof as set forth in Sections 1 hereof.
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.Amendments to the Credit Agreement. The Credit Agreement in effect immediately
prior to the date hereof is hereby amended to delete the red, stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the blue, double underlined text (indicated in the same manner as the
following example: underlined text) as set for on Exhibit A hereto.
2.    Representations and Warranties. Each of the Borrower and the Facility
Administrator represents and warrants as of the date of this Amendment as
follows:
(i)this Amendment has been duly and validly executed and delivered by such party
and constitutes its valid and binding obligation, legally enforceable against
such party in accordance with its terms, except as enforceability may be limited
by applicable insolvency laws and general principles of equity (whether
considered in a proceeding at law or in equity);
(ii)    the execution, delivery and performance by it of this Amendment are
within its powers, and do not conflict with, and will not result in a violation
of, or constitute or give rise to an event of default under (i) any of its
organizational documents, (ii) any agreement or other instrument which may be
binding upon it, or (iii) any law, governmental regulation, court decree or
order applicable to it or its properties, except, in each case, where




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.        

--------------------------------------------------------------------------------





such conflict, violation or event of default could not reasonably be expected to
result in a Material Adverse Effect;
(iii)    it has all powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted except
where the failure to obtain such licenses, authorizations, consents and
approvals would not result in a Material Adverse Effect; and
(iv)    the representations and warranties of such party set forth in the
Transaction Documents to which it is a party are true and correct in all
material respects (except to the extent there are already materiality qualifiers
therein) as of the date hereof.
Each of the Borrower and the Facility Administrator represents and warrants that
(i) immediately prior to this Amendment, no Potential Default, Event of Default,
Potential Amortization Event or Amortization Event has occurred and is
continuing and (ii) no Potential Default, Event of Default, Potential
Amortization Event or Amortization Event will occur as a result of the execution
of this Amendment.
3.    Effect of Amendment. This Amendment shall not in any manner constitute or
be construed to constitute a novation, discharge, forgiveness, extinguishment or
release of any obligation under the Credit Agreement or the other Transaction
Documents or to keep and perform any of the terms, conditions, agreements
contained in therein. Except as expressly amended and modified by this
Amendment, all provisions of the Credit Agreement shall remain in full force and
effect and each reference to the Credit Agreement and words of similar import in
the Transaction Documents shall be a reference to the Credit Agreement as
amended hereby and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Credit Agreement other than as set forth herein. This Amendment is a Transaction
Document.
4.    No Release or Novation; Ratification of Related Documents; Binding Effect.
Nothing contained herein and nothing done pursuant hereto shall affect or be
construed to affect or to release the liability of any party or parties
whomsoever who may now or hereafter be liable under or on account of the
Indebtedness under the Credit Agreement and the other Transaction Documents.
Except as expressly provided herein, (i) nothing herein shall limit in any way
the rights and remedies of the Secured Parties under the Credit Agreement and
the other Transaction Documents, and (ii) the terms and conditions of the Credit
Agreement and the other Transaction Documents remain in full force and effect
and are hereby ratified and affirmed. The Borrower hereby ratifies and affirms
all of its promises, covenants and obligations to promptly and properly pay any
and all sums due under the Credit Agreement and the other Transaction Documents,
as amended by this Amendment and to promptly and properly perform and comply
with any and all of its obligations, duties and agreements pursuant thereto, as
modified hereby or in connection herewith. This Amendment shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and assigns.


2    


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





5.    Entire Agreement; Effectiveness. This Amendment constitutes the entire
agreement among the Parties with respect to the matters dealt with herein. All
previous documents, undertakings and agreements, whether verbal, written or
otherwise, among the Parties with respect to the subject matter of this
Amendment, are hereby cancelled and superseded and shall not affect or modify
any of the terms or obligations set forth in this Amendment. Upon the execution
of this Amendment, this Amendment shall be binding upon and inure to the benefit
of the Parties.
6.    Severability. Any provision hereof which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and without affecting the validity or enforceability of any
provision in any other jurisdiction.
7.    Incorporation By Reference. Sections 10.9 (Governing Law), 10.10
(Jurisdiction), 10.11 (Waiver of Jury Trial), 10.20 (Non-Petition) and 10.21
(Non-Recourse) of the Credit Agreement hereby are incorporated by reference as
if fully set forth in this Amendment mutatis mutandis.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and by different Parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or by e-mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Amendment.
[Signature Pages Follow]








3    


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written above.
SUNNOVA TEP HOLDINGS, LLC. as Borrower
By: /s/ Christopher Smith    
Name: Christopher Smith
Title: SVP, Head of Finance and Treasurer
SUNNOVA TE MANAGEMENT, LLC
By: /s/ Christopher Smith    
Name: Christopher Smith
Title: SVP, Head of Finance and Treasurer






[Signature Page to Sunnova TEP IV Warehouse Credit Agreement First Amendment]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------







CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent and as Funding Agent
By: /s/ Patrick Duggan    
Name: Patrick Duggan
Title: Vice President
By: /s/ Kenneth Aiani    
Name: Kenneth Aiani
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Patrick Duggan    
Name: Patrick Duggan
Title: Authorized Signatory
By: /s/ Kenneth Aiani    
Name: Kenneth Aiani
Title: Authorized Signatory


[Signature Page to Sunnova TEP IV Warehouse Credit Agreement First Amendment]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------







MOUNTCLIFF FUNDING LLC, AS A CONDUIT LENDER
By: /s/ Josh Borg    
Name: Josh Borg
Title: Authorized Signatory








[Signature Page to Sunnova TEP IV Warehouse Credit Agreement First Amendment]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------






Exhibit A
[see attached]








[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------


EXECUTION COPYEXHIBIT A



--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of September 6, 2019
among
SUNNOVA TEP HOLDINGS, LLC,
as Borrower
SUNNOVA TE MANAGEMENT, LLC,
as Facility Administrator
CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent for the financial institutions
that may from time to time become parties hereto as Lenders
LENDERS
from time to time party hereto
FUNDING AGENTS
from time to time party hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Paying Agent
and
U.S. BANK NATIONAL ASSOCIATION,
as Verification Agent



--------------------------------------------------------------------------------







[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
Heading
Page



ARTICLE I    CERTAIN DEFINITIONS    1
Section 1.1.
Certain Definitions    1

Section 1.2.
Computation of Time Periods    1

Section 1.3.
Construction    1

Section 1.4.
Accounting Terms    2

ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES    2
Section 2.1.
Establishment of the Credit Facility    2

Section 2.2.
The Advances    2

Section 2.3.
Use of Proceeds    3

Section 2.4.
Making the Advances    3

Section 2.5.
Fees    5

Section 2.6.
Reduction/Increase of the Commitments    6

Section 2.7.
Repayment of the Advances    7

Section 2.8.
Certain Prepayments    13

Section 2.9.
Mandatory Prepayments of Advances    14

Section 2.10.
[Reserved]    14

Section 2.11.
Interest    14

Section 2.12.
Breakage Costs; Liquidation Fees; Increased Costs; Capital Adequacy; Illegality;
Additional Indemnifications    14

Section 2.13.
Payments and Computations    16

Section 2.14.
Payment on Non-Business Days    16

Section 2.15.
[Reserved]    16

Section 2.16.
Extension of the Scheduled Commitment Termination Date    16

Section 2.17.
Taxes    17

Section 2.18.
Request for Borrowing Exceeding Aggregate Commitment    21

ARTICLE III    CONDITIONS OF LENDING AND CLOSING    22
Section 3.1.
Conditions Precedent to Closing    22

Section 3.2.
Conditions Precedent to All Advances    25

Section 3.3.
Conditions Precedent to Acquisition of Additional Managing Members    26

ARTICLE IV    REPRESENTATIONS AND WARRANTIES    27
Section 4.1.
Representations and Warranties of the Borrower    27

ARTICLE V    COVENANTS    31


-i-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 5.1.
Affirmative Covenants    31

Section 5.2.
Negative Covenants    41

Section 5.3.
Covenants Regarding the Solar Asset Owner Member Interests    45

ARTICLE VI    EVENTS OF DEFAULT    47
Section 6.1.
Events of Default    47

Section 6.2.
Remedies    49

Section 6.3.
Class B Lender Purchase Option    49

Section 6.4.
Sale of Collateral    51

ARTICLE VII    THE ADMINISTRATIVE AGENT AND FUNDING AGENTS    52
Section 7.1.
Appointment; Nature of Relationship    52

Section 7.2.
Powers    52

Section 7.3.
General Immunity    52

Section 7.4.
No Responsibility for Advances, Creditworthiness, Collateral, Recitals,
Etc.    53

Section 7.5.
Action on Instructions of Lenders    53

Section 7.6.
Employment of Administrative Agents and Counsel    53

Section 7.7.
Reliance on Documents; Counsel    53

Section 7.8.
The Administrative Agent’s Reimbursement and Indemnification    53

Section 7.9.
Rights as a Lender    54

Section 7.10.
Lender Credit Decision    54

Section 7.11.
Successor Administrative Agent    54

Section 7.12.
Transaction Documents; Further Assurances    55

Section 7.13.
Collateral Review    55

Section 7.14.
Funding Agent Appointment; Nature of Relationship    55

Section 7.15.
Funding Agent Powers    56

Section 7.16.
Funding Agent General Immunity    56

Section 7.17.
Funding Agent Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc.    56

Section 7.18.
Funding Agent Action on Instructions of Lenders    57

Section 7.19.
Funding Agent Employment of Agents and Counsel    57

Section 7.20.
Funding Agent Reliance on Documents; Counsel    57

Section 7.21.
Funding Agent’s Reimbursement and Indemnification    57

Section 7.22.
Funding Agent Rights as a Lender    57

Section 7.23.
Funding Agent Lender Credit Decision    58

Section 7.24.
Funding Agent Successor Funding Agent    58

Section 7.25.
Funding Agent Transaction Documents; Further Assurances    58

ARTICLE VIII    ADMINISTRATION AND SERVICING OF THE COLLATERAL    59
Section 8.1.
Management Agreements/Servicing Agreements/Facility Administration
Agreement    59

Section 8.2.
Accounts    61



-ii-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 8.3.
Adjustments    71

ARTICLE IX    THE PAYING AGENT    71
Section 9.1.
Appointment    71

Section 9.2.
Representations and Warranties    71

Section 9.3.
Limitation of Liability of the Paying Agent    72

Section 9.4.
Certain Matters Affecting the Paying Agent    72

Section 9.5.
Indemnification    77

Section 9.6.
Successor Paying Agent    78

ARTICLE X    MISCELLANEOUS    79
Section 10.1.
Survival    79

Section 10.2.
Amendments, Etc    79

Section 10.3.
Notices, Etc    80

Section 10.4.
No Waiver; Remedies    80

Section 10.5.
Indemnification    80

Section 10.6.
Costs, Expenses and Taxes    81

Section 10.7.
Right of Set-off; Ratable Payments; Relations Among Lenders    82

Section 10.8.
Binding Effect; Assignment    83

Section 10.9.
GOVERNING LAW    85

Section 10.10.
Jurisdiction    86

Section 10.11.
Waiver of Jury Trial    86

Section 10.12.
Section Headings    86

Section 10.13.
Tax Characterization    86

Section 10.14.
Execution    86

Section 10.15.
Limitations on Liability    86

Section 10.16.
Confidentiality    87

Section 10.17.
Limited Recourse    88

Section 10.18.
Customer Identification - USA Patriot Act Notice    89

Section 10.19.
Paying Agent Compliance with Applicable Anti-Terrorism and Anti-Money Laundering
Regulations    89

Section 10.20.
Non-Petition    89

Section 10.21.
No Recourse    89

Section 10.22.
[Reserved]    90

Section 10.23.
Additional Paying Agent Provisions    90

Section 10.24.
Acknowledgement Regarding Any Supported QFCs    90



SCHEDULE I
—     Eligibility Criteria

SCHEDULE II
—     The Collection Account, the Supplemental Reserve Account, the Liquidity
Reserve Account, the SAP Revenue Account, the Takeout Transaction Account, the
Borrower’s Account and the TEP Collateral Account

SCHEDULE III
—     [Reserved]

SCHEDULE IV
—     Scheduled Hedged SREC Payments



-iii-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





SCHEDULE V
—     Scheduled Host Customer Payments

SCHEDULE VI
—     Scheduled PBI Payments

SCHEDULE VII
—     Scheduled Managing Member Distributions

SCHEDULE VIII
—     Tax Equity Financing Documents

SCHEDULE IX
—     SAP Financing Documents

EXHIBIT A
—     Defined Terms

EXHIBIT B-1
—     Form of Borrowing Base Certificate

EXHIBIT B-2
—     Form of Notice of Borrowing

EXHIBIT C
—     [Reserved]

EXHIBIT D-1
—     Form of Class A Loan Note

EXHIBIT D-2
—     Form of Class B Loan Note

EXHIBIT E
—     Commitments

EXHIBIT F
—     Form of Assignment Agreement

EXHIBIT G
—     Form of Solar Service Agreement

EXHIBIT H
—     Form of Notice of Delayed Funding

EXHIBIT I
—     Delayed Funding Notice

EXHIBIT J
—     Form of Underwriting and Reassignment Credit Policy







-iv-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------


EXECUTION VERSION


CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of September 6,
2019, by and among SUNNOVA TEP HOLDINGS, LLC, a Delaware limited liability
company (the “Borrower”), SUNNOVA TE MANAGEMENT, LLC, a Delaware limited
liability company, as Facility Administrator (in such capacity, the “Facility
Administrator”), the financial institutions from time to time parties hereto
(each such financial institution (including any Conduit Lender), a “Lender” and
collectively, the “Lenders”), each Funding Agent representing a group of
Lenders, CREDIT SUISSE AG, NEW YORK BRANCH (“CSNY”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders, WELLS FARGO BANK,
NATIONAL ASSOCIATION, not in its individual capacity, but solely as Paying Agent
(as defined below), and U.S. BANK NATIONAL ASSOCIATION, as Verification Agent
(as defined below).
RECITALS
WHEREAS, the Borrower has requested that the Lenders provide loans to Borrower
in connection with its ownership interest in the Solar Asset Owner Member
Interests; and
WHEREAS, the Lenders are willing to provide such loans upon the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
ARTICLE I

CERTAIN DEFINITIONS
Section 1.1.    Certain Definitions. Capitalized terms used but not otherwise
defined herein have the meanings given to them in Exhibit A attached hereto.
Section 1.2.    Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Any references to completing an action on a non-Business Day (including any
payments), shall be automatically extended to the next Business Day
Section 1.3.    Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (A) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth therein), (B) any
reference


        
[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (C) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (D) all references herein to
Sections, Schedules and Exhibits shall be construed to refer to Sections of, and
Schedules and Exhibits to, this Agreement, (E) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all real property, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, and interests in any of the
foregoing, (F) any reference to a statute, rule or regulation is to that
statute, rule or regulation as now enacted or as the same may from time to time
be amended, re-enacted or expressly replaced and (G) “or” is not exclusive.
References to “Managing Member” in this Agreement shall be deemed to include all
entities comprising such defined term unless the context requires otherwise.
“References to “Manager” in this Agreement shall be deemed to include all
entities comprising such defined term unless the context requires otherwise.
Section 1.4.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements, except as otherwise specifically prescribed herein.
ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
Section 2.1.    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Transaction Documents, the Administrative Agent and the Lenders agreed to
establish the credit facility set forth in this Agreement for the benefit of the
Borrower.
Section 2.2.    The Advances. (A) Subject to the terms and conditions set forth
herein, each Non-Conduit Lender in a Class A Lender Group agrees, severally and
not jointly, to make one or more loans (each such loan, a “Class A Advance”) to
the Borrower, from time to time during the Availability Period, in an amount,
for each Class A Lender Group, equal to its Class A Lender Group Percentage of
the aggregate Class A Advances requested by the Borrower pursuant to Section
2.4; provided that the Class A Advances made by any Class A Lender Group shall
not exceed its Class A Lender Group Percentage of the lesser of (i) the Class A
Aggregate Commitment effective at such time and (ii) the Class A Borrowing Base
at such time; provided, further, that a Non-Conduit Lender in a Class A Lender
Group shall be deemed to have satisfied its obligation to make a Class A Advance
hereunder (solely with respect to such Class A Advance) to the extent any
Conduit Lender in such Lender Group funds such Class A Advance in place of such
Non-Conduit Lender in accordance with this Agreement, it being understood that
such Conduit Lender may fund a Class A Advance in its sole discretion.
(B)    Subject to the terms and conditions set forth herein, each Non-Conduit
Lender in a Class B Lender Group agrees, severally and not jointly, to make one
or more loans (each such


-2-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





loan, a “Class B Advance”) to the Borrower, from time to time during the
Availability Period, in an amount, for each Class B Lender Group, equal to its
Class B Lender Group Percentage of the aggregate Class B Advances requested by
the Borrower pursuant to Section 2.4; provided that the Class B Advances made by
any Class B Lender Group shall not exceed its Class B Lender Group Percentage of
the lesser of (i) the Class B Aggregate Commitment effective at such time and
(ii) the Class B Borrowing Base at such time; provided, further, that a
Non-Conduit Lender in a Class B Lender Group shall be deemed to have satisfied
its obligation to make a Class B Advance hereunder (solely with respect to such
Class B Advance) to the extent any Conduit Lender in such Lender Group funds
such Class B Advance in place of such Non-Conduit Lender in accordance with this
Agreement, it being understood that such Conduit Lender may fund a Class B
Advance in its sole discretion.
Section 2.3.    Use of Proceeds. Proceeds of the Advances shall only be used by
the Borrower to (i) purchase Solar Assets and/or Solar Asset Owner Member
Interests from the Seller under the Sale and Contribution Agreement, (ii) make
deposits into the Liquidity Reserve Account (up to the Liquidity Reserve Account
Required Balance), (iii) make deposits into the Supplemental Reserve Account (up
to the Supplemental Reserve Account Required Balance), (iv) make distributions
to the Parent and (v) pay certain fees and expenses incurred in connection with
establishment of the credit facility set forth in this Agreement.
Section 2.4.    Making the Advances. (A) Except as otherwise provided herein,
the Borrower may request that the Lenders make Advances to the Borrower by the
delivery to the Administrative Agent, each Funding Agent, the Paying Agent and,
so long as it remains a Lender hereunder, the CS Conduit Lender, not later than
1:00 P.M. (New York City time) two (2) Business Days prior to the proposed
Funding Date of a written notice of such request substantially in the form of
Exhibit B-2 attached hereto (each such notice, a “Notice of Borrowing”) together
with a duly completed Borrowing Base Certificate signed by a Responsible Officer
of the Borrower. Any Notice of Borrowing or Borrowing Base Certificate received
by the Administrative Agent, the Funding Agents and the Paying Agent after the
time specified in the immediately preceding sentence shall be deemed to have
been received by the Administrative Agent, the Funding Agents and the Paying
Agent on the next Business Day, and to the extent that results in the proposed
Funding Date being earlier than two (2) Business Days after the date of delivery
of such Notice of Borrowing, then the date specified in such Notice of Borrowing
as the proposed Funding Date of an Advance shall be deemed to be the Business
Day immediately succeeding the proposed Funding Date of such Advance specified
in such Notice of Borrowing. The proposed Funding Date specified in a Notice of
Borrowing shall be no earlier than two (2) Business Days after the date of
delivery of such Notice of Borrowing and may be up to a maximum of thirty (30)
days after the date of delivery of such Notice of Borrowing. Unless otherwise
provided herein, each Notice of Borrowing shall be irrevocable. The aggregate
principal amount of the Class A Advance and Class B Advance requested by the
Borrower for any Funding Date shall not be less than the lesser of
(x) $1,000,000 and (y) the remaining amount necessary in order for the Borrower
to fully utilize all available Commitments. If the Administrative Agent delivers
a written notice (including by electronic mail) to the Borrower contesting the
Borrower’s calculations or any statement within such Notice of Borrowing, it
shall promptly inform the Borrower. The Borrower may then deliver an amended
Notice of Borrowing to the


-3-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Administrative Agent, the Funding Agents and the Paying Agent or, by written
notice, rescind the Notice of Borrowing.
(B)    The Notice of Borrowing shall specify (i) the aggregate amount of Class A
Advances requested together with the allocated amount of Class A Advances to be
paid by each Class A Lender Group based on its respective Class A Lender Group
Percentage, (ii) the aggregate amount of Class B Advances requested together
with the allocated amount of Class B Advances to be paid by each Class B Lender
Group based on its respective Class B Lender Group Percentage and (iii) the
Funding Date; provided that the amount of Class A Advances to Class B Advances
requested shall be determined on a pro rata basis based on the Class A Aggregate
Commitment and Class B Aggregate Commitment as of the proposed Funding Date.
(C)    With respect to the Advances to be made on the Closing Date, each Lender
shall pay the amount of its Advance by wire transfer of such funds to the
Borrower’s Account no later than 4:00 P.M. (New York City time) on the Closing
Date.
(D)    With respect to the Advances to be made on any Funding Date, other than
the initial Advance to be made on the Closing Date, upon a determination by the
Administrative Agent that all conditions precedent to the Advances to be made on
such Funding Date set forth in Article III have been satisfied or otherwise
waived, each Lender shall fund the amount of its Advance by wire transfer of
such funds in accordance with the Borrower’s written instructions initiated no
later than 2:00 P.M. (New York City time) on such Funding Date.
(E)    Notwithstanding the foregoing, if any Non-Conduit Lender who shall have
previously notified the Borrower in writing, in substantially the form of
Exhibit H hereto, that it has incurred any external cost, fee or expense
directly related to and as a result of the “liquidity coverage ratio” under
Basel III in respect of its Commitment hereunder or any liquidity agreement
between such Non-Conduit Lender and the Conduit Lender, or its interest in the
Advances, such Non-Conduit Lender may, upon receipt of a Notice of Borrowing
pursuant to Section 2.4(A), notify the Borrower in writing by 5:00 P.M. (New
York City time) two (2) Business Days prior to the Funding Date specified in
such Notice of Borrowing, in substantially the form of Exhibit I hereto (a
“Delayed Funding Notice”), of its intent to fund (or, if applicable and if such
Conduit Lender so agrees in its sole discretion, have its Conduit Lender, if
applicable, fund all or part of) its allocated amount of the related Advance in
an amount that would, if combined with all other requested Advances within the
past thirty-five (35) days, exceed $20,000,000 (such amount, the “Delayed
Amount”) on a Business Day that is on or before the thirty-fifth (35th) day
following the date of delivery of such Non-Conduit Lender of such Delayed
Funding Notice (the “Delayed Funding Date”) rather than on the date specified in
such Notice of Borrowing. If any Non-Conduit Lender provides a Delayed Funding
Notice to the Borrower following the delivery by the Borrower of a Notice of
Borrowing, the Borrower may revoke such Notice of Borrowing by delivering
written notice of the same to the Administrative Agent and the Funding Agents by
12:00 P.M. (New York city time) on the Business Day preceding the related
Funding Date. No Non-Conduit Lender that has provided a Delayed Funding Notice
in respect of an Advance (a “Delayed Funding Lender”) shall be considered to be
in default of its obligation to fund its Delayed Amount pursuant to Section
2.4(D) hereunder unless and until it has failed to fund the Delayed Amount on or
before the Delayed


-4-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Funding Date. A Delayed Funding Lender is not obliged to fund until
thirty-five (35) days have elapsed since the funding request. For the avoidance
of doubt, a Delayed Funding Lender shall be required to fund its Delayed Amount
regardless of the occurrence of an Amortization Event, Event of Default,
Potential Amortization Event or Potential Default which occurs during the period
from and including the related Funding Date to and including the related Delayed
Funding Date, unless such Amortization Event, Event of Default, Potential
Amortization Event or Potential Default relates to an Insolvency Event with
respect to the Borrower.
(F)    If (i) one or more Delayed Funding Lenders provide a Delayed Funding
Notice to the Borrower in respect of a Notice of Borrowing and (ii) the Borrower
shall not have revoked the Notice of Borrowing prior to the Business Day
preceding such Funding Date, the Administrative Agent shall, by no later than
12:00 P.M. (New York City time) on the Business Day preceding such Funding Date,
direct each Lender Group and each Non-Conduit Lender that is not a Delayed
Funding Lender with respect to such Funding Date (each a “Non-Delayed Funding
Lender”) to fund an additional portion of such Advance on such Funding Date
equal to such Non‑Delayed Funding Lender’s proportionate share (based upon such
Non-Delayed Funding Lender’s Commitment relative to the sum of the Commitments
of all Non-Delayed Funding Lenders) of the aggregate Delayed Amounts with
respect to such Funding Date; provided, that in no event shall a Non-Delayed
Funding Lender be required to fund any amounts in excess of its Commitment.
Subject to Section 2.4(D), in the case of a Non-Delayed Funding Lender that is a
Non-Conduit Lender, such Non-Conduit Lender hereby agrees, or, in the case of a
Non-Delayed Funding Lender that is a Lender Group, the Conduit Lender in such
Lender Group may agree, in its sole discretion, and the Non-Conduit Lenders in
such Lender Group hereby agree, to fund such portion of the Advance on such
Funding Date.
(G)    After the Non-Delayed Funding Lenders fund a Delayed Amount on any
Funding Date in accordance with Section 2.4(F), the Delayed Funding Lender in
respect of such Delayed Amount will be obligated to fund an amount equal to the
excess, if any, of (a) such Delayed Amount over (b) the amount, if any, by which
the portion of any principal distribution amount paid to such Non-Delayed
Funding Lenders pursuant to Section 2.7 or any decrease to the outstanding
principal balance made in accordance with Section 2.8, on any date during the
period from and including such Funding Date to but excluding the Delayed Funding
Date for such Delayed Amount, was greater than what it would have been had such
Delayed Amount been funded by such Delayed Funding Lender on such Funding Date
(the “Delayed Funding Reimbursement Amount”) with respect to such Delayed Amount
on or before its Delayed Funding Date, irrespective of whether the Borrower
would be able to satisfy the conditions set forth in Section 3.2(A) to an
Advance, in an amount equal to such Delayed Funding Reimbursement Amount on such
Delayed Funding Date. Such Delayed Funding Lender shall fund such Delayed
Funding Reimbursement Amount on such Delayed Funding Date by paying such amount
to the Administrative Agent in immediately available funds, and the
Administrative Agent shall distribute such funds to each such Non-Delayed
Funding Lender, pro rata based on the relative amount of such Delayed Amount
funded by such Non-Delayed Funding Lender on such Funding Date pursuant to
Section 2.4(F).
Section 2.5.    Fees.


-5-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(A)    Facility Administrator Fee. Subject to the terms and conditions of the
Facility Administration Agreement, the Borrower shall pay the Facility
Administrator Fee to the initial Facility Administrator and after the
resignation or replacement of the initial Facility Administrator, the Borrower
shall pay the Facility Administrator Fee to a Successor Facility Administrator
appointed in accordance with the Facility Administration Agreement.
(B)    Verification Agent Fee. Subject to the terms and conditions of the
Verification Agent Agreement, the Borrower shall pay to the Verification Agent
the Verification Agent Fee.
(C)    Paying Agent Fee. Subject to the terms and conditions of the Paying Agent
Fee Letter, the Borrower shall pay to the Paying Agent the Paying Agent Fee.
(D)    Unused Line Fees. Solely during the Availability Period, the Borrower
agrees to pay to each Funding Agent, for the benefit of the Non-Conduit Lender
in its Lender Group and as consideration for the Commitment of such Non-Conduit
Lender in such Lender Group unused line fees in Dollars (the “Unused Line Fee”)
for the period from the Closing Date to the last day of the Availability Period,
computed as (a) the Unused Line Fee Percentage multiplied by (b) the average
Unused Portion of the Commitments with respect to such Lender Group during a
calendar quarter. Accrued Unused Line Fees shall be due and payable in arrears
(from available Collections as set forth and in the order of priority
established pursuant to Section 2.7) on the Payment Date immediately following
the last day of the applicable calendar quarter for which such fee was
calculated and on the last day of the Availability Period.
(E)    Payment of Fees. The fees set forth in Section 2.5(A), (B), (C), and (D)
and (E) shall be payable on each Payment Date by the Borrower from Distributable
Collections as set forth in and in the order of priority established pursuant to
Section 2.7(B). Notwithstanding anything to the contrary herein or in any
Transaction Document, the fees referred to in this Section 2.5 shall not
constitute “Confidential Information.”
(F)    Amendment Fee. Commencing on the Amendment Closing Date and thereafter,
the Borrower shall pay to the Administrative Agent a fee of $10,000 in
connection with each amendment (or group of related amendments effective of the
same date) to the Transaction Documents requested by it, which fee shall be in
addition to the reimbursement of costs and expenses associated therewith that is
provided for in Section 10.6 hereof. For the avoidance of doubt, any consent to
a Proposed Form delivered by the Administrative Agent pursuant to Section 5.1(X)
shall not give rise to the obligation to pay the amendment fee set forth in this
Section 2.5(F) so long as no amendment to any Transaction Document is required
in connection with such Proposed Form as determined by the Administrative Agent
in its sole discretion.
Section 2.6.    Reduction/Increase of the Commitments.
(A)    The Borrower may, on any Business Day, upon written notice given to the
Administrative Agent and each of the Funding Agents not later than ten (10)
Business Days prior to the date of the proposed action (which notice may be
conditioned upon any event), terminate in whole or reduce in part, on a pro rata
basis based on its Lender Group Percentage, the Unused Portion of the
Commitments with respect to each Lender Group (and on a pro rata basis with
respect


-6-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to each Non-Conduit Lender in such Lender Group); provided, that (i) any partial
reduction shall be in the amount of $1,000,000 or an integral multiple thereof
and (ii) any Unused Portion of the Commitments so reduced may not be increased
again without the written consent of the related Non-Conduit Lenders in such
Lender Group.
(B)    The Borrower may, on any Business Day upon written notice given to the
Administrative Agent and each of the Funding Agents, request an increase, on a
pro rata basis based on its Lender Group Percentage, of the Commitments of the
Non-Conduit Lender(s) in each Lender Group; provided, that any increase shall be
at least equal to $5,000,000 or an integral multiple thereof but shall in no
event cause the Aggregate Commitment to exceed the Maximum Facility Amount, the
Class A Aggregate Commitment to exceed the Class A Maximum Facility Amount or
the Class B Aggregate Commitment to exceed the Class B Maximum Facility Amount.
Each Non-Conduit Lender shall, within five (5) Business Days of receipt of such
request, notify the Administrative Agent and the Administrative Agent shall in
turn notify the Borrower in writing (with copies to the other members of the
applicable Lender Group) whether or not each Non-Conduit Lender has, in its sole
discretion, agreed to increase its Commitment. If a Non-Conduit Lender does not
send any notification to the Administrative Agent within such five (5) Business
Day period, such Non-Conduit Lender shall be deemed to have declined to increase
its Commitment. Any increase in Commitments agreed to pursuant to this Section
2.6(B) may be reduced by a Non-Conduit Lender, at any time, upon five Business
Days’ written notice to the Borrower from the Administrative Agent (with copies
to the other members of the applicable Lender Group) setting forth the amount of
such reduction; provided, however, that such Commitment may not be reduced to an
amount less than such Non-Conduit Lender’s initial Commitment on the Closing
Date (if such reduction is prior to a Takeout Transaction) or to an amount less
than such Non-Conduit Lender’s Commitment on or after a Takeout Transaction (if
such reduction is on or after a Takeout Transaction), but may be reduced to an
amount that is less than the then Aggregate Outstanding Advances.
Section 2.7.    Repayment of the Advances. (A) Notwithstanding any other
provision to the contrary, the outstanding principal balance of the Advances and
the other Obligations owing under this Agreement, together with all accrued but
unpaid interest thereon, shall be due and payable in full, if not due and
payable earlier, on the Maturity Date. For the avoidance of doubt, amounts
borrowed and repaid hereunder may be reborrowed in accordance with the terms
hereof.
(B)    On any Business Day, the Borrower may direct the Paying Agent to, and on
each Payment Date, the Borrower shall direct the Paying Agent to, subject to
Section 2.7(D), apply all amounts on deposit in the Collection Account
(including (x)(1)(a) Collections deposited therein during the related Collection
Period and (b) any amounts due during the related Collection Period but
deposited into the Collection Account within ten (10) Business Days after the
end of such Collection Period that the Facility Administrator (at its option)
has determined (with written notice thereof to the Paying Agent (with a copy to
the Administrative Agent and the Borrower)) to be treated as if such amounts
were on deposit in the Collection Account at the end of such Collection Period,
(2) amounts deposited therein from the Liquidity Reserve Account or the
Supplemental Reserve Account, in each case in accordance with Section 8.2 or (3)
any amounts deposited therein by the Seller or the Parent pursuant to the Sale
and Contribution Agreement or the Parent Guaranty,


-7-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





respectively, but (y) excluding Collections deposited therein in the current
Collection Period except as necessary to make distributions pursuant to clauses
(i) through (iii) of this Section or as otherwise determined by the Facility
Administrator pursuant to clause (x)(1)(a) above) (the “Distributable
Collections”), to the Obligations in the following order of priority based
solely on information contained in (I) with respect to any Payment Date, the
Facility Administrator Report for such related Collection Period or, if no
Facility Administrator Report is available, solely as directed in writing by the
Administrative Agent or (II) with respect to any other Business Day, including
the date of closing for a Takeout Transaction, on which the Borrower requests an
application and distribution of funds in the Collection Account (and/or Takeout
Transaction Account, if applicable), an interim Facility Administrator Report or
such other report in form and substance reasonably satisfactory to the
Administrative Agent (as confirmed by the Administrative Agent via an email sent
to the Paying Agent) and the Paying Agent relating to the Distributable
Collections and proceeds of a Takeout Transaction, if applicable, that is
delivered by the Facility Administrator (which the Facility Administrator hereby
agrees to deliver at the request of the Administrative Agent):
(i)    first (Service Providers), ratably, (a) to the Paying Agent (1) the
Paying Agent Fee and (2)(x) any accrued and unpaid Paying Agent Fees with
respect to prior Payment Dates plus (y) out-of-pocket expenses and indemnities
of the Paying Agent incurred and not reimbursed in connection with its
obligations and duties under this Agreement; provided that the aggregate
payments to the Paying Agent reimbursement for clauses (2)(y) will be limited to
$50,000 per calendar year so long as no Event of Default or Amortization Event
has occurred pursuant to this Agreement (unless otherwise approved by the
Majority Lenders and, if such reimbursement amount is to be increased, the
Majority Class B Lenders (the approval of the Majority Class B Lenders not to be
unreasonably withheld, conditioned or delayed if otherwise approved by the
Majority Lenders); provided that if the Majority Class B Lenders have not
affirmatively disapproved such increase in writing within five (5) Business Days
of receiving notice of such increase and the Majority Lenders have otherwise
approved such increase, such increase shall be deemed approved); (b) to the
Facility Administrator, the Facility Administrator Fee, and (c) to the
Verification Agent, the Verification Agent Fee;
(ii)    second (Hedge Agreement Payments and Class A Interest Distribution
Amount), on a pari passu basis (a) to the Qualifying Hedge Counterparty under
each Hedge Agreement, the payment of all amounts which are due and payable by
the Borrower to such Qualifying Hedge Counterparty on such date (other than
fees, expenses, termination payments, indemnification payments, tax payments or
other similar amounts), pursuant to the terms of the applicable Hedge Agreement
(net of all amounts which are due and payable by such Qualifying Hedge
Counterparty to the Borrower on such date pursuant to the terms of such Hedge
Agreement) and (b) to each Class A Funding Agent, for the benefit of and on
behalf of the Class A Lenders in its Class A Lender Group, the Class A Interest
Distribution Amount then due (allocated among the Class A Lender Groups based on
their Class A Lender Group Percentages) until paid in full;
(iii)    third (Class B Interest Distribution Amount (Non-Event of Default)), so
long as no Event of Default has occurred and is continuing, to each Class B
Funding Agent,


-8-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





for the benefit of and on behalf of the Class B Lenders in its Class B Lender
Group, the Class B Interest Distribution Amount then due (allocated among the
Class B Lender Groups based on their Class B Lender Group Percentages) until
paid in full;
(iv)    fourth (Unused Line Fee), first, to each Class A Funding Agent, for the
benefit of and on behalf of the related Non-Conduit Lender(s) in its Lender
Group, the payment of the Unused Line Fee then due (allocated among the Lender
Groups based on their Lender Group Percentages) until paid in full and second,
to each Class B Funding Agent, for the benefit of and on behalf of the related
Non-Conduit Lender(s) in its Lender Group, the payment of the Unused Line Fee
then due (allocated among the Lender Groups based on their Lender Group
Percentages) until paid in full;
(v)    fifth (Liquidity Reserve Account), if the amount on deposit in the
Liquidity Reserve Account is less than the Liquidity Reserve Account Required
Balance and no Amortization Event has occurred and is continuing, to the
Liquidity Reserve Account until the amount on deposit in the Liquidity Reserve
Account shall equal the Liquidity Reserve Account Required Balance;
(vi)    sixth (Supplemental Reserve Account), to the Supplemental Reserve
Account, the Supplemental Reserve Account Deposit, if any;
(vii)    seventh (Class A Borrowing Base Deficiency), to the extent required
under Section 2.9 in connection with a Class A Borrowing Base Deficiency, to
each Class A Funding Agent, on behalf of the Class A Lenders in its Class A
Lender Group, for the prepayment and reduction of the outstanding principal
amount of any Class A Advances, an amount equal to the amount necessary to cure
such Class A Borrowing Base Deficiency (allocated ratably among the Class A
Lender Groups based on their Class A Lender Group Percentages) plus, to the
extent not paid as provided above, accrued and unpaid interest on the Class A
Advances prepaid until paid in full;
(viii)    eighth (Class B Interest Distribution Amount (Event of Default)), if
an Event of Default has occurred and is continuing, to each Class B Funding
Agent, for the benefit of and on behalf of the Class B Lenders in its Class B
Lender Group, the Class B Interest Distribution Amount then due (allocated among
the Class B Lender Groups based on their Class B Lender Group Percentages) until
paid in full;
(ix)    ninth (Class B Borrowing Base Deficiency), to the extent required under
Section 2.9 in connection with a Class B Borrowing Base Deficiency, to each
Class B Funding Agent, on behalf of the Class B Lenders in its Class B Lender
Group, for the prepayment and reduction of the outstanding principal amount of
any Class B Advances, an amount equal to the amount necessary to cure such Class
B Borrowing Base Deficiency (allocated ratably among the Class B Lender Groups
based on their Class B Lender Group Percentages) plus, to the extent not paid as
provided above, accrued and unpaid interest on the Class B Advances prepaid
until paid in full;


-9-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(x)    tenth (Qualifying Hedge Counterparty Breakage and Amortization Period
Class A Lender Obligations), on a pari passu basis (a) to the Administrative
Agent for the account of the Hedge Counterparty under each Hedge Agreement, all
payments which arose due to a default by the Borrower or due to any prepayments
of amounts under such Hedge Agreement and all fees, expenses, indemnification
payments, tax payments or other amounts (to the extent not previously paid
hereunder) which are due and payable by the Borrower to such Hedge Counterparty
on such date, pursuant to the terms of the applicable Hedge Agreement (net of
all amounts which are due and payable by such Qualifying Hedge Counterparty to
the Borrower on such date pursuant to the terms of such Hedge Agreement) and (b)
during the Amortization Period, to the Administrative Agent and each Class A
Funding Agent on behalf of itself and the Class A Lenders in its related Class A
Lender Group, all remaining amounts, for application to the principal balance of
the outstanding Class A Advances and the aggregate amount of all Obligations
then due from the Borrower to the Administrative Agent, such Class A Funding
Agent and each such Class A Lender in the Class A Lender Group (allocated among
such Obligations as selected by the Administrative Agent; provided that payment
of the principal balance of outstanding Class A Advances shall be allocated
ratably among the Class A Lender Groups based on their Class A Lender Group
Percentages) until paid in full;
(xi)    eleventh (Amortization Period Class B Lender Obligations), during the
Amortization Period, to the Administrative Agent and each Class B Funding Agent
on behalf of itself and the Class B Lenders in its related Class B Lender Group,
all remaining amounts, for application to the payment of the principal balance
of the outstanding Class B Advances and the aggregate amount of all Obligations
then due from the Borrower to the Administrative Agent, such Class B Funding
Agent and each such Class B Lender in the Class B Lender Group (allocated among
such Obligations as selected by the Administrative Agent; provided that payment
of the principal balance of outstanding Class B Advances shall be allocated
ratably among the Class B Lender Groups based on their Class B Lender Group
Percentages) until paid in full;
(xii)    twelfth (Lender Fees and Expenses), first, to the Administrative Agent
and each Class A Funding Agent on behalf of itself and the Class A Lenders in
its related Class A Lender Group, the payment of all Breakage Costs, all
Liquidation Fees and all other amounts (other than those already provided for
above) due and payable by the Borrower to the Administrative Agent, such Class A
Funding Agent and such Class A Lenders (solely in their capacity as a Class A
Lender) hereunder or under any other Transaction Document until paid in full and
second, to each Class B Funding Agent on behalf of itself and the Class B
Lenders in its related Class B Lender Group, the payment of all Breakage Costs,
all Liquidation Fees and all other amounts (other than those already provided
for above) due and payable by the Borrower to such Class B Funding Agent and
such Class B Lenders (solely in their capacity as a Class B Lender) hereunder or
under any other Transaction Document until paid in full;


-10-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(xiii)    thirteenth (All Other Obligations), to the Administrative Agent on
behalf of any applicable party, the ratable payment of all other Obligations
that are past due and/or payable on such date;
(xiv)    fourteenth (Service Provider Indemnities), ratably, to the Paying
Agent, the Verification Agent and/or the Facility Administrator, any
indemnification, expenses, fees or other obligations owed to the Paying Agent,
the Verification Agent and/or the Facility Administrator, respectively
(including out-of-pocket expenses and indemnities of the Paying Agent and the
Verification Agent not paid pursuant to clause (i) above and any Facility
Administrator Fees, Paying Agent Fees or Verification Agent Fees not paid
pursuant to clause (i) above), pursuant to the Transaction Documents;
(xv)    fifteenth (Class A Principal Prepayments; Class B Principal
Prepayments), ratably, unless an Event of Default or Amortization Event has
occurred and is continuing, then, sequentially, as specified in Section 2.8(A),
(a) to each Class A Funding Agent on behalf of its related Class A Lender Group,
to the prepayment of Class A Advances in accordance with Sections 2.8(A), 2.11,
2.12(A) and 2.13 (allocated ratably among the Class A Lender Groups based on
their Class A Lender Group Percentages), and (b) to each Class B Funding Agent
on behalf of its related Class B Lender Group, to the prepayment of Class B
Advances in accordance with Sections 2.8(A), 2.11, 2.12(A) and 2.13 (allocated
ratably among the Class B Lender Groups based on their Class B Lender Group
Percentages);
(xvi)    sixteenth (Eligible Letter of Credit Bank), to each Eligible Letter of
Credit Bank or other party as directed by the Facility Administrator (a) any
fees and expenses related to a Letter of Credit and (b) any amounts which have
been drawn under a Letter of Credit and any interest due thereon; and
(xvii)    seventeenth (Remainder), all Distributable Collections remaining in
the Collection Account after giving effect to the preceding distributions in
this Section 2.7(B), to the Borrower’s Account (to cover any other expenses of
the Borrower) and (x) prior to the satisfaction of the covenant set forth in
Section 5.1(W), otherwise to the Collection Account and (y) after satisfaction
of the covenant set forth in Section 5.1(W), otherwise to the TEP Collateral
Account.
(C)    After giving effect to the application of Distributable Collections in
accordance with Section 2.7(B) on any Business Day, if any, the Paying Agent
shall, subject to Sections 2.7(D) and 2.8(B), apply all amounts on deposit in
the Takeout Transaction Account on such Business Day representing net proceeds
of any Takeout Transaction to the Obligations in the following order of
priority:
(i)    first (Interest), (a) first, to each Class A Funding Agent, on behalf of
the Class A Lenders in its Class A Lender Group, the excess, if any, of the
Class A Interest Distribution Amount accrued with respect to the amount of Class
A Advances prepaid on such day (allocated among the Class A Lender Groups based
on their Class A Lender Group Percentages) with respect to the related Interest
Accrual Period over the amount distributed (or distributable) to the Class A
Funding Agent on such day pursuant to Section 2.7(B)(ii)


-11-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(b) and (b) second, to each Class B Funding Agent, for the benefit of and on
behalf of the Class B Lenders in its Class B Lender Group, the excess, if any,
of the Class B Interest Distribution Amount accrued with respect to the amount
of Class B Advances prepaid on such day (allocated among the Class B Lender
Groups based on their Class B Lender Group Percentages) with respect to the
related Interest Accrual Period over the amount distributed (or distributable)
to the Class B Funding Agent on such day pursuant to Section 2.7(B)(iii);
(ii)    second (Liquidation Fees and Other Obligations Owing to Administrative
Agents, Lenders and Funding Agents), (a)first, to each Funding Agent on behalf
of the Lenders in its related Lender Group, for application to the aggregate
amount of all Liquidation Fees accrued with respect to the amount of Advances
prepaid on such day (other than those already provided for pursuant to this
Section 2.7(C)) then due and payable by the Borrower (allocated ratably among
the Class A Lender Groups and the Class B Lender Groups based on the percentage
of the Aggregate Outstanding Advances funded by each such Lender Group and
within each Lender Group based on their applicable Lender Group Percentages)
until paid in full, (b) second, ratably, to the Administrative Agent and each
Class A Funding Agent, on behalf of itself and the Class A Lenders in its
related Class A Lender Group, the aggregate amount of all Obligations accrued
with respect to the amount of Class A Advances prepaid on such day (other than
those provided for in other clauses of this Section 2.7(C)) then due and payable
by the Borrower to the Administrative Agent, such Class A Funding Agent and such
Class A Lenders (solely in its capacity as a Class A Lender) hereunder or under
any other Transaction Document until paid in full, and (c) third, to each Class
B Funding Agent, on behalf of itself and the Class B Lenders in its related
Class B Lender Group, the aggregate amount of all Obligations accrued with
respect to the amount of Class B Advances prepaid on such day (other than those
provided for in other clauses of this Section 2.7(C)) then due and payable by
the Borrower to such Class B Funding Agent or such Class B Lenders (solely in
its capacity as a Class B Lender) hereunder or under any other Transaction
Document until paid in full;
(iii)    third (Principal), so long as no Event of Default or Amortization Event
has occurred and is continuing, pro rata based on amounts then due to the Class
A Lenders and the Class B Lenders, and if an Event of Default or Amortization
Event has occurred and is continuing, sequentially, (a) to each Class A Funding
Agent on behalf of its related Class A Lender Group, to the prepayment of Class
A Advances in accordance with Sections 2.8(A), 2.11, 2.12(A) and 2.13 (allocated
ratably among the Class A Lender Groups based on their Class A Lender Group
Percentages) and (b) to each Class B Funding Agent on behalf of its related
Class B Lender Group, to the prepayment of Class B Advances in accordance with
Sections 2.8(A), 2.11, 2.12(A) and 2.13 (allocated ratably among the Class B
Lender Groups based on their Class B Lender Group Percentages);
(iv)    fourth (Qualifying Hedge Counterparty and Eligible Hedged SREC
Counterparty Payments), ratably to (a) to the Administrative Agent for the
account of the Qualifying Hedge Counterparty under each Hedge Agreement, all
payments that are due and payable by the Borrower to such Qualifying Hedge
Counterparty on such date arising as a result of the prepayment of Advances in
connection with such Takeout Transaction


-12-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(including all fees, expenses, indemnification payments, tax payments,
termination payments and other amounts), pursuant to the terms of the applicable
Hedge Agreement (net of all amounts which are due and payable by such Qualifying
Hedge Counterparty to the Borrower on such date pursuant to the terms of such
Hedge Agreement) and (b) to the Eligible Hedged SREC Counterparty under each
Hedged SREC Agreement, all payments that are due and payable by the Borrower
under such Hedged SREC Agreement on such date arising as a result of the
prepayment of Advances in connection with such Takeout Transaction (including
all fees, expenses, indemnification payments, tax payments, termination payments
and other amounts), pursuant to the terms of the applicable Hedged SREC
Agreement;
(v)    fifth (Eligible Letter of Credit Bank), to the Eligible Letter of Credit
Bank or other party as directed by the Facility Administrator (a) any fees and
expenses related to a Letter of Credit and (b) any amounts which have been drawn
under a Letter of Credit and any interest due thereon; and
(vi)    sixth (Remainder), to the Collection Account, all proceeds of such
Takeout Transaction remaining in the Takeout Transaction Account for application
in accordance with Section 2.7(B).
(D)    Notwithstanding anything to the contrary set forth in this Section 2.7 or
Section 8.2, the Paying Agent shall not be obligated to make any determination
or calculation with respect to the payments or allocations to be made pursuant
to either of such Sections, and in making the payments and allocations required
under such Sections, the Paying Agent shall be entitled to rely exclusively and
conclusively upon the information in the latest Facility Administrator Report
(or such other report or direction signed by the Administrative Agent) received
by the Paying Agent pursuant to either such Section prior to the applicable
payment date. Any payment direction to be acted upon by the Paying Agent
pursuant to either such Section on a payment date other than a Payment Date
shall be delivered to the Paying Agent at least two (2) Business Days prior to
the date on which any payment is to be made.
Section 2.8.    Certain Prepayments. (A) The Borrower (through the Paying Agent
pursuant to Section 2.7(B) and as otherwise permitted in this Agreement) may at
any time upon written notice to the Administrative Agent, the Funding Agents and
the Paying Agent, and subject to the priority of payments set forth in Section
2.7(B), prepay all or any portion of the balance of the principal amount of the
Class A Advances or the Class B Advances based on the outstanding principal
amounts thereof, which notice shall be given at least three (3) Business Days
prior to the proposed date of such prepayment. Each such prepayment (which need
not be on a Payment Date) shall be accompanied by (a) the payment of all accrued
but unpaid interest on the amounts to be so prepaid and (b) any Liquidation Fee
in connection with such prepayment if such prepayment is not made on a Payment
Date. Prepayments made in accordance with this Section shall be applied to the
outstanding principal amount of Class A Advances and Class B Advances (i) in the
absence of an Event of Default or Amortization Event, ratably and (ii)
otherwise, sequentially.
(B)    The Borrower shall deposit all proceeds of any Takeout Transaction (net
of reasonable fees, taxes, commissions, premiums and expenses incurred by the
Borrower in


-13-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





connection with such Takeout Transaction so long as such deposit is greater than
or equal to the Minimum Payoff Amount) into the Takeout Transaction Account, and
the Administrative Agent shall apply such proceeds to prepay the applicable
Class A Advances and Class B Advances made in respect of the Collateral that is
subject to such Takeout Transaction and make other related payments in
accordance with Sections 2.7(B) and 2.7(C), including any such payments due to
the Paying Agent.
Section 2.9.    Mandatory Prepayments of Advances. On any date that the Borrower
either (a) obtains knowledge that (i) as of any prior Funding Date, any prior
Payment Date or date on which a prepayment was made in accordance with Section
2.8 or (ii) in connection with the delivery of a Borrowing Base Certificate for
an upcoming Funding Date, Payment Date or date on which a prepayment is to made
in accordance with Section 2.8, or (b) receives notice from the Administrative
Agent (with calculations set forth in reasonable detail), that as of any Funding
Date, Payment Date or date on which a prepayment is made in accordance with
Section 2.8, (i) the aggregate outstanding principal amount of all Class A
Advances exceeds the lesser of (x) the amount of the Class A Aggregate
Commitment in effect as of such date (without giving effect to or treating as
outstanding any Advance that was approved pursuant to Section 2.18) and (y) the
Class A Borrowing Base (the occurrence of any such excess being referred to
herein as a “Class A Borrowing Base Deficiency”), or (ii) the aggregate
outstanding principal amount of all Class B Advances exceeds the lesser of (x)
the amount of the Class B Aggregate Commitment in effect as of such date
(without giving effect to or treating as outstanding any Advance that was
approved pursuant to Section 2.18) and (y) the Class B Borrowing Base (the
occurrence of any such excess being referred to herein as a “Class B Borrowing
Base Deficiency” and together with the Class A Borrowing Base Deficiency, a
“Borrowing Base Deficiency”), the Borrower shall pay to the Class A Funding
Agent and/or Class B Funding Agent, as applicable, for the account of its Lender
Group the amount of any such excess (to be applied to the reduction of the
applicable Advances ratably among all applicable Lender Groups based on their
Lender Group Percentages to the extent necessary to cure such Borrowing Base
Deficiency), together with accrued but unpaid interest on the amount required to
be so prepaid to the date of such prepayment and any Liquidation Fee in
connection with such prepayment if such prepayment is not made on a Payment
Date.
Section 2.10.     [Reserved].
Section 2.11.    Interest. The makers of the Advances shall be entitled to the
applicable Interest Distribution Amount payable on each Payment Date in
accordance with Sections 2.7(B) and 2.7(C).
Section 2.12.    Breakage Costs; Liquidation Fees; Increased Costs; Capital
Adequacy; Illegality; Additional Indemnifications.
(A)    Breakage Costs and Liquidation Fees. (i) If any Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower hereby agrees to pay Breakage Costs, if any, and (ii) the
Borrower agrees to pay all Liquidation Fees associated with a reduction of the
principal balance of a Class A Advance or Class B Advance at any time. The
Borrower shall not be responsible for any Liquidation Fees or any other loss,
cost, or expenses arising at the time of, and arising solely as a result of, any
assignment made pursuant


-14-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to Section 10.8 and the reallocation of any portion of a Class A Advance or
Class B Advance of the applicable Lender making such assignment unless, in each
case, such assignment is requested by the Borrower.
(B)    Increased Costs. If any Change in Law (a) shall subject any Lender, the
Administrative Agent or any Affiliate thereof (each of which, an “Affected
Party”) to any Taxes (other than (x) Indemnified Taxes, (y) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (z) Connection
Income Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
(b) shall impose, modify or deem applicable any reserve requirement (including
any reserve requirement imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Affected Party, or (c) shall
impose any other condition affecting the Collateral or the rights of any Lender
and the Administrative Agent hereunder, the result of which is to increase the
cost to any Affected Party under this Agreement or to reduce the amount of any
sum received or receivable by an Affected Party under this Agreement, then on
the next Payment Date after written demand by such Affected Party, such Affected
Party shall receive such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost incurred or such reduction
suffered to the extent such additional or increased costs or reduction are
incurred or suffered in connection with the Collateral, any obligation to make
Advances hereunder, any of the rights of such Lender or the Administrative Agent
hereunder, or any payment made hereunder in accordance with Section 2.7(B);
provided, that the Borrower shall not be required to compensate such Affected
Party for any portion of such additional or increased cost or such reduction
that is incurred more than one hundred eighty (180) days prior to any such
demand (except that, if the event giving rise to such additional or increased
cost or such reduction is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof).
(C)    Capital Adequacy. If any Change in Law has or would have the effect of
reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party could have achieved but for such
Change in Law (taking into consideration the policies of such Affected Party
with respect to capital adequacy) by an amount deemed by such Affected Party to
be material, then from time to time, then on the next Payment Date after written
demand by such Affected Party (which demand shall be accompanied by a statement
setting forth the basis for such demand), such Affected Party shall receive such
additional amount or amounts as will compensate such Affected Party for such
reduction in accordance with Section 2.7(B); provided, that the Borrower shall
not be required to compensate such Affected Party for any portion of such
additional amount or amounts that are incurred more than one hundred eighty
(180) days prior to any such demand (except that, if the event giving rise to
such additional amount or amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).
(D)    Compensation. If as a result of any event or circumstance similar to
those described in Section 2.12(A), 2.12(B), or 2.12(C), any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other similar


-15-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





support to such Affected Party in connection with this Agreement or the funding
or maintenance of Advances hereunder, then on the next Payment Date after
written demand by such Affected Party, such Affected Party shall receive such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts paid by it; provided, that the Borrower shall not be
required to compensate such Affected Party for any portion of such additional
amount or amounts that are incurred more than one hundred eighty (180) days
prior to any such demand (except that, if the event giving rise to such
additional amount or amounts is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof).
(E)    Calculation. In determining any amount provided for in this Section 2.12,
the Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.12 shall submit to the
Borrower a certificate as to such additional or increased cost or reduction,
which certificate shall be conclusive absent manifest error.
Section 2.13.    Payments and Computations. (A) The Borrower (through the Paying
Agent pursuant to Sections 2.7(B) and 2.7(C) and as otherwise permitted in this
Agreement) shall make each payment and prepayment hereunder and under the
Advances in respect of principal, interest, expenses, indemnities, fees or other
Obligations due from the Borrower not later than 4:00 P.M. (New York City time)
on the day when due in U.S. Dollars to the related Funding Agent at its address
referred to in Section 10.3 or to such account provided by such Funding Agent in
immediately available, same-day funds. Payments on Obligations may also be made
by application of funds in the Collection Account or the Takeout Transaction
Account as provided in Section 2.7(B) or 2.7(C), as applicable, or the TEP
Collateral Account. All computations of interest for Advances made under the
Base Rate shall be made by the applicable Funding Agent on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
interest is payable. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Each determination by a Funding Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(B)    All payments to be made in respect of fees, if any, due to the
Administrative Agent from the Borrower hereunder shall be made on the date when
due without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without setoff, counterclaim or
other deduction of any nature (other than with respect to Taxes pursuant to
Section 2.17), and an action therefor shall immediately accrue. The Borrower
agrees that, to the extent there are insufficient funds in the Administrative
Agent’s Account, to make any payment under this clause (B) when due, the
Borrower shall immediately pay to the Administrative Agent all amounts due that
remain unpaid.








-16-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 2.14.    Payment on Non-Business Days. Whenever any payment hereunder or
under the Advances shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest.
Section 2.15.     [Reserved].
Section 2.16.    Extension of the Scheduled Commitment Termination Date. No
earlier than ninety (90) days, and no later than sixty (60) days, prior to the
then Scheduled Commitment Termination Date, the Borrower may deliver written
notice to the Administrative Agent and each Funding Agent requesting an
extension of such Scheduled Commitment Termination Date. The Administrative
Agent shall respond to such request no later than thirty (30) days following the
date of its receipt of such request, indicating whether it is considering such
request and preliminary conditions precedent to any extension of the Scheduled
Commitment Termination Date as the Administrative Agent determines to include in
such response. The Administrative Agent’s failure to respond to a request
delivered by the Borrower pursuant to this Section 2.16 shall not be deemed to
constitute any agreement by the Administrative Agent to any such extension. The
granting of any extension of the Scheduled Commitment Termination Date requested
by the Borrower shall be in the mutual discretion of the Borrower and the
Administrative Agent (on behalf of the Lenders with the consent of all Lender
Groups).
Section 2.17.    Taxes.
(A)    Defined Terms. For purposes of this Section 2.17 the term “applicable
Law” includes FATCA.
(B)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(C)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of a Funding Agent timely reimburse it for the payment of, any Other
Taxes.
(D)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this


-17-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to each Funding Agent), or by a Funding
Agent on its own behalf or on behalf of a Recipient, shall be conclusive absent
manifest error.
(E)    Indemnification by the Lenders. Each Non-Conduit Lender shall severally
indemnify each Funding Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Non-Conduit Lender (but only to the
extent that the Borrower has not already indemnified such Funding Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
and (ii) any Excluded Taxes attributable to such Non-Conduit Lender, in each
case, that are payable or paid by a Funding Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Non-Conduit Lender by its Funding
Agent shall be conclusive absent manifest error. Each Non-Conduit Lender hereby
authorizes its Funding Agent to set off and apply any and all amounts at any
time owing to such Non-Conduit Lender under any Transaction Document or
otherwise payable by such Funding Agent to the Non-Conduit Lender from any other
source against any amount due to such Funding Agent under this paragraph (E).
(F)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to each Funding Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Funding Agent.
(G)    Status of Recipients. (i) Any Recipient that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Borrower, the Paying Agent and the
related Funding Agent, at the time or times reasonably requested by the
Borrower, the Paying Agent or such Funding Agent, such properly completed and
executed documentation reasonably requested by the Borrower, the Paying Agent or
such Funding Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrower, the Paying Agent or the related Funding Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrower, the Paying Agent or such Funding Agent as will enable
the Borrower, the Paying Agent or such Funding Agent to determine whether or not
such Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (ii)(a), (ii)(b) and (ii)(d) below)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.


-18-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(ii)    Without limiting the generality of the foregoing,
(a)    any Recipient that is a U.S. Person shall deliver to the Borrower, the
Paying Agent and the related Funding Agent on or prior to the date on which such
Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower, the Paying Agent or such
Funding Agent), executed originals of Internal Revenue Service Form W-9
certifying that such Recipient is exempt from U.S. federal backup withholding
tax;
(b)    any Recipient that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower, the Paying Agent and the
related Funding Agent (in such number of copies as shall be requested by the
Borrower, the Paying Agent or such Funding Agent) on or prior to the date on
which such Recipient becomes a Recipient under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower, the Paying Agent or
such Funding Agent), whichever of the following is applicable:
(1)    in the case of a Recipient claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Transaction
Document, Internal Revenue Service Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed copies of Internal Revenue Service Form W-8ECI;
(3)    in the case of a Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Recipient is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Recipient is not the beneficial owner, executed originals
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Recipient is a partnership


-19-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





and one or more direct or indirect partners of such Recipient are claiming the
portfolio interest exemption, such Recipient may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;
(c)    any Recipient which is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower, the Paying Agent and the
related Funding Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Recipient becomes a Recipient
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower, the Paying Agent or such Funding Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower, the Paying Agent or such Funding Agent to
determine the withholding or deduction required to be made; and
(d)    if a payment made to a Recipient under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient shall deliver to the Borrower, the Paying Agent and
the related Funding Agent at the time or times prescribed by Law and at such
time or times reasonably requested by the Borrower, the Paying Agent or such
Funding Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower, the Paying Agent
or such Funding Agent as may be necessary for the Borrower, the Paying Agent and
such Funding Agent to comply with their obligations under FATCA and to determine
that such Recipient has complied with such Recipient’s obligations under FATCA
or to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower, the Paying Agent and the
related Funding Agent in writing of its legal inability to do so.
(H)    Forms for Paying Agent. The Administrative Agent and each Funding Agent
shall deliver to the Paying Agent on or before the first Payment Date, executed
originals of Internal Revenue Service Form W-9 or W-8, as applicable, certifying
that the Administrative Agent or such Funding Agent is exempt from U.S. federal
backup withholding tax. The Administrative Agent and each Funding Agent agrees
that if such Internal Revenue Service Form previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
promptly notify the Paying Agent and the Borrower in writing of its legal
inability to do so.


-20-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(I)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (I) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (I), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (I) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(J)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of a Funding Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.
Section 2.18.    Request for Borrowing Exceeding Aggregate Commitment.
(A)    Notice. The Borrower may, from time to time during the Availability
Period, prior to the issuance of a Notice of Borrowing, send a written notice to
the Administrative Agent (who shall promptly forward the same to each Lender
Group) setting forth the Borrower’s intent to request a borrowing that will
cause the Aggregate Outstanding Advances to exceed the Aggregate Commitment (but
not the Maximum Facility Amount) then in effect. Such notice shall be sent no
later than five (5) Business Days prior to the date on which the Borrower
intends to send the related Notice of Borrowing and shall set forth the amount
by which the sum of the Aggregate Outstanding Advances (after giving effect to
such borrowing) will exceed the Aggregate Commitment and the related Funding
Date.
(B)    Approval/Disapproval. Upon receipt of the notice described in Section
2.18(A) by the Administrative Agent, the Administrative Agent shall, no later
than five (5) Business Days after receipt thereof, obtain the written approval
or disapproval of each Non-Conduit Lender regarding the requested Advances,
which approval shall be granted or not granted in the sole discretion of the
Non-Conduit Lenders. If the making of the requested Advances is approved, the
Borrower shall, in accordance with procedures set forth in Section 2.4, send the
related Notice of Borrowing. Any approved Advances to be made by the Lenders in
the related Lender Group shall be funded within such Lender Group pursuant to
any allocation as agreed to by all of the members


-21-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





of such Lender Group. If the making of the requested Advances is not approved,
then the Borrower shall, prior to sending its Notice of Borrowing, modify the
same in a manner sufficient to ensure that the requested borrowing does not
cause the Aggregate Outstanding Advances to exceed the Aggregate Commitment then
in effect, as applicable.
(C)    Commitment. For the avoidance of doubt, if the making of an Advance by a
Lender Group that would cause the Aggregate Outstanding Advances to exceed the
Aggregate Commitment, as applicable, is approved, each Non-Conduit Lender’s
Commitment shall be increased solely to the extent such Non-Conduit Lender
approved the Advance. Each Non-Conduit Lender’s Commitment shall otherwise
remain as set forth on Exhibit E unless increased and/or reduced from time to
time in accordance with Section 2.6 or amended in connection with assignments
made by a Non-Conduit Lender pursuant to Section 10.8. Moreover, the Borrower
must go through the procedures described in Sections 2.18(A) and (B) each time a
request for an Advance is made which would cause the sum of all outstanding
Advances to exceed the Aggregate Commitment, as applicable.
(D)    Nothing set forth in this Section 2.18 requires a Conduit Lender to make
any Advance; provided, however, a Conduit Lender may, in its sole discretion,
make the Advance requested pursuant to this Section 2.18 for its Lender Group.
Any Advance approved pursuant to this Section 2.18 shall be made pursuant to and
in accordance with Sections 2.2 and 2.4.
ARTICLE III

CONDITIONS OF LENDING AND CLOSING
Section 3.1.    Conditions Precedent to Closing. The following conditions shall
be satisfied on or before the Closing Date:
(A)    Closing Documents. The Administrative Agent shall have received each of
the following documents, in form and substance satisfactory to Administrative
Agent, duly executed, and each such document shall be in full force and effect,
and all consents, waivers and approvals necessary for the consummation of the
transactions contemplated thereby shall have been obtained:
(i)    this Agreement;
(ii)    a Loan Note for each Lender Group that has requested the same;
(iii)    the Contribution Agreement;
(iv)    the Sale and Contribution Agreement;
(v)    the SAP Contribution Agreement;
(vi)    the Security Agreement;
(vii)    the Pledge Agreement;


-22-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(viii)    the Subsidiary Guaranty;
(ix)    the Facility Administration Agreement;
(x)    the Verification Agent Agreement;
(xi)    the Parent Guaranty;
(xii)    the Tax Equity Investor Consents;
(xiii)    each Fee Letter;
(xiv)    the Verification Agent Fee Letter; and
(xv)    the Paying Agent Fee Letter.
(B)    Secretary’s Certificates. The Administrative Agent shall have received:
(i) a certificate from the Assistant Secretary of the Verification Agent, and
the Paying Agent, (ii) a certificate from the Secretary of each of the Parent,
Intermediate Holdco, the Seller, the Facility Administrator, the Managing
Members, SAP, the Borrower and each Affiliate thereof that is party to a
Transaction Document (a) attesting to the resolutions of such Person’s members,
managers or other governing body authorizing its execution, delivery, and
performance of this Agreement and the other Transaction Documents to which it is
a party, (b) authorizing specific Responsible Officers for such Person to
execute the same, and (c) attesting to the incumbency and signatures of such
specific Responsible Officers; (iii) copies of governing documents, as amended,
modified, or supplemented prior to the Closing Date of each of the Parent,
Intermediate Holdco, the Seller, the Facility Administrator, the Managing
Members, SAP, the Borrower and each Affiliate thereof that is party to a
Transaction Document, in each case certified by a Responsible Officer of such
Person; and (iv) a certificate of status with respect to each of the Parent,
Intermediate Holdco, the Seller, the Facility Administrator, the Managing
Members, SAP, the Borrower and each Affiliate thereof that is party to a
Transaction Document dated within fifteen (15) days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such entity, which certificate shall indicate that such entity
is in good standing in such jurisdiction.
(C)    Legal Opinions. The Administrative Agent shall have received customary
opinions from (i) counsel (which may be in-house counsel) to Paying Agent and
Verification Agent addressing authorization and enforceability of the
Transaction Documents and other corporate matters and (ii) counsel to the
Parent, Intermediate Holdco, the Seller, the Facility Administrator, the
Managing Members, SAP, the Borrower and each Affiliate thereof that is party to
a Transaction Document addressing (a) authorization and enforceability of the
Transaction Documents and other corporate matters, (b) security interest and UCC
matters, (c) substantive consolidation matters and (d) true sale matters.
(D)    No Material Adverse Effect. Since December 31, 2018 there has been no
Material Adverse Effect.


-23-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(E)    Know Your Customer Information. The Administrative Agent and the Paying
Agent shall have received all documentation and other information required by
regulatory authorities under applicable “Know Your Customer” and anti-money
laundering rules and regulations, including the Patriot Act.
(F)    Payment of Fees. The Borrower shall have paid all fees previously agreed
in writing to be paid on or prior to the Closing Date.
(G)    Evidence of Insurance. The Administrative Agent shall have received
certification evidencing coverage under the insurance policies referred to in
Section 5.1(L).
(H)    TEP II Transaction Documents and Opinions. The Administrative Agent shall
have received (i) an amendment to the TEP II Credit Agreement and other TEP II
Transaction Documents, in each case, in form and substance satisfactory to the
Administrative Agent and (ii) customary opinions from counsel to the Parent and
its Affiliates addressing substantive consolidation matters related to
amendments referred to in clause (i).
(I)    [Reserved].
(J)    Taxes. The Administrative Agent shall have received a certificate from
the Borrower that all sales, use and property taxes, and any other taxes in
connection with any period prior to the Closing Date, that are due and owing
with respect to each Solar Asset and/or Solar Asset Owner Member Interest have
been paid or provided for by the Parent.
(K)    Closing Date Certificate of the Borrower. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower (in his or
her capacity as such) in form satisfactory to Administrative Agent certifying
that its representations and warranties set forth in the Transaction Documents
to which it is a party are true and correct in all material respects as of the
Closing Date (except to the extent such representations and warranties expressly
relate to any earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
(L)    UCC Search Results. Administrative Agent shall have received the results
of a recent search of all effective UCC financing statements (or equivalent
filings) made with respect to the Assignors, the Seller, the Borrower, SAP, the
Managing Members and the Financing Funds in all appropriate jurisdictions
together with copies of all such filings disclosed by such search.
(M)    UCC Financing Statements. The Borrower shall have duly filed proper
financing statements (or the equivalent thereof in any applicable foreign
jurisdiction, as applicable), on or before the Closing Date, under the UCC with
the Delaware Secretary of State and any other applicable filing office in any
applicable jurisdiction that the Administrative Agent deems necessary or
desirable in order to perfect the Administrative Agent’s interests in the
Collateral. The Borrower shall have filed proper financing statement amendments
(or the equivalent thereof in any applicable foreign jurisdiction, as
applicable), if any, necessary to release all security interests and other
rights of any Person in the Collateral previously granted by the Borrower or any
of its affiliates;


-24-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(N)    Accounts. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Collection Account, the Supplemental
Reserve Account, the Liquidity Reserve Account, the SAP Revenue Account, the
Takeout Transaction Account and the Borrower’s Account have been established.
(O)    Tax Equity Facility Due Diligence. The Administrative Agent shall be
satisfied with the results of any due diligence of the Financing Funds, the SAP
Financing Documents, the Tax Equity Financing Documents and the transactions
contemplated by the SAP Financing Documents and Tax Equity Financing Documents,
including receipt of fully executed Tax Equity Financing Documents and any
related Tax Loss Insurance Policy, in its sole discretion.
Section 3.2.    Conditions Precedent to All Advances. (A) Except as otherwise
expressly provided below, the obligation of each Non-Conduit Lender to make or
participate in each Advance (including the initial Advances made on the Closing
Date) shall be subject, at the time thereof, to the satisfaction of the
following conditions:
(i)    Funding Documents. The Administrative Agent shall have received, no later
than two (2) Business Days prior to the Funding Date, a completed Notice of
Borrowing and a Borrowing Base Certificate, each in form and substance
satisfactory to the Administrative Agent.
(ii)    Solar Assets. All conditions to the acquisition of Solar Assets by the
respective Financing Fund under the applicable Tax Equity Financing Documents
have been satisfied and all conditions to the acquisition of Solar Assets by the
Seller, the Borrower and SAP under the Contribution Agreement, the Sale and
Contribution Agreement and the SAP Contribution Agreement, as applicable, have
been satisfied.
(iii)    Managing Members. All conditions to the acquisition of Managing Members
by the Seller and the Borrower under the Contribution Agreement, the Sale and
Contribution Agreement and Section 3.3 shall have been satisfied.
(iv)    Representations and Warranties. All of the representations and
warranties of the Borrower, the Seller, Intermediate Holdco, the Parent and the
initial Facility Administrator contained in this Agreement or any other
Transaction Document that relate to the eligibility of the Solar Assets shall be
true and correct as of the Funding Date and all other representations and
warranties of the Borrower, the Seller, Intermediate Holdco, the Parent, the
Managing Members, SAP and the initial Facility Administrator contained in this
Agreement or any other Transaction Document shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the Funding Date (or such
earlier date or period specifically stated in such representation or warranty).
(v)    No Defaults; Solvency. The Administrative Agent shall have received a
certification that no Amortization Event, Event of Default, Potential
Amortization Event or Potential Default has occurred and is continuing or would
result from any borrowing of any


-25-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Advance or from the application of the proceeds therefrom and after giving
effect to such Advance or from the application of the proceeds therefrom, the
Borrower will be Solvent.
(vi)    Verification Agent Certificate. The Administrative Agent shall have
received the A-1 Verification Agent Certification (or, in respect of the initial
Advance, the Closing Date Verification Agent Certification) in respect of the
Solar Assets from the Verification Agent pursuant to the Verification Agent
Agreement.
(vii)    Hedge Requirements. The Borrower shall be in compliance with all
applicable Hedge Requirements.
(viii)    Liquidity Reserve. The amount on deposit in the Liquidity Reserve
Account shall not be less than the Liquidity Reserve Account Required Balance,
taking into account the application of the proceeds of the Advances on the
Funding Date.
(ix)    Aggregate Commitment/No Borrowing Base Deficiency. After giving effect
to such Advance, the Aggregate Outstanding Advances shall not exceed the
Aggregate Commitment in effect as of such Funding Date unless the Borrower shall
have, pursuant to the procedures set forth in Section 2.18, received the written
approval of the Non-Conduit Lenders with respect to such Advance, such approval
to be granted by each Non-Conduit Lender in its sole discretion. After giving
effect to such Advance, there should not exist a Class A Borrowing Base
Deficiency or a Class B Borrowing Base Deficiency.
(x)    Availability Period. The Commitment Termination Date shall not have
occurred, nor shall it occur as a result of making such Advance, nor has the
Availability Period ended.
(xi)    Updated Schedules. The Borrower shall have provided the Administrative
Agent an updated Schedule IV, an updated Schedule V, an updated Schedule VI and
an updated Schedule VII to reflect the Scheduled Hedged SREC Payments, Scheduled
Host Customer Payments, Scheduled PBI Payments and Scheduled Managing Member
Distributions as of such Funding Date.
(xii)    Other Documents. The Borrower shall have provided the Administrative
Agent with all documents reasonably requested by the Administrative Agent
related to the Solar Assets being financed by the Borrower (indirectly through
its ownership of the Solar Asset Owner Member Interests) on such Funding Date.
(B)    Each Notice of Borrowing submitted by the Borrower after the Closing Date
shall be deemed to be a representation and warranty that the conditions
specified in this Section 3.2 have been satisfied on and as of the date of the
applicable Notice of Borrowing.






-26-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 3.3.    Conditions Precedent to Acquisition of Additional Managing
Members. As a condition to the acquisition of a Managing Member after the
Closing Date, the Borrower shall have provided the Administrative Agent with all
documents reasonably requested by the Administrative Agent related to the such
Managing Member and the related Financing Fund.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 4.1.    Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Administrative Agent and each Lender as of the
Closing Date, as of each Funding Date, and with respect to paragraphs (A), (B),
(F), (G), (I), (K), and (L) through (S) as of each Payment Date, as follows:
(A)    Organization; Corporate Powers. Each Relevant Party (i) is a duly
organized and validly existing limited liability company, in good standing under
the laws of the State of Delaware, (ii) has the limited liability company power
and authority to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage, and (iii) is duly
qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified or authorized.
(B)    Authority and Enforceability. Each Relevant Party has the limited
liability company or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Transaction Documents to
which it is party and has taken all necessary company or other organizational
action to authorize the execution, delivery and performance of the Transaction
Documents to which it is party. Each Relevant Party has duly executed and
delivered each Transaction Document to which it is party and each Transaction
Document to which it is party constitutes the legal, valid and binding agreement
and obligation of the respective Relevant Party enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
(C)    Government Approvals. No order, consent, authorization, approval,
license, or validation of, or filing recording, registration with, or exemption
by, any Governmental Authority is required to authorize or is required as a
condition to: (i) the execution, delivery and performance by a Relevant Party of
any Transaction Document to which it is a party or any of its obligations
thereunder or (ii) the legality, validity, binding effect or enforceability of
any Transaction Document to which such Relevant Party is a party.
(D)    Litigation. There are no material actions, suits or proceedings, pending
or threatened in writing with respect to any Relevant Party.
(E)    Applicable Law, Contractual Obligations and Organizational Documents.
Neither the execution, delivery and performance by any Relevant Party of the
Transaction Documents to which it is party nor compliance with the terms and
provisions thereof (i) will


-27-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





contravene any provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority applicable to such Relevant
Party or its properties and assets, (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under or result in the creation or imposition of (or the
obligation to create or impose) any Lien (other than the Liens created pursuant
to the Security Agreement, the Pledge Agreement or Permitted Liens) upon any of
the property or assets of the Borrower pursuant to the terms of any contract, or
(iii) will breach any provision of the certificate of formation or the operating
agreement of such Relevant Party and will, for each of subsection (i), (ii) and
(iii), result in a Material Adverse Effect.
(F)    Use of Proceeds. Proceeds of the Class A Advances and the Class B
Advances have been used only as permitted under Section 2.3. No part of the
proceeds of the Class A Advances or the Class B Advances will be used directly
or indirectly to purchase or carry Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, in violation of any
of the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. At no time
would more than 25% of the value of the assets of the Borrower that are subject
to any “arrangement” (as such term is used in Section 221.2(g) of such
Regulation U) hereunder be represented by Margin Stock.
(G)    Accounts. The names and addresses of the Collection Account, the
Supplemental Reserve Account, the Liquidity Reserve Account, the SAP Revenue
Account, the Takeout Transaction Account, the Borrower’s Account and the TEP
Collateral Account are specified on Schedule II attached hereto, as updated
pursuant to Section 5.1(Q). Other than accounts on Schedule II attached hereto,
the Borrower does not have any other accounts. The Borrower has directed, or has
caused to be directed (i) each Financing Fund, each Managing Member and SAP to
make all payments in respect of the Managing Member Distributions and the SAP
Distributions, as applicable, to the Collection Account and (ii) related Hedged
SREC Payments related to the Solar Assets and received by the Borrower to the
Collection Account and, to the extent any Hedged SREC Payments are deposited by
the relevant obligor in another account, has caused such payments to be
deposited into the Collection Account no later than two (2) Business Days after
receipt.
(H)    ERISA. None of the assets of the Borrower are or, prior to the repayment
of all Obligations, will be subject to Title I of ERISA, Section 4975 of the
Internal Revenue Code, or, by reason of any investment in the Borrower by any
governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Internal
Revenue Code. Neither the Borrower nor any of its ERISA Affiliates has
maintained, participated or had any liability in respect to any Plan during the
past six (6) years which could reasonably be expected to subject the Borrower or
any of its ERISA Affiliates to any tax, penalty or other liabilities. No ERISA
Event has occurred or is reasonably likely to occur. With respect to any Plan
which is a Multi-Employer Plan, no such Multi-Employer Plan is, or to the
knowledge of the Relevant Parties reasonably like to occur, in reorganization or
insolvent as defined in Title IV of ERISA Borrower and the Lenders, take any.


-28-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(I)    Taxes. Each Relevant Party has timely filed (or had filed on its behalf)
all federal state, provincial, territorial, foreign and other Tax returns and
reports required to be filed under applicable law, and has timely paid (or had
paid on its behalf) all federal state, foreign and other Taxes levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. No Lien or similar adverse claim has been filed, and no claim is being
asserted, with respect to any such Tax due from any Relevant Party or with
respect to any Solar Assets. Any Taxes due and payable by any Relevant Party or
its predecessors in interest in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the transfers and
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due. Except to the extent provided in the Tax Equity Financing
Documents, no Relevant Party is liable for Taxes payable by any other Person.
(J)    Material Agreements. The Borrower has not defaulted under the Transaction
Documents, any similar agreements entered into in connection with a Takeout
Transaction or any other material agreement to which the Borrower is a party and
to the Borrower’s knowledge, there is no breach or default by a counterparty to
such Transaction Documents, similar agreements entered into in connection with
the Takeout Transaction or any other material agreement to which the Borrower is
a party.
(K)    Accuracy of Information. The written information (other than financial
projections, forward looking statements, and information of a general economic
or industry specific nature) that has been made available to the Paying Agent,
the Verification Agent, the Administrative Agent or any Lender by or on behalf
of the Borrower or any Affiliate thereof in connection with the transactions
hereunder including any written statement or certificate of factual information,
when taken as a whole, does not, when furnished, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in the light of the
circumstances under which such statements are made (giving effect to all
supplements and updates thereto).
(L)    No Material Adverse Effect. Since the date of delivery of the latest
audited financial statements for a fiscal year of SEI pursuant to Section
5.1(A)(i), there has been no Material Adverse Effect.
(M)    Investment Company Act. No Relevant Party is an “investment company” or
an “affiliated person” of or “promoter” or “principal underwriter” for an
“investment company” as such terms are defined in the 1940 Act, nor is any
Relevant Party otherwise subject to regulation thereunder and no Relevant Party
relies solely on the exemption from the definition of “investment company” in
Section 3(c)(1) and/or 3(c)(7) of the 1940 Act (although such exemptions may be
available).
(N)    Covered Fund. No Relevant Party is a “covered fund” under Section 13 of
the Bank Holding Company Act of 1956, as amended


-29-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(O)    Properties; Security Interest. The Borrower has good title to all of its
properties and assets necessary in the ordinary conduct of its business, free
and clear of Liens other than Permitted Liens and Permitted Equity Liens. Once
executed and delivered, the Security Agreement and the Pledge Agreement create,
as security for the Obligations, a valid and enforceable and (coupled with this
Agreement and the taking of all actions required thereunder and under the
Security Agreement and the Pledge Agreement for perfection) perfected security
interest in and Lien on all of the Collateral, in favor of the Administrative
Agent, for the benefit of the Secured Parties, superior to and prior to the
rights of all third persons and subject to no other Liens, except for Permitted
Liens.
(P)    Subsidiaries. The Borrower does not have, and shall not have, any
Subsidiaries (other than the Managing Members and SAP), and does not and shall
not otherwise own or hold, directly or indirectly, any Capital Stock of any
other Person (other than in the case of Capital Stock of the Managing Members
and SAP).
(Q)    Valid Transfer. The Contribution Agreement creates a valid sale, transfer
or assignment from the applicable Assignor to the Seller of all right, title and
interest of such Assignor in and to the Conveyed Property in each case conveyed
to Seller thereunder. The Sale and Contribution Agreement creates a valid sale,
transfer and/or assignment from the Seller to the Borrower of all right, title
and interest of the Seller in and to the Conveyed Property in each case conveyed
to the Borrower thereunder. The SAP Contribution Agreement creates a valid
transfer and/or assignment from the Borrower to SAP of all right title and
interest of the Borrower in and to the Conveyed Property in each case conveyed
to SAP thereunder.
(R)    Purchases of Solar Assets. The Borrower has given reasonably equivalent
value to the Seller (which may include additional Capital Stock in the Borrower)
in consideration for the transfer to the Borrower by the Seller of the Conveyed
Property conveyed to the Borrower under the Sale and Contribution Agreement, and
no such transfer has been made for or on account of an antecedent debt owed by
the Seller to the Borrower.
(S)    OFAC and Patriot Act. Neither any Relevant Party nor, to the knowledge of
any Relevant Party, any of its officers, directors or employees appears on the
Specially Designated Nationals and Blocked Persons List published by the Office
of Foreign Assets Control (“OFAC”) or is otherwise a person with which any U.S.
person is prohibited from dealing under the laws of the United States, unless
authorized by OFAC. No Relevant Party conducts business or completes
transactions with the governments of, or persons within, any country under
economic sanctions administered and enforced by OFAC. No Relevant Party will
directly or indirectly use the proceeds from this Agreement, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person to fund any activities of or business with any person
that, at the time of such funding, is the subject of economic sanctions
administered or enforced by OFAC, or is in any country or territory that, at the
time of such funding or facilitation, is the subject of economic sanctions
administered or enforced by OFAC. No Relevant Party is in violation of Executive
Order No. 13224 or the Patriot Act.
(T)    Foreign Corrupt Practices Act. Neither the Relevant Parties nor, to the
knowledge of the Relevant Parties, any of its directors, officers, agents or
employees, has used any


-30-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





of the proceeds of any Advance (i) for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii) to
make any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) to violate any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or similar law of a jurisdiction in which
a Relevant Party conducts its business and to which they are lawfully subject,
or (iv) to make any unlawful bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.
(U)    Eligibility. Each Solar Asset listed on the Schedule of Solar Assets most
recently delivered to the Administrative Agent was an Eligible Solar Asset as of
such date of delivery of such Schedule of Solar Assets.
(V)    Beneficial Ownership Certification. The information included in any
Beneficial Ownership Certification delivered by the Borrower is true and correct
in all respects.
ARTICLE V

COVENANTS
Section 5.1.    Affirmative Covenants. The Borrower covenants and agrees that,
until all Obligations (other than contingent obligations not then due) hereunder
have been paid in full and the Commitments have been terminated:
(A)    Reporting Requirements. The Borrower will furnish to the Administrative
Agent for delivery to each Lender and, in the case of subclause (v)(a) below and
the Paying Agent:
(i)    within (a) the earlier of (x) one hundred eighty (180) days after the
close of each fiscal year of SEI (beginning with the fiscal year ending December
31, 2019) and (y) such earlier period as required by Applicable Law, the
unqualified (provided, however explanatory language added to the auditor’s
standard report shall not constitute a qualification) audited financial
statements for such fiscal year that include the consolidated balance sheet of
SEI and its consolidated subsidiaries as of the end of such fiscal year, the
related consolidated statements of income, of stockholders’ equity and of cash
flows for such fiscal year, in each case, setting forth comparative figures for
the preceding fiscal year (it being acknowledged that such requirement with
respect to SEI may be satisfied by the filing of the appropriate report on Form
10-K with the Securities and Exchange Commission), and, beginning with the
fiscal year ending December 31, 2019, the assets and liabilities of the Parent
and the Borrower as of the end of such fiscal year presented in a note or
schedule to such financial statements of SEI, and in each case prepared in
accordance with GAAP, and audited by a Nationally Recognized Accounting Firm
selected by SEI and (b) the earlier of (x) sixty (60) days after the end of each
of the first three quarters of its fiscal year and (y) such earlier period as
required by Applicable Law, the unaudited consolidated balance sheets and income
statements for such fiscal quarter on a year-to-date basis for SEI and its
consolidated subsidiaries (it being acknowledged that such requirement with
respect to SEI may be satisfied by the filing of the appropriate report on Form
10-Q with the Securities and Exchange Commission);


-31-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(ii)    if, at any time, Sunnova Management is the Facility Administrator, but
is not a subsidiary of SEI, within (a) the earlier of (x) 180 days after the end
of each of its fiscal years (beginning with the fiscal year ending December 31,
2019) and (y) such earlier period as required by Applicable Law, a copy of the
unqualified (provided, however explanatory language added to the auditor’s
standard report shall not constitute a qualification) audited consolidated
financial statements for such year for Sunnova Management, containing financial
statements for such year and prepared by a Nationally Recognized Accounting Firm
selected by Sunnova Management and (b) the earlier of (x) sixty (60) days after
the end of each of its fiscal quarters and (y) such earlier period as required
by Applicable Law, the unaudited consolidated balance sheets and income
statements for such fiscal quarter on a year-to-date basis for Sunnova
Management;
(iii)    at any time that Sunnova Management is the Facility Administrator,
within one hundred eighty (180) days after the end of each of its fiscal years
(beginning with the fiscal year ending December 31, 2019), a report to the
Administrative Agent prepared by a Qualified Service Provider containing such
firm’s conclusions with respect to an examination of certain information
relating to Sunnova Management’s compliance with its obligations under the
Transaction Documents (including, without limitation, such firm’s conclusions
with respect to an examination of the calculations of amounts set forth in
certain of Sunnova Management’s reports delivered hereunder and pursuant to the
Facility Administration Agreement during the prior calendar year and Sunnova
Management’s source records for such amounts), in form and substance
satisfactory to the Administrative Agent;
(iv)    as soon as possible, and in any event within five (5) Business Days,
after the Borrower or any of their ERISA Affiliates knows or has reason to know
that an ERISA Event has occurred, deliver to the Lenders a certificate of a
responsible officer of the Borrower setting forth the details of such ERISA
Event, the action that the Borrower or the ERISA Affiliate proposes to take with
respect thereto, and, when known, any action taken or threatened by the Internal
Revenue Service, Department of Labor or the Pension Benefit Guaranty
Corporation;
(v)     (a) promptly, and in any event within five (5) Business Days, after a
Responsible Officer of any of the Borrower, the Seller, Intermediate Holdco, the
Facility Administrator (if it is an Affiliate of the Borrower) or the Parent
obtains knowledge thereof, notice of the occurrence of any event that
constitutes an Event of Default, a Potential Default, an Amortization Event or a
Potential Amortization Event, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower propose to take with
respect thereto and (b) promptly, and in any event within five (5) Business Days
after a Responsible Officer of any of the Borrower, the Seller, Intermediate
Holdco, the Facility Administrator (if it is an Affiliate of the Borrower) or
the Parent obtains knowledge thereof, notice of any other development concerning
any litigation, governmental or regulatory proceeding (including environmental
law) or labor matter (including ERISA Event) pending or threatened in writing
against the (1) Borrower or (2) Parent or SEI that, in the case of this clause
(2), individually or in the aggregate, if adversely determined, would reasonably
be


-32-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





likely to have a material adverse effect on (1) the ability of the Parent to
perform its obligations under the Parent Guaranty, or (2) the business,
operations, financial condition, or assets of the SEI or Parent;
(vi)    promptly, and in any event within five (5) Business Days after a
Responsible Officer of any of the Borrower, the Seller, Intermediate Holdco, the
Facility Administrator (if it is an Affiliate of the Borrower) or the Parent
obtains knowledge thereof, notice of the occurrence of any event that
constitutes a default, an event of default or any event that would permit the
acceleration of any obligation under a Sunnova Credit Facility; and
(vii)    promptly, and in any event within five (5) Business Days, after receipt
thereof by any of the Borrower, the Seller, Intermediate Holdco, the Facility
Administrator, the Managing Members, the Financing Funds, the Manager (if it is
an Affiliate of the Borrower) or the Parent, copies of all material notices,
requests, and other documents (excluding regular periodic reports) delivered or
received by the Borrower, the Seller, Intermediate Holdco, the Facility
Administrator, the Managing Members, the Financing Funds, the Manager (if it is
an Affiliate of the Borrower) or the Parent under or in connection with the Sale
and Contribution Agreement, the SAP Contribution Agreement, the Tax Equity
Financing Documents or the SAP Financing Documents;
(viii)    promptly, and in any event within five (5) Business Days, after
receipt thereof by any of the Borrower, the Seller, Intermediate Holdco, the
Facility Administrator (if it is an Affiliate of the Borrower) or the Parent,
copies of all notices and other documents delivered or received by the Borrower
with respect to any material tax Liens on Solar Assets (either individually or
in the aggregate);
(ix)    on each Funding Date and on each other day on which SAP or a Financing
Fund either acquires or disposes of Solar Assets that is included in the
Borrowing Base, an updated Schedule IV, an updated Schedule V, an updated
Schedule VI and an updated Schedule VII, in each case, to reflect such
acquisition or disposition of Solar Assets on such date;
(x)    on each Funding Date on which the Borrower acquires a Managing Member
from the Seller, an updated Schedule VIII to reflect such acquisition of such
Managing Member on such date; and
(xi)    subject to any confidentiality requirements of the Securities and
Exchange Commission, promptly after receipt thereof by SEI or any Subsidiary,
copies of each notice or other correspondence received from the Securities and
Exchange Commission concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
SEI or any Subsidiary which could reasonably be expected to result in Material
Adverse Effect.
(B)    Solar Asset Reporting. The Borrower shall


-33-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(i)    enforce the provisions of each Management Agreement and Servicing
Agreement which require the Manager to deliver any reports to a Financing Fund
or SAP; and
(ii)    enforce the provisions of the Facility Administration Agreement which
require the Facility Administrator to deliver any reports (including the
Facility Administrator Report and any Borrowing Base Certificate setting forth
detailed calculations of the Borrowing Base) to the Administrative Agent, each
Funding Agent and the Paying Agent; and
(iii)    within 20 Business Days of the Closing Date, cause to be delivered to
the Administrative Agent an A-1 Verification Agent Certification with respect to
the Solar Assets relating to the initial Advance; and
(iv)    on the Scheduled Commitment Termination Date, cause to be delivered to
the Administrative Agent an A-2 Verification Agent Certification with respect to
all Solar Assets included in the Borrowing Base.
(C)    UCC Matters; Protection and Perfection of Security Interests. The
Borrower agrees to notify the Administrative Agent in writing of any change (i)
in its legal name, (ii) in its identity or type of organization or corporate
structure, or (iii) in the jurisdiction of its organization, in each case,
within ten (10) days of such change. The Borrower agrees that from time to time,
at its sole cost and expense, it will promptly execute and deliver all further
instruments and documents, and take all further action necessary or reasonably
required by the Administrative Agent (a) to complete all assignments from
Assignors to the Seller under the Contribution Agreement, from the Seller to the
Borrower under the Sale and Contribution Agreement and from the Borrower to SAP
under the SAP Contribution Agreement, (b) to perfect, protect or more fully
evidence the Administrative Agent’s security interest in the Collateral, or (c)
to enable the Administrative Agent to exercise or enforce any of its rights
hereunder, under the Security Agreement or under any other Transaction Document.
Without limiting the Borrower’s obligation to do so, the Borrower hereby
irrevocably authorizes the filing of such financing or continuation statements,
or amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or reasonably required by the Administrative Agent.
The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, naming the Borrower as debtor, relative to all or any of the Collateral
now existing or hereafter arising without the signature of the Borrower where
permitted by law. A carbon, photographic or other reproduction of the Security
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement.
(D)    Access to Certain Documentation and Information Regarding the Solar
Assets. The Borrower shall permit (and, as applicable, shall cause the Facility
Administrator, the Managing Members, SAP and the Verification Agent to permit)
the Administrative Agent (and, as applicable, the Verification Agent) or its
duly authorized representatives or independent contractors, upon reasonable
advance notice to the Borrower (and, as applicable, the Facility Administrator,
the Managing Members, SAP and the Verification Agent), (i) access to
documentation that the Borrower, the Facility Administrator, the Managing
Members, SAP or the Verification Agent, as applicable,


-34-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





may possess regarding the Solar Assets, (ii) to visit the Borrower, the Facility
Administrator, the Managing Members, SAP or the Verification Agent, as
applicable, and to discuss their respective affairs, finances and accounts (as
they relate to their respective obligations under this Agreement and the other
Transaction Documents) with the Borrower, the Facility Administrator, the
Managing Members, SAP or the Verification Agent, as applicable, their respective
officers, and independent accountants (subject to such accountants’ customary
policies and procedures), and (iii) to examine the books of account and records
of the Borrower, the Verification Agent, the Facility Administrator, the
Managing Members, or SAP, as applicable as they relate to the Solar Assets, to
make copies thereof or extracts therefrom, in each case, at such reasonable
times and during regular business hours of the Borrower, the Verification Agent,
the Facility Administrator, the Managing Members, or SAP as applicable; provided
that, upon the existence of an Event of Default, the Class B Lenders shall have
the same rights of access, inspection and examination as the Administrative
Agent under this Section 5.1(D). The frequency of the granting of such access,
such visits and such examinations, and the party to bear the expense thereof,
shall be governed by the provisions of Section 7.13 with respect to the reviews
of the Borrower’ business operations described in such Section 7.13. The
Administrative Agent (and, as applicable, the Verification Agent and the Class B
Lenders) shall and shall cause their representatives or independent contractors
to use commercially reasonable efforts to avoid interruption of the normal
business operations of the Borrower, the Verification Agent, the Facility
Administrator, the Managing Members or SAP, as applicable. Notwithstanding
anything to the contrary in this Section 5.1(D), (i) none of the Borrower, the
Verification Agent, the Facility Administrator, the Managing Members or SAP will
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(x) constitutes non-financial trade secrets or non-financial proprietary
information, (y) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding confidentiality agreement, or (z) is subject to
attorney-client or similar privilege or constitutes attorney work product and
(ii) the Borrower shall have the opportunity to participate in any discussions
with the Borrower’s independent accountants.
(E)    Existence and Rights; Compliance with Laws. The Borrower shall preserve
and keep in full force and effect each Relevant Party’s limited liability
company existence, and any material rights, permits, patents, franchises,
licenses and qualifications. The Borrower shall comply, and cause each other
Relevant Party to, comply with all applicable laws and maintain in place all
permits, licenses, approvals and qualifications required for each of them to
conduct its business activities to the extent that the lack of compliance
thereof would result in a Material Adverse Effect.
(F)    Books and Records. The Borrower shall maintain, and cause (if any are
Affiliates of the Borrower) the Facility Administrator to maintain, proper and
complete financial and accounting books and records. The Borrower shall cause
the Financing Funds and SAP to maintain with respect to Solar Assets accounts
and records as to each Solar Asset that are proper, complete, accurate and
sufficiently detailed so as to permit (i) the reader thereof to know as of the
most recently ended calendar month the status of each Solar Asset including
payments made and payments owing (and whether or not such payments are past
due), and (ii) reconciliation of payments on each Solar Asset and the amounts
from time to time deposited in respect thereof in the Collection Account, if
applicable.


-35-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(G)    Taxes. The Borrower shall pay, or cause to be paid, when due all Taxes
imposed upon any Relevant Party or any of its properties or which they are
required to withhold and pay over, and provide evidence of such payment to the
Administrative Agent if requested; provided, that no Relevant Party shall be
required to pay any such Tax that is being contested in good faith by proper
actions diligently conducted if (i) they have maintained adequate reserves with
respect thereto in accordance with GAAP and (ii) in the case of a Tax that has
or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax.
(H)    Maintenance of Properties. The Borrower shall ensure that each Relevant
Party’s material properties and equipment used or useful in each of their
business in whomsoever’s possession they may be, are kept in reasonably good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, in each case, to the extent and in the manner
customary for companies in similar businesses.
(I)    ERISA. The Borrower shall deliver to the Administrative Agent such
certifications or other evidence from time to time prior to the repayment of all
Obligations and the termination of all Commitments, as requested by the
Administrative Agent in its sole discretion, that (i) no Relevant Party is an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA or a plan within the meaning of Section 4975 of the Internal
Revenue Code, or a “governmental plan” within the meaning of Section 3(32) of
ERISA, (ii) no Relevant Party is subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans, and
(iii) assets of the Borrower do not constitute “plan assets” within the meaning
of 29 C.F.R. Section 2510.3-101, as modified in application by Section 3(42) of
ERISA of any “benefit plan investor” as defined in Section 3(42) of ERISA.
(J)    Use of Proceeds. The Borrower will only use the proceeds of the Class A
Advances and the Class B Advances as permitted under Section 2.3.
(K)    Change of State of Organization; Collections; Names, Etc. (i) In respect
of each Assignor, the Seller, the Facility Administrator, the Managing Members,
the Financing Funds and SAP, the Borrower shall notify the Administrative Agent,
the Paying Agent and the Verification Agent in writing of any change (a) in such
entity’s legal name, (b) in such entity’s identity or type of organization or
corporate structure, or (c) in the jurisdiction of such entity’s organization,
in each case, within ten (10) days of such change; and (ii) in the event that
the Borrower or any Affiliated Entity thereof receives any Collections directly,
the Borrower shall hold, or cause such Affiliated Entity to hold, all such
Collections in trust for the benefit of the Secured Parties and deposit, or
cause such Affiliated Entity to deposit, such amounts into the Collection
Account, as soon as practicable, but in no event later than two (2) Business
Days after its receipt thereof.
(L)    Insurance. The Borrower shall maintain or cause to be maintained by the
Facility Administrator pursuant to the Facility Administration Agreement and by
the Manager pursuant to the Managements Agreements, at the Facility
Administrator’s and the Manager’s own expenses, insurance coverage (i) by such
insurers and in such forms and amounts and against such


-36-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





risks as are generally consistent with the insurance coverage maintained by the
Borrower, Facility Administrator, the Manager, the Managing Members, the
Financing Funds and SAP as of the Closing Date or (ii) as is customary,
reasonable and prudent in light of the size and nature of the Borrower’s, the
Facility Administrator’s, the Manager’s, the Manager Member’s, the Financing
Funds’ and SAP’s respective businesses as of any date after the Closing Date.
The Borrower shall be deemed to have complied with this provision if one of its
Affiliates has such policy coverage and, by the terms of any such policies, the
coverage afforded thereunder extends to the Borrower. Upon the request of the
Administrative Agent at any time subsequent to the Closing Date, the Borrower
shall cause to be delivered to the Administrative Agent, a certification
evidencing the Borrower’s, the Facility Administrator’s, the Manager’s, the
Manager Member’s, the Financing Funds’ and SAP’s coverage under any such
policies.
(M)    Maintenance of Independent Director. The Borrower shall maintain at least
one individual to serve as an independent director (an “Independent Director”)
of the Borrower, (i) which is not, nor at any time during the past six (6) years
has been, (a) a direct or indirect beneficial owner, a partner (whether direct,
indirect or beneficial), customer or supplier of the Borrower or any of its
Affiliates, (b) a manager, officer, employee, member, stockholder, director,
creditor, Affiliate or associate of the Borrower or any of its Affiliates (other
than as an independent officer, director, member or manager acting in a capacity
similar to that set forth herein), (c) a person related to, or which is an
Affiliate of, any person referred to in clauses (a) or (b), or (d) a trustee,
conservator or receiver for any Affiliate of the Borrower or any of its
Affiliates, (ii) which shall have had prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy, and
(iii) which shall have at least three (3) years of employment experience with
one or more entities with a national reputation and presence that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities, and is currently employed by such an
entity.
(N)    The Sale and Contribution Agreement. The Borrower shall make such
reasonable requests for information and reports or for action under the Sale and
Contribution Agreement to the Seller as the Administrative Agent may reasonably
request to the extent that the Borrower is entitled to do the same thereunder.
(O)    Management Agreement/Servicing Agreement. The Borrower shall cause the
Managing Members to direct the Financing Funds and SAP to keep in full force and
effect each Management Agreement and Servicing Agreement or such equivalent
replacement agreements such that O&M Services and Servicing Services are
provided in respect of the Solar Assets in a manner consistent with the Tax
Equity Financing Documents and the SAP Financing Documents and with the same
degree of care that the Parent and its Affiliates use to provide similar
services to Solar Assets not owned by a Financing Fund or SAP.


-37-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(P)    Maintenance of Separate Existence. The Borrower shall take all reasonable
steps to continue its identity as a separate legal entity and to make it
apparent to third Persons that it is an entity with assets and liabilities
distinct from those of the Affiliated Entities or any other Person, and that it
is not a division of any of the Affiliated Entities or any other Person. In that
regard the Borrower shall:
(i)    maintain its limited liability company existence, make independent
decisions with respect to its daily operations and business affairs, not amend,
modify, terminate or fail to comply with the provisions of its organizational
documents, not merge into or consolidate with any Person, or dissolve,
terminate, liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure, and, other
than pursuant to the terms of the limited liability company agreement of the
Borrower, not be controlled in making such decisions by any other Affiliated
Entity or any other Person;
(ii)    maintain its assets in a manner which facilitates their identification
and segregation from those of any of the other Affiliated Entities;
(iii)    except as expressly otherwise permitted hereunder, conduct all
intercompany transactions or enter into any contract or agreement with the other
Affiliated Entities except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arm’s length
basis with unaffiliated third parties;
(iv)    not assume or guarantee any obligation of any of the other Affiliated
Entities, nor have any of its obligations assumed or guaranteed by any other
Affiliated Entity, pledge its assets for the benefit of any other Affiliated
Entity, or hold itself out as responsible for the debts of any other Affiliated
Entity or for the decisions or actions with respect to the business and affairs
of any other Affiliated Entity;
(v)    except as expressly otherwise permitted hereunder or contemplated under
any of the other Transaction Documents, the SAP Financing Documents or the Tax
Equity Financing Documents, not permit the commingling or pooling of its funds
or other assets with the assets of any other Affiliated Entity or make any loans
or advances to any other Affiliated Entity;
(vi)    maintain separate deposit and other bank accounts to which no other
Affiliated Entity has any access;
(vii)    compensate (either directly or through reimbursement of its allocable
share of any shared expenses) all employees, consultants and agents, and
Affiliated Entities, to the extent applicable, for services provided to the
Borrower by such employees, consultants and agents or Affiliated Entities, in
each case, either directly from the Borrower’s own funds or indirectly through
documented capital contributions from Parent or any other direct or indirect
parent of the Borrower;
(viii)    have agreed with each of the other relevant Affiliated Entities to
allocate among themselves, through documented intercompany transactions,
including documented


-38-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





capital contributions from Parent or any other direct or indirect parent of the
Borrower, shared overhead and corporate operating services and expenses which
are not reflected in documentation in connection with a Takeout Transaction
(including the services of shared employees, consultants and agents and
reasonable legal and auditing expenses) on the basis of actual use or the value
of services rendered, and otherwise on a basis reasonably related to actual use
or the value of services rendered;
(ix)    pay for its own account, directly from the Borrower’s own funds or
indirectly through documented capital contributions from Parent or any other
direct or indirect parent of the Borrower, its own liabilities, including,
without limitation, for accounting and payroll services, rent, lease and other
expenses (or its allocable share of any such amounts provided by one or more
other Affiliated Entity) and not have such liabilities or operating expenses (or
the Borrower’s allocable share thereof) paid by any of the Affiliated Entities;
provided, that Parent or another Affiliated Entity shall be permitted to pay the
initial organizational expenses of the Borrower;
(x)    conduct its business (whether in writing or orally) solely in its own
name through its duly authorized officers, employees and agents, including the
Facility Administrator, hold itself out to the public as a legal entity separate
and distinct from any other Affiliated Entity, and correct any known
misunderstanding regarding its separate identity;
(xi)    maintain a sufficient number of employees in light of its contemplated
business operations, and maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
(xii)    maintain its books, records, resolutions and agreements as official
records, and shall maintain all of its books, records, financial statements and
bank accounts separate from those of any other Affiliated Entity, and shall not
permit its assets to be listed on the financial statement of any other
Affiliated Entity; provided, however, that the Borrower’s assets may be included
in a consolidated financial statement of its affiliates provided that (i)
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of Borrower and such affiliates and to indicate that
the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such affiliates or any other Person and (ii) such assets
shall be listed on the Borrower’s own separate balance sheet;
(xiii)    except as provided in the limited liability company agreement of the
Borrower, not acquire obligations or securities of any other Affiliated
Entities, or identify its members or the other Affiliated Entities, as
applicable, as a division or part of it;
(xiv)    its own tax returns unless prohibited by Applicable Law from doing so
(except that the Borrower may file or may include its filing as part of a
consolidated federal tax return, to the extent required and/or permitted by
Applicable Law, provided that, there shall


-39-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





be an appropriate notation indicating the separate existence of the Borrower and
its assets and liabilities); and
(xv)    otherwise practice and adhere to corporate formalities such as complying
with its organizational documents and member and Facility Administrator
resolutions, the holding of regularly scheduled meetings of members and Facility
Administrator, use stationery, invoices and checks separate from those of any
other Affiliated Entity, and maintaining complete and correct books and records
and minutes of meetings and other proceedings of its members and Facility
Administrator.
(Q)    Updates to Account Schedule. Schedule II attached hereto shall be updated
by the Borrower and delivered to the Administrative Agent immediately to reflect
any changes as to which the notice, the opening of the TEP Collateral Account
and other requirements specified in Section 5.2(K) have been satisfied.
(R)    Deposits into the Accounts. (i) The Borrower shall (a) direct, or cause
to be directed, all Collections other than Collections related to SAP Solar
Assets to the Collection Account and all Collections related to SAP Solar Assets
to the SAP Revenue Account, (b) direct, or cause to be directed, all Eligible
Hedged SREC Counterparties to make all related Hedged SREC Payments directly
into the Collection Account and, to the extent any Hedged SREC Payments are
deposited by the relevant obligor in another account, cause such payments to be
deposited into the Collection Account no later than two (2) Business Days after
receipt, and (c) deposit or cause to be deposited all net proceeds of a Takeout
Transaction into the Takeout Transaction Account in accordance with Section
2.7(C).
(ii)    The Borrower shall not and shall not permit the Managing Members or SAP
to deposit into or otherwise credit (or cause to be deposited or credited), or
consent to or fail to object to any such deposit or credit of, cash or cash
proceeds other than Collections into the Collection Account or the SAP Revenue
Account.
(S)    Hedging. The Borrower shall collectively at all times satisfy the Hedge
Requirements.
(T)    Update to Solar Assets. The Borrower shall notify the Facility
Administrator and the Administrative Agent in writing of any additions or
deletions to the Schedule of Solar Assets, no later than each Funding Date and
each Payment Date (which in the case of the update delivered on any Payment Date
shall be prepared as of the last day of the related Collection Period).
(U)    Notice to Seller and Parent. The Borrower shall promptly notify the
Seller and the Parent of a breach of Section 4.1(U) and shall require the Seller
or the Parent to cure such breach or pay the Liquidated Damages Amount for such
Defective Solar Asset pursuant to and in accordance with the Sale and
Contribution Agreement or the Parent Guaranty, as applicable.
(V)    Government Approvals. The Borrower shall promptly obtain all orders,
consents, authorizations, approvals, licenses and validations of, or file
recordings, register with, or


-40-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





obtain exemption from, any Governmental Authority required as a condition to the
performance of its obligations under any Transaction Document.
(W)    TEP Collateral Account. Within sixty (60) days of the Closing Date (i)
the Borrower shall cause TEP Resources to establish and maintain an account (the
“TEP Collateral Account”) to hold Distributable Collections pursuant to Section
2.7(B)(xvii) and Sunnova TEP II Developer, LLC to establish and maintain an
account to hold “Distributable Collections” (as defined in the TEP II Credit
Agreement) pursuant to Section 2.7(b)(xvii) of the TEP II Credit Agreement, (ii)
such accounts shall be subject to an account control agreement pursuant to which
the Administrative Agent shall be granted control (as defined in Section 9-104
of the UCC) in favor of Administrative Agent, in form and substance satisfactory
to Administrative Agent and (iii) the Administrative Agent shall have received
customary opinions from counsel to each Affiliate of the Borrower that is a
party to such account control agreement regarding the Administrative’ s Agent
security interest in such accounts.
(X)    Deviations from Approved Forms. The Borrower shall provide or shall cause
the Seller to provide, to the Administrative Agent all proposed forms of Solar
Service Agreements which deviate in any material respect from a form attached
hereto as Exhibit G (each such form a “Proposed Form”) and shall provide notice
to the Administrative Agent regarding the cessation of a form of Solar Service
Agreement attached hereto as Exhibit G or previously delivered hereunder. The
Administrative Agent shall use its best efforts to notify the Borrower in
writing within ten (10) Business Days of receipt of a Proposed Form of its
objection or approval of the terms of such Proposed Form. Upon the written
approval of the Administrative Agent, such approval not to be unreasonably
withheld or delayed, Exhibit G shall be deemed to be amended to include such
Proposed Form as a Solar Service Agreement in addition to the other forms
attached or previously delivered hereunder. The Borrower shall, no less
frequently than once per calendar quarter, provide or shall cause the Seller to
provide, to the Administrative Agent all forms of Solar Service Agreements that
incorporate changes which do not deviate materially from a form attached hereto
as Exhibit G. Upon receipt of such forms of Solar Service Agreements, Exhibit G
shall be deemed to be amended to include such forms in addition to the other
forms attached or previously delivered hereunder.
(Y)    Beneficial Owner Certification. Promptly following any request therefor,
the Borrower shall provide such information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the Patriot Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.








-41-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 5.2.    Negative Covenants. The Borrower covenants and agrees that,
until all Obligations (other than contingent obligations not then due) hereunder
have been paid in full, the Borrower will not:
(A)    Business Activities. (x) Conduct any business other than:
(i)    the acquisition from time to time of any or all right, title and (direct
or indirect) interest in and to Solar Assets and Solar Asset Owner Subsidiaries
and all rights and interests thereunder or relating thereto pursuant to the Sale
and Contribution Agreement;
(ii)    the conveyance from time to time of Solar Asset Owner Member Interests
in connection with a Takeout Transaction and the conveyance of Solar Assets to
SAP;
(iii)    the execution and delivery by the Borrower from time to time of
purchase agreements, in form and substance satisfactory to the Administrative
Agent, related to the sale of securities by the Borrower or any of their
Affiliates in connection with a Takeout Transaction;
(iv)    the performance by the Borrower of all of its obligations under the
aforementioned agreements and under this Agreement and any documentation related
thereto;
(v)    the preparation, execution and delivery of any and all other documents
and agreements as may be required in connection with the performance of the
activities of the Borrower approved above; and
(vi)    to engage in any lawful act or activity and to exercise any powers
permitted under the Delaware Limited Liability Company Act that are reasonably
related, incidental, necessary, or advisable to accomplish the foregoing; or
(vii)    permit the Managing Members or SAP to conduct any business other than
the transactions contemplated by the Tax Equity Financing Documents.
Notwithstanding the foregoing, after the Closing Date and at any time on or
prior to the earlier of (a) the Maturity Date and (b) the date on which all
Obligations (other than contingent obligations not then due) of the Borrower
hereunder have been paid in full, the Borrower shall not, without the prior
written consent of the Administrative Agent, the Majority Lenders and the
Majority Class B Lenders (consent by the Majority Class B Lenders to not be
unreasonably withheld, conditioned or delayed if otherwise approved by the
Majority Lenders; provided that if the Majority Class B Lenders have not
affirmatively disapproved such transaction in writing within five (5) Business
Days of receiving notice of such transaction and the Majority Lenders have
otherwise approved such transaction, such transaction shall be deemed approved),
(1) purchase or otherwise acquire any Solar Assets or Solar Asset Owner
Subsidiaries, or interests therein, except for acquisitions from the Seller
pursuant to and in accordance with the Sale and Contribution Agreement, (2)
convey or otherwise dispose of any Collateral or interests therein, other than
permitted under Sections 5.2(A)(ii) or 5.2(E) or the SAP Contribution Agreement,
or (3) establish any Subsidiaries;


-42-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





provided, that notwithstanding this paragraph, the Borrower may continue to own
directly or indirectly interests in the Financing Funds, which shall purchase
and acquire Solar Assets in accordance with the terms of the Tax Equity
Financing Documents.
(B)    Sales, Liens, Etc. Except as permitted hereunder (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien upon or with respect to, the Collateral or any portion thereof,
or upon or with respect to the Collection Account or any other account owned by
or in the name of the Borrower to which any Collections are sent, or assign any
right to receive income in respect thereof, or (ii) create or suffer to exist
any Lien upon or with respect to any of its properties, whether now owned or
hereafter acquired, or assign any right to receive income, to secure or provide
for the payment of any Indebtedness of any Person or for any other reason;
provided that notwithstanding anything to the contrary herein, this Section
5.2(B) shall not prohibit (x) any Lien that constitutes a Permitted Lien or a
Permitted Equity Lien or (y) so long as notice is given to Administrative Agent
under any Facility Administrator Report of any of the following, any actions
permitted under Sections 5.2(A)(ii).
(C)    Indebtedness. Incur or assume any Indebtedness, except Permitted
Indebtedness.
(D)    Loans and Advances. Make any loans or advances to any Person.
(E)    Dividends, Etc. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any interest in Borrower, or purchase, redeem or otherwise acquire
for value any interest in the Affiliated Entities or any rights or options to
acquire any such interest to any Person that is not the Borrower, except:
(i)    transfers, dividends or other distributions of Marketable RECs;
(ii)    transfers, dividends or other distributions of Transferable Assets to
the Seller pursuant to the Sale and Contribution Agreement and in accordance
with Section 2.10; or
(iii)    distributions of cash by the Borrower to the TEP Collateral Account or
the Borrower’s Account in accordance with Section 2.7(B)(xvii). provided, that
the distributions described in subsection (i) of clause (E) shall not be
permitted if either an Event of Default or Potential Default would result
therefrom unless all outstanding Obligations (other than contingent liabilities
for which no claims have been asserted) have been irrevocably paid in full with
all accrued but unpaid interest thereon and any related Liquidation Fees;
provided further, that nothing in this Section 5.2(E) shall prohibit or limit
any Financing Fund Contributions.
(F)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, or acquire all or substantially all of the assets of,
any Person, except in connection with the acquisition or sale of Solar Assets or
Solar Asset Owner Subsidiaries and similar property pursuant to the Sale and
Contribution Agreement,


-43-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





in connection with a Takeout Transaction or an acquisition or sale where all
Obligations have been paid in full with all accrued but unpaid interest thereon
and any related Liquidation Fees.
(G)    Investments. Make any investment of capital in any Person either by
purchase of stock or securities, contributions to capital, property transfer or
otherwise or acquire or agree to acquire by any manner any business of any
Person except pursuant to the transactions contemplated herein and in the SAP
Financing Documents or the Tax Equity Financing Documents.
(H)    Change in Organizational Documents. Amend, modify or otherwise change any
of the terms or provisions in its organizational documents as in effect on the
date hereof without the consent of the Administrative Agent, the Majority
Lenders and, to the extent such amendment, modification or change could
reasonably be expected to materially and adversely affect the Class B Lenders in
a manner disproportionate to the Class A Lenders, the Majority Class B Lenders.
(I)    Transactions with Affiliates. Enter into, or be a party to, any
transaction with any of its Affiliates, except (i) the transactions contemplated
by the Transaction Documents, the SAP Financing Documents, the Tax Equity
Financing Documents or any similar conveyance agreement entered into in
connection with a Takeout Transaction, (ii) any other transactions (including
the lease of office space or computer equipment or software by the Borrower from
an Affiliate and the sharing of employees and employee resources and benefits)
(a) in the ordinary course of business or as otherwise permitted hereunder, (b)
pursuant to the reasonable requirements and purposes of the Borrower’s business,
(c) upon fair and reasonable terms (and, to the extent material, pursuant to
written agreements) that are consistent with market terms for any such
transaction, and (d) permitted by Sections 5.2(B), (C), (E) or (F), (iii)
employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower and its directors, officers,
employees in the ordinary course of business, and (iv) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, consultants, officers and employees of any parent
entity of the Borrower to the extent attributable to the ownership or operation
of the Borrower.
(J)    Addition, Termination or Substitution of Accounts. Add, terminate or
substitute, or consent to the addition, termination or substitution of, the
Collection Account, the Supplemental Reserve Account, the Liquidity Reserve
Account, the SAP Revenue Account, the Takeout Transaction Account or the TEP
Collateral Account unless the Administrative Agent, the Majority Lenders and the
Majority Class B Lenders shall have consented thereto (consent by the Majority
Class B Lenders to not be unreasonably withheld, conditioned or delayed if
otherwise approved by the Administrative Agent; provided that if the Majority
Class B Lenders have not affirmatively disapproved such addition, termination or
substitution in writing within five (5) Business Days of receiving notice of
such addition, termination or substitution and the Administrative Agent has
otherwise approved such addition, termination or substitution, such addition,
termination or substitution shall be deemed approved) after having received at
least thirty (30) days’ prior written notice thereof. Notwithstanding the
foregoing, the Borrower neither has nor shall have any control over the
Collection Account, the Supplemental Reserve Account, the Liquidity Reserve
Account, the SAP Revenue Account, the Takeout Transaction Account or the


-44-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





TEP Collateral Account. For the avoidance of doubt, any Financing Fund
Contributions shall not be controlled or distributed through the Paying Agent
Accounts.
(K)    Collections. (i) Deposit at any time Collections into any bank account
other than in accordance with Section 5.1(R), (ii) make any change to the
payment instructions to a Financing Fund, a Managing Member or SAP in respect of
the Solar Asset Owner Member Interests to any other destination other than the
Collection Account, (iii) make any change to the payment instructions to any
Eligible Hedged SREC Counterparty or direct any Eligible Hedged SREC
Counterparty to make any Hedged SREC Payments to go to any destination other
than the Collection Account, or (iv) permit the assets of any Person (other than
the Borrower) to be deposited into the Collection Account.
(L)    Amendments to Transaction Documents. Without the consent of the
Administrative Agent and subject to Section 10.2, amend, modify or otherwise
change any of the terms or provisions of any Transaction Document other than (i)
supplements identifying Solar Assets and/or Solar Asset Owner Subsidiaries to be
transferred in in accordance with the Sale and Contribution Agreement, (ii)
supplements identifying Solar Assets to be financed in connection with each
Funding Date, (iii) amendments, supplements or other changes in accordance with
the terms of the applicable Transaction Document, the SAP Financing Documents or
Tax Equity Financing Document, and (iv) amendments, supplements or other changes
with respect to exhibits and schedules to any Transaction Document, the SAP
Financing Documents or Tax Equity Financing Document that would not reasonably
be expected to have a material adverse effect on the value, enforceability, or
collectability of the Collateral or adversely affect Collections.
(M)    Bankruptcy of Tax Equity Parties. Without the consent of the
Administrative Agent, the Borrower shall not, directly or indirectly, cause the
institution of bankruptcy or insolvency proceedings against a Tax Equity Party.
Section 5.3.    Covenants Regarding the Solar Asset Owner Member Interests. The
Borrower covenants and agrees, that, until all Obligations (other than
contingent obligations not then due) hereunder have been paid in full, the
Borrower shall:
(A)    determine whether or not to exercise each Purchase Option in accordance
with the Purchase Standard. The Borrower will make such determination, and if it
determines to do so, will exercise such Purchase Option, no later than 60 days
following the related Call Date in accordance with the terms and conditions of
the related Financing Fund LLCA. Such determination will take into account
whether sufficient funds are available in the Supplemental Reserve Account to
pay the related Purchase Option Price, and if such funds are not then available
in the Supplemental Reserve Account, the Borrower shall make a determination, in
accordance with the Purchase Standard, whether to exercise such Purchase Option
as soon thereafter as such funds are available in the Supplemental Reserve
Account. Upon the Borrower’s exercise and completion of a Purchase Option, the
Borrower shall (i) instruct the related Financing Fund to pay all distributions
to be made by such Financing Fund to the Borrower in respect of the Managing
Member Interests and the Tax Equity Investor Interests directly to the
Collection Account and deliver to the Administrative Agent the original
certificate of the related Managing Member Interests and the related Tax Equity
Investor Interests together with instruments of transfer executed in blank, (ii)
cause the Managing Members


-45-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to execute and deliver to the Administrative Agent an Accession Agreement to the
Pledge Agreement covering the Tax Equity Investor Interest acquired pursuant to
the Purchase Option, and (iii) cause the Managing Members to amend the related
Financing Fund LLCA to require such Financing Fund to have at all times an
Independent Director;
(B)     (x) cause the Managing Members (i) to cause each Financing Fund to make
all Managing Member Distributions directly to the Collection Account and (ii) to
deliver to the Administrative Agent for deposit into the Collection Account any
Managing Member Distributions received by the Managing Members and (y) cause SAP
to (i) make all SAP Distributions directly to the Collection Account and (ii) to
deliver to the Administrative Agent for deposit into the Collection Account any
SAP Distributions received by SAP;
(C)    cause each of the Managing Members and SAP to comply with the provisions
of its operating agreement and not to take any action that would cause the
Managing Members to violate the provisions of the related Financing Fund LLCA;
(D)    cause each of the Managing Members and SAP to maintain all material
licenses and permits required to carry on its business as now conducted and in
accordance with the provisions of the Transaction Documents, except to the
extent the failure to do so could not reasonably be expected to have a material
adverse effect on the interests of the Administrative Agent or the Lenders;
(E)    not permit or consent to the admission of any new member of the Managing
Members or SAP other than a successor independent member in accordance with the
provisions of their respective operating agreements;
(F)    cause the Managing Members not to permit or consent to the admission of
any new member of a Financing Fund other than pursuant to the exercise of a
Purchase Option by the Managing Member;
(G)    cause the Managing Members not to make any material amendment to a
Financing Fund LLCA that could reasonably be expected to have a material adverse
effect on the interests of the Administrative Agent or the Lenders and cause the
Managing Members and SAP not to make any material amendment to their respective
operating agreements that could reasonably be expected to have a material
adverse effect on the interests of the Administrative Agent or the Lenders;
(H)    cause the Managing Members on its own behalf and on behalf of each
Financing Fund (i) to comply with and enforce the provisions of the Tax Loss
Insurance Policies and (ii) not to consent to any amendment to a Tax Loss
Insurance Policy to the extent that such amendment could reasonably be expected
to have a material adverse effect on the interests of the Administrative Agent
or the Lenders;
(I)    cause the Managing Members to cause each Financing Fund to (i) comply
with the provisions of each respective Financing Fund LLCA and (ii) not take any
action that would violate the provisions of such Financing Fund LLCA, and cause
the Managing Members and SAP


-46-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to not to make any material amendment to their respective operating agreement
that could reasonably be expected to have a material adverse effect on the
interests of the Administrative Agent or the Lenders;
(J)    cause the Managing Members to cause each Financing Fund and cause the
Managing Members and SAP to maintain all material licenses and permits required
to carry on its business as now conducted and in accordance with the provisions
of the SAP Financing Documents and the Tax Equity Financing Documents, except to
the extent the failure to do so could not reasonably be expected to have a
material adverse effect on the interests of the Administrative Agent or the
Lenders;
(K)    cause the Managing Members to cause the related Financing Funds not to
incur any indebtedness or sell, dispose of or other encumber any of its assets
other than as permitted by the Transaction Documents; and
(L)    cause the Managing Members to obtain the consent of the Administrative
Agent for any action taken under Section 6.2(b) of each Financing Fund LLCA or
any action that could reasonably be expected to cause a Material Adverse Effect.
ARTICLE VI

EVENTS OF DEFAULT
Section 6.1.    Events of Default. The occurrence of any of the following
specified events shall constitute an event of default under this Agreement
(each, an “Event of Default”):
(A)    Non-Payment. (i) The Borrower shall fail to make any required payment of
principal (including any payment required to be made to cure a Class A Borrowing
Base Deficiency or a Class B Borrowing Base Deficiency) or interest when due
hereunder and such failure shall continue unremedied for two (2) Business Days
after the day such payment is due or (ii) the Borrower shall fail to pay the
Aggregate Outstanding Advances by the Maturity Date, or (iii) the Borrower shall
fail to make any required payment on any other Obligation when due hereunder or
under any other Transaction Document and such failure under this sub-clause
(iii) shall continue unremedied for five (5) Business Days after the earlier of
(a) written notice of such failure shall have been given to the Borrower by the
Administrative Agent or any Lender or (b) the date upon which a Responsible
Officer of the Borrower obtained knowledge of such failure.
(B)    Representations. Any representation or warranty made or deemed made by
the Borrower (other than pursuant to Section 4.1(U) hereof or, with respect to
the Parent only, Section 4.1(L) hereof), the Seller, the Parent, the Facility
Administrator, the Managing Members or SAP herein or in any other Transaction
Document (after giving effect to any qualification as to materiality set forth
therein, if any) shall prove to have been inaccurate in any material respect
when made and such defect, to the extent it is capable of being cured, is not
cured within thirty (30) days from the earlier of the date of receipt by the
Borrower, the Parent, the Seller, the Facility Administrator, the Managing
Members or SAP as the case may be, of written notice from the


-47-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Administrative Agent of such failure by the Borrower, the Parent, the Facility
Administrator, the Seller, the Managing Members or SAP, as the case may be, of
such failure.
(C)    Covenants. The Borrower, the Seller, the Facility Administrator, the
Managing Members or SAP shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or in any other Transaction
Document which has not been cured within thirty (30) days from the earlier of
the date of receipt by the Borrower, the Facility Administrator, the Managing
Members or SAP, as the case may be, of written notice from the Administrative
Agent of such failure by the Borrower, the Facility Administrator, the Managing
Members or SAP, as the case may be, of such failure.
(D)    Validity of Transaction Documents. This Agreement or any other
Transaction Document shall (except in accordance with its terms), in whole or in
part, cease to be (i) in full force and effect and/or (ii) the legally valid,
binding and enforceable obligation of the Seller, the Borrower, the Parent, the
Facility Administrator, a Managing Member or SAP.
(E)    Insolvency Event. An Insolvency Event shall have occurred with respect to
Parent, the Seller, Borrower, the Facility Administrator, a Managing Member, SAP
or a Financing Fund.
(F)    Breach of Parent Guaranty; Failure to Pay Liquidated Damages Amounts. Any
failure by Parent to perform under the Parent Guaranty; provided that a breach
by Parent of the Financial Covenants is not an Event of Default hereunder, or
any failure of TEP Developer or TEP Resources to pay Liquidated Damages Amounts
pursuant to the Sale and Contribution Agreements.
(G)    ERISA Event. Either (i) any ERISA Event shall have occurred or (ii) the
assets of the Borrower become subject to Title I of ERISA, Section 4975 of the
Internal Revenue Code, or, by reason of any investment in the Borrower by any
governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Internal
Revenue Code.
(H)    Borrowing Base Deficiency. A Class A Borrowing Base Deficiency or a Class
B Borrowing Base Deficiency continues for more than two (2) Business Days.
(I)    Security Interest. The Administrative Agent, for the benefit of the
Lenders, ceases to have a first priority perfected security interest in
Collateral having a value in excess of $150,000 and such failure shall continue
unremedied for more than five (5) Business Days unless such Liens with a higher
priority than Agent’s Liens are Permitted Liens or Permitted Equity Liens;
provided that if such cessation in security interest is due to Agent’s actions,
then no Event of Default shall be deemed to occur under this Section 6.1(I).
(J)    Judgments. There shall remain in force, undischarged, unsatisfied, and
unstayed for more than thirty (30) consecutive days, any final non-appealable
judgment against any Relevant Party in excess of $250,000 or the Parent in
excess of $1,000,000, in each case over and


-48-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





above the amount of insurance coverage available from a financially sound
insurer that has not denied coverage.
(K)    1940 Act. Any Relevant Party becomes, or becomes controlled by, an entity
required to register as an “investment company” under the 1940 Act.
(L)    Hedging. Failure of the Borrower to maintain Hedge Agreements satisfying
the Hedge Requirements and such failure continues for five (5) Business Days or
any Hedge Counterparty ceases to be a Qualifying Hedge Counterparty and such
Hedge Counterparty is not replaced with a Qualifying Hedge Counterparty within
ten Business Days.
(M)    Change of Control. The occurrence of a Change of Control.
(N)    Financing Fund Material Adverse Effect. The occurrence of any event that
results in a Material Adverse Effect (as defined in the Financing Fund LLCA)
with respect to a Managing Member or a Financing Fund.
(O)    Replacement of Manager. The Manager resigns, removed or is replaced under
a Management Agreement or a Servicing Agreement and, in each case, a replacement
Manager, acceptable to the Administrative Agent has not accepted an appointment
under such agreement within 60 days of such resignation or removal.
(P)    Parent Material Adverse Effect. A representation or warranty made or
deemed made by the Borrower pursuant to Section 4.1(L) hereof regarding the
Parent shall prove to have been inaccurate in any material respect when made and
such defect, to the extent it is capable of being cured, is not cured within
ninety (90) days from the earlier of the date of receipt by the Borrower of
written notice from the Administrative Agent of such failure by the Borrower.
(Q)    Resignation or Removal of Managing Member. A Managing Member resigns or
is removed under a Financing Fund LLCA.
(R)    Cross Default. The occurrence of an “Event of Default” under the TEP II
Credit Agreement.
Section 6.2.    Remedies. If any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Majority Lenders, by written notice to the Borrower and the
Lenders, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrower in any manner permitted under applicable law:
(A)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;
(B)    declare the principal of and any accrued interest in respect of the Class
A Advances, the Class B Advances and all other Obligations owing hereunder and
thereunder to be, whereupon the same shall become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; provided, that,


-49-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





upon the occurrence of an Insolvency Event with respect to the Borrower, the
principal of and any accrued interest in respect of the Advances and all other
Obligations owing hereunder shall be immediately due and payable without any
notice to the Borrower or Lenders;
(C)    if the Facility Administrator is Sunnova Management, replace the Facility
Administrator with a Successor Facility Administrator in accordance with the
Facility Administration Agreement; and/or
(D)    foreclose on and liquidate the Collateral or to the extent permitted by
the Tax Equity Financing Documents, the Solar Assets owned by a Financing Fund,
and pursue all other remedies available under the Security Agreement, the Pledge
Agreement, the Subsidiary Guaranty and the other Transaction Documents, subject
to the terms of the Tax Equity Financing Documents.
Section 6.3.    Class B Lender Purchase Option (A) If an Event of Default other
than an Event of Default described in Section 6.1(E) shall occur and be
continuing and the Administrative Agent shall not have declared all Obligations
under this Agreement or any of the other Transaction Documents to be immediately
due and payable, the Class B Lenders shall have the option at any time to
purchase all (but not less than all) of the Class A Advances then outstanding
and all related Obligations owing by the Borrower to the Class A Lenders (solely
in such capacity) from the Class A Lenders (the “Class B Lender Purchase
Option”) with the consent of all the Class A Lenders. At any time that the Class
B Lender Purchase Option is available to the Class B Lenders, any Class B Lender
may request that the Class A Lenders provide such Class B Lender with a
statement setting forth the aggregate amount of all the Class A Advances then
outstanding and all related Obligations owed by the Borrower to the Class A
Lenders (solely in such capacity). Within ten (10) Business Days after the
receipt of such statement, the requesting Class B Lender shall provide written
notice to the Class A Lenders whether such Class B Lender would like to exercise
the Class B Lender Purchase Option. Upon receipt of a notice that a Class B
Lender would like to exercise the Class B Lender Purchase Option, the Class A
Lenders shall promptly notify such Class B Lender whether the Class A Lenders
will consent to a sale. If any or all of the Class B Lenders shall have elected
to exercise the Class B Lender Purchase Option and the Class A Lenders shall
have consented to a sale, the Class A Lenders and applicable Class B Lenders
shall agree to a purchase and sale date and make such purchase and sale in
accordance with Section 6.3(C); provided that the Class A Lenders shall retain
all rights to be indemnified or held harmless by the Borrower in accordance with
the terms hereof for claims accruing prior to such sale date.
(B)    If an Event of Default shall occur and be continuing and the Majority
Lenders shall have declared an Event of Default that has not been waived, the
Class B Lenders shall have the option at any time to exercise the Class B Lender
Purchase Option. Any or all of the Class B Lenders may exercise such Class B
Lender Purchase Option upon written notice to the Class A Lenders, which notice
shall be irrevocable. On the date specified by the participating Class B Lenders
in such notice (which shall not be more than ten (10) Business Days after the
receipt by the Class A Lenders of such notice), the Class A Lenders shall sell
to the Class B Lenders, and the Class B Lenders shall purchase from the Class A
Lenders, the Class A Advances then outstanding and all Obligations owed by the
Borrower to the Class A Lenders (solely in such capacity) in accordance with
Section 6.3(C); provided that the Class A Lenders shall retain all rights to be


-50-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





indemnified or held harmless by the Borrower in accordance with the terms hereof
for claims accruing prior to such sale date.
(C)    Upon the date of a purchase and sale pursuant to this Section 6.3, the
Class B Lenders shall (i) pay to the Class A Lenders as the purchase price
therefor the full amount of all the Class A Advances and all Obligations owed by
the Borrower to the Class A Lenders (solely in such capacity) then outstanding
and unpaid including principal, interest, fees, any Liquidation Fee as in effect
on the date thereof and expenses, including attorneys’ fees and legal expenses,
(ii) reimburse the Class A Lenders for any loss, cost, damage or expense
(including attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any checks or other payments
provisionally credited to the Obligations owing to the Class A Lenders (solely
in such capacity), and/or as to which the Class A Lenders have not yet received
final payment (and, in each case, all of such payments shall be made without
offset, deduction or defense), (iii) reimburse the Class A Lenders for the
amount of all liabilities (without duplication) that such Class A Lenders have
incurred in the nature of indemnification obligations of the Borrower hereunder
which have resulted in any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) to the Class A Lenders, and (iv) agree to
indemnify and hold harmless the Class A Lenders from and against any loss,
liability, claim, damage or expense (including fees and expenses of legal
counsel) arising out of any claim asserted by a third party as a direct result
of any acts by the Class B Lenders occurring after the date of such purchase.
The Class A Lenders shall provide a reasonably detailed statement of the
purchase price and other sums set forth in clauses (i) through (iii) above to
the Class B Lenders, and the Class B Lenders shall remit such purchase price and
other sums in clauses (i) through (iii) above by wire transfer in federal funds
to such bank account of the Class A Lenders as the Class A Lenders may designate
in writing to the Class B Lenders for such purpose. Interest shall be calculated
through the Business Day on which such purchase and sale shall occur if the
amounts so paid by the Class B Lenders to the bank account designated by the
Class A Lenders are received in such bank account prior to 1:00 p.m., New York
time and interest shall be calculated to and include the next Business Day if
the amounts so paid by the Class B Lenders to the bank account designated by the
Class A Lenders are received in such bank account later than 1:00 p.m., New York
time. Such purchase shall be expressly made without representation or warranty
of any kind by the Class A Lenders as to the Obligations owing to the Class A
Lenders (solely in such capacity) or otherwise and without recourse to the Class
A Lenders, except that the Class A Lenders shall represent and warrant: (a) the
amount of Obligations owing to the Class A Lenders (solely in such capacity)
being purchased and that the purchase price and other sums payable by the Class
B Lenders are true, correct and accurate amounts, (b) that the Class A Lenders
shall convey the Obligations owing to the Class A Lenders (solely in such
capacity) free and clear of any Liens or encumbrances of the Class A Lenders or
created or suffered by the Class A Lenders, (c) as to all claims made or
threatened in writing against the Class A Lenders related to the Obligations
owing to the Class A Lenders (solely in such capacity), and (d) the Class A
Lenders are duly authorized to assign the Obligations owing to the Class A
Lenders (solely in such capacity).






-51-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 6.4.    Sale of Collateral (A) The power to effect any sale of any
portion of the Collateral upon the occurrence and during the continuance of an
Event of Default pursuant to this Article VI, the Security Agreement and the
Pledge Agreement shall not be exhausted by any one or more sales as to any
portion of the Collateral remaining unsold, but shall continue unimpaired until
all Collateral shall have been sold or until all Obligations (other than
contingent obligations not then due) hereunder have been paid in full. The
Administrative Agent acting on its own or through an agent, may from time to
time postpone any sale by public announcement made at the time and place of such
sale.
(B)    Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent may, in its discretion, and shall, upon the written
request of the Majority Lenders, by written notice to the Borrower and the
Lenders sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit (including pursuant to a “credit sale” to a Lender or an
assignee thereof) or for future delivery, and upon such other terms as the
Administrative Agent may require. Notwithstanding the foregoing, prior to the
consummation of any sale of the Collateral pursuant to this Article VI and any
other Transaction Document (either private or public), the Administrative Agent
shall first offer the Class B Lenders the opportunity to purchase the Collateral
for a purchase price equal to the greater of (x) the fair market value of the
Collateral and (y) the aggregate outstanding principal balance of the Class A
Advances, plus accrued interest thereon and fees owed thereto (such right, the
“Right of First Refusal”). If the Class B Lenders do not exercise the Right of
First Refusal within two (2) Business Days of receipt thereof, then the
Administrative Agent shall sell the Collateral as otherwise set forth in this
Section 6.4 and pursuant to the other Transaction Documents; provided, further,
that if the Class B Lenders do not exercise the Right of First Refusal and the
Administrative Agent elects to sell the Collateral in a private sale to a third
party, then prior to the sale thereof, the Administrative Agent shall offer the
Class B Lenders the opportunity to purchase the Collateral for the purchase
price being offered by such third party, and the Class B Lenders shall have two
(2) Business Days to accept such offer.
ARTICLE VII

THE ADMINISTRATIVE AGENT AND FUNDING AGENTS
Section 7.1.    Appointment; Nature of Relationship. The Administrative Agent is
appointed by the Funding Agents and the Lenders (and by each Qualifying Hedge
Counterparty by execution of a Qualifying Hedge Counterparty Joinder, if
applicable) as the Administrative Agent hereunder and under each other
Transaction Document, and each of the Funding Agents and the Lenders and each
Qualifying Hedge Counterparty irrevocably authorizes the Administrative Agent to
act as the contractual representative of such Funding Agent and such Lender and
such Qualifying Hedge Counterparty with the rights and duties expressly set
forth herein and in the other Transaction Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article VII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any
Funding Agent or Lender or any Qualifying Hedge Counterparty by reason of this
Agreement and that the Administrative Agent is merely acting as the


-52-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





representative of the Funding Agents, the Lenders and each Qualifying Hedge
Counterparty with only those duties as are expressly set forth in this Agreement
and the other Transaction Documents. In its capacity as the Funding Agents’, the
Lenders’ and each Qualifying Hedge Counterparty’s contractual representative,
the Administrative Agent (A) does not assume any fiduciary duties to any of the
Funding Agents, the Lenders or any Qualifying Hedge Counterparty, (B) is a
“representative” of the Funding Agents, the Lenders and each Qualifying Hedge
Counterparty within the meaning of Section 9-102 of the UCC as in effect in the
State of New York, and (C) is acting as an independent contractor, the rights
and duties of which are limited to those expressly set forth in this Agreement
and the other Transaction Documents. Each of the Funding Agents, the Lenders and
each Qualifying Hedge Counterparty agree to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Funding Agent, each Lender
and each Qualifying Hedge Counterparty waives.
Section 7.2.    Powers. The Administrative Agent shall have and may exercise
such powers under the Transaction Documents as are specifically delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall have no implied
duties or fiduciary duties to the Funding Agents, the Lenders or to any
Qualifying Hedge Counterparty, or any obligation to the Funding Agents, the
Lenders or any Qualifying Hedge Counterparty to take any action hereunder or
under any of the other Transaction Documents except any action specifically
provided by the Transaction Documents required to be taken by the Administrative
Agent.
Section 7.3.    General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Funding Agents, the Lenders, or any Qualifying Hedge Counterparty for any
action taken or omitted to be taken by it or them hereunder or under any other
Transaction Document or in connection herewith or therewith except to the extent
such action or inaction is found in a final non-appealable judgment by a court
of competent jurisdiction to have arisen solely from (A) the gross negligence or
willful misconduct of such Person or (B) breach of contract by such Person with
respect to the Transaction Documents.
Section 7.4.    No Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc.. Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (A) any statement, warranty or representation
made in connection with any Transaction Document or any borrowing hereunder, (B)
the performance or observance of any of the covenants or agreements of any
obligor under any Transaction Document, (C) the satisfaction of any condition
specified in Article III, except receipt of items required to be delivered
solely to the Administrative Agent, (D) the existence or possible existence of
any Potential Default or Event of Default, or (E) the validity, effectiveness or
genuineness of any Transaction Document or any other instrument or writing
furnished in connection therewith. The Administrative Agent shall not be
responsible to any Funding Agent, any Lender or any Qualifying Hedge
Counterparty for any recitals, statements, representations or warranties herein
or in any of the other Transaction Documents, for the perfection or priority of
any of the Liens on any of the Collateral, or for the execution, effectiveness,
genuineness, validity, legality, enforceability, collectability, or sufficiency
of this Agreement or any of the other Transaction


-53-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Documents or the transactions contemplated thereby, or for the financial
condition of any guarantor of any or all of the Obligations, the Borrower or any
of its respective Affiliates.
Section 7.5.    Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Transaction Document in accordance with written
instructions signed by the Majority Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all holders of Loan Notes. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Transaction Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
Section 7.6.    Employment of Administrative Agents and Counsel. The
Administrative Agent may execute any of its duties as the Administrative Agent
hereunder and under any other Transaction Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Funding Agents,
the Lenders or any Qualifying Hedge Counterparty, except as to money or
securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Administrative Agent and the
Funding Agents, the Lenders or any Qualifying Hedge Counterparty and all matters
pertaining to the Administrative Agent’s duties hereunder and under any other
Transaction Document.
Section 7.7.    Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Class A Loan Note, Class B Loan Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.
Section 7.8.    The Administrative Agent’s Reimbursement and Indemnification.
The Non-Conduit Lenders agree to reimburse and indemnify (on a pro rata basis
based on the Class A Lender Group Percentages and the Class B Lender Group
Percentages, as applicable) the Administrative Agent (A) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Transaction Documents, (B) for any other
reasonable and documented expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Transaction Documents, and (C) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Transaction Documents or any other document
delivered in connection therewith or the transactions contemplated thereby, or
the enforcement of any of the terms thereof or of any such other documents,
provided, that no Lender shall be liable for any of the foregoing to the extent
any of the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have arisen solely from the gross negligence or
willful misconduct of the Administrative Agent.


-54-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 7.9.    Rights as a Lender. With respect to its Commitment and Advances
made by it and the Loan Notes (if any) issued to it, in its capacity as a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Transaction Document as any Lender and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders,” as applicable, shall, unless the context otherwise indicates, include
the Administrative Agent in its individual capacity. The Administrative Agent
may accept deposits from, lend money to, and generally engage in any kind of
trust, debt, equity or other transaction, in addition to those contemplated by
this Agreement or any other Transaction Document, with the Borrower or any of
its Affiliates in which such Person is not prohibited hereby from engaging with
any other Person.
Section 7.10.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other
Transaction Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Transaction Documents.
Section 7.11.    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders, the Funding
Agents, each Qualifying Hedge Counterparty, the Verification Agent, the Paying
Agent and the Borrower and the Administrative Agent may be removed at any time
for cause by written notice received by the Administrative Agent from the
Majority Lenders. Upon any such resignation or removal, the Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Lenders and shall have accepted such appointment within thirty
(30) days after the exiting Administrative Agent’s giving notice of resignation
or receipt of notice of removal, then the exiting Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent (but only if such successor is reasonably acceptable to each Lender) or
petition a court of competent jurisdiction to appoint a successor Administrative
Agent. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the exiting Administrative Agent, and the exiting
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents. After any exiting
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Transaction Documents.






-55-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 7.12.    Transaction Documents; Further Assurances. (A) Each Non-Conduit
Lender, each Funding Agent and each Qualifying Hedge Counterparty authorizes the
Administrative Agent to enter into each of the Transaction Documents to which it
is a party and each Lender, each Funding Agent and each Qualifying Hedge
Counterparty authorizes the Administrative Agent to take all action contemplated
by such documents in its capacity as Administrative Agent. Each Lender, each
Funding Agent and each Qualifying Hedge Counterparty agrees that no Lender, no
Funding Agent and no Qualifying Hedge Counterparty, respectively, shall have the
right individually to seek to realize upon the security granted by any
Transaction Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Lenders, the Funding Agents and each Qualifying Hedge Counterparty upon the
terms of the Transaction Documents.
(B)    Any Funding Agent may (in their sole discretion and expense), at any
time, have their Advances rated by Moody’s, S&P, DBRS, Inc., A.M. Best or Kroll
Bond Rating Agency, Inc. Any such rating shall not be a condition precedent to
closing the credit facility or the making of the Advances as set forth in this
Agreement. The Borrower, Sunnova Management, and the Parent shall provide
reasonable assistance to obtain such rating. For the avoidance of doubt, any
such rating shall not be a condition precedent to the exercise of any rights of
the Borrower or Sunnova Management under this Agreement. Any costs or fees
associated with the rating of the Advances shall be borne by the Funding Agent
and the Lenders.
Section 7.13.    Collateral Review. (A) Prior to the occurrence of an Event of
Default, the Administrative Agent and/or its designated agent may not more than
one (1) time during any given twelve (12) month period (at the expense of the
Borrower), upon reasonable notice, perform (i) reviews of the Facility
Administrator’s and/or Borrower’s business operations and (ii) audits of the
Collateral, in all cases, the scope of which shall be determined by the
Administrative Agent.
(B)    After the occurrence of and during the continuance of an Event of
Default, the Administrative Agent or its designated agent may, in its sole
discretion regarding frequency (at the expense of the Borrower), upon reasonable
notice, perform (i) reviews of the Facility Administrator’s and/or Borrower’s
business operations and (ii) audits or any other review of the Collateral, in
all cases, the scope of which shall be determined by the Administrative Agent.
Section 7.14.    Funding Agent Appointment; Nature of Relationship. Each Funding
Agent is appointed by the Lenders in its Lender Group as their agent hereunder,
and such Lenders irrevocably authorize such Funding Agent to act as the
contractual representative of such Lenders with the rights and duties expressly
set forth herein and in the other Transaction Documents. Each Funding Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article VII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that no Funding
Agent shall have any fiduciary responsibilities to any Lender by reason of this
Agreement and that each Funding Agent is merely acting as the representative of
the Lenders in its Lender Group with only those duties as are expressly set
forth in this Agreement and the other Transaction Documents. In its capacity as
the related Lenders’ contractual representative, each Funding Agent (A) does not
assume any fiduciary duties to any of the Lenders, (B) is a “representative” of
the Lenders in its Lender Group within the meaning of


-56-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 9-102 of the UCC as in effect in the State of New York and (C) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Transaction Documents.
Each of the Lenders agrees to assert no claim against their Funding Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender waives.
Section 7.15.    Funding Agent Powers. Each Funding Agent shall have and may
exercise such powers under the Transaction Documents as are specifically
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto. No Funding Agent shall have any implied
duties or fiduciary duties to the Lenders in its Lender Group, or any obligation
to such Lenders to take any action hereunder or under any of the other
Transaction Documents except any action specifically provided by the Transaction
Documents required to be taken by such Funding Agent.
Section 7.16.    Funding Agent General Immunity. Neither any Funding Agent nor
any of its directors, officers, agents or employees shall be liable to the
Borrower, the Lenders or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Transaction Document or in connection
herewith or therewith except to the extent such action or inaction is found in a
final non-appealable judgment by a court of competent jurisdiction to have
arisen solely from (A) the gross negligence or willful misconduct of such Person
or (B) breach of contract by such Person with respect to the Transaction
Documents.
Section 7.17.    Funding Agent Responsibility for Advances, Creditworthiness,
Collateral, Recitals, Etc. Neither any Funding Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (A) any statement, warranty or representation
made in connection with any Transaction Document or any borrowing hereunder, (B)
the performance or observance of any of the covenants or agreements of any
obligor under any Transaction Document, (C) the satisfaction of any condition
specified in Article III, except receipt of items required to be delivered
solely to the Administrative Agent, (D) the existence or possible existence of
any Potential Default, Event of Default, Potential Amortization Event or
Amortization Event, or (E) the validity, effectiveness or genuineness of any
Transaction Document or any other instrument or writing furnished in connection
therewith. No Funding Agent shall be responsible to any Lender for any recitals,
statements, representations or warranties herein or in any of the other
Transaction Documents, for the perfection or priority of any of the Liens on any
of the Collateral, or for the execution, effectiveness, genuineness, validity,
legality, enforceability, collectability, or sufficiency of this Agreement or
any of the other Transaction Documents or the transactions contemplated thereby,
or for the financial condition of any guarantor of any or all of the
Obligations, the Borrower or any of their respective Affiliates.
Section 7.18.    Funding Agent Action on Instructions of Lenders. Each Funding
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Transaction Document in accordance with
written instructions signed by each of the Lenders in its Lender Group, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of such Lenders. Each Funding Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Transaction
Document unless it shall first be


-57-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





indemnified to its satisfaction by the Lenders in its Lender Group pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
Section 7.19.    Funding Agent Employment of Agents and Counsel. Each Funding
Agent may execute any of its duties as a Funding Agent hereunder by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders in its Lender Group, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Each Funding Agent, at
the expense of the Non-Conduit Lenders, shall be entitled to advice of counsel
concerning the contractual arrangement between such Funding Agent and the
Lenders in its Lender Group and all matters pertaining to such Funding Agent’s
duties hereunder and under any other Transaction Document.
Section 7.20.    Funding Agent Reliance on Documents; Counsel. Each Funding
Agent shall be entitled to rely upon any Loan Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and, in respect to legal matters, upon the opinion of counsel
selected by such Funding Agent, which counsel may be employees of such Funding
Agent.
Section 7.21.    Funding Agent’s Reimbursement and Indemnification. The
Non-Conduit Lenders in each Lender Group agree to reimburse and indemnify (on a
pro rata basis based upon the applicable Lender Group Percentages) the Funding
Agent in their Lender Group (A) for any amounts not reimbursed by the Borrower
for which such Funding Agent is entitled to reimbursement by the Borrower under
the Transaction Documents, (B) for any other reasonable and documented expenses
incurred by such Funding Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the
Transaction Documents, and (C) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against such Funding Agent in any way relating to or arising out of the
Transaction Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of such Funding Agent.
Section 7.22.    Funding Agent Rights as a Lender. With respect to its
Commitment and Advances made by it and the Loan Notes (if any) issued to it, in
its capacity as a Lender, each Funding Agent shall have the same rights and
powers hereunder and under any other Transaction Document as any Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders,” as applicable, shall, unless the context otherwise
indicates, include such Funding Agent in its individual capacity. Each Funding
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by this Agreement or any other Transaction Document, with the Borrower or any of
their Affiliates in which such Person is not prohibited hereby from engaging
with any other Person.


-58-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 7.23.    Funding Agent Lender Credit Decision. Each Lender acknowledges
that it has, independently and without reliance upon its Funding Agent or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other
Transaction Documents. Each Lender also acknowledges that it will, independently
and without reliance upon its Funding Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Transaction Documents.
Section 7.24.    Funding Agent Successor Funding Agent. Any Funding Agent may
resign at any time by giving written notice thereof to the Lenders in its Lender
Group, the Administrative Agent and the Borrower, and such Funding Agent may be
removed at any time for cause by written notice received by the Lenders in its
Lender Group. Upon any such resignation or removal, the Lenders in a Lender
Group shall have the right to appoint a successor Funding Agent. If no successor
Funding Agent shall have been so appointed by such Lenders and shall have
accepted such appointment within thirty 30 days after the exiting Funding
Agent’s giving notice of resignation or receipt of notice of removal, then the
exiting Funding Agent may appoint, on behalf of the Lenders in its Lender Group,
a successor Funding Agent (but only if such successor is reasonably acceptable
to each such Lender) or petition a court of competent jurisdiction to appoint a
successor Funding Agent. Upon the acceptance of any appointment as a Funding
Agent hereunder by a successor Funding Agent, such successor Funding Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the exiting Funding Agent, and the exiting Funding Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents. After any exiting Funding Agent’s resignation hereunder
as Funding Agent, the provisions of this Article VII shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Funding Agent hereunder and under the other
Transaction Documents. Notwithstanding any provision in this Section 7.24 to the
contrary, any Funding Agent that has provided notice of its resignation or has
been provided notice of its removal shall be required to serve as Funding Agent
until its successor has assumed such role.
Section 7.25.    Funding Agent Transaction Documents; Further Assurances. Each
Lender authorizes the Funding Agent in its Lender Group to enter into each of
the Transaction Documents to which it is a party and each Lender authorizes the
Funding Agent in its Lender Group to take all action contemplated by such
documents in its capacity as Funding Agent.












-59-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





ARTICLE VIII

ADMINISTRATION AND SERVICING OF THE COLLATERAL
Section 8.1.    Management Agreements/Servicing Agreements/Facility
Administration Agreement .
(A)    Each Management Agreement, duly executed counterparts of which have been
delivered to the Administrative Agent, sets forth the covenants and obligations
of the Manager with respect to the Solar Assets and other matters addressed in
the Management Agreements, and reference is hereby made to the Management
Agreements for a detailed statement of said covenants and obligations of the
Manager thereunder. The Borrower shall cause the Manager (to the extent an
Affiliate of the Borrower) and each Relevant Party that is party to a Management
Agreement to (i) perform and observe all of the material terms, covenants and
conditions of each Management Agreement and (ii) promptly notify the
Administrative Agent of any notice to Borrower, a Managing Member or SAP of any
material default under any Management Agreement.
(B)    Each Servicing Agreement, duly executed counterparts of which have been
delivered to the Administrative Agent, sets forth the covenants and obligations
of the Manager with respect to the Solar Assets and other matters addressed in
the Servicing Agreement, and reference is hereby made to the Servicing
Agreements for a detailed statement of said covenants and obligations of the
Manager thereunder. The Borrower shall cause the Manager (to the extent an
Affiliate of the Borrower) and each Relevant Party that is party to a Servicing
Agreement to (i) perform and observe all of the material terms, covenants and
conditions of each Servicing Agreement and (ii) promptly notify the
Administrative Agent of any notice to Borrower, a Managing Member or SAP of any
material default under any Servicing Agreement.
(C)    The Facility Administration Agreement, duly executed counterparts of
which have been delivered to the Administrative Agent, sets forth the covenants
and obligations of the Facility Administrator with respect to the Collateral and
other matters addressed in the Facility Administration Agreement, and reference
is hereby made to the Facility Administration Agreement for a detailed statement
of said covenants and obligations of the Facility Administrator thereunder. The
Borrower agrees that (i) the Administrative Agent, in its name or (to the extent
required by law) in the name of the Borrower, may (but is not, unless so
directed and indemnified by the Majority Lenders, required to) enforce all
rights of the Borrower under the Facility Administration Agreement for and on
behalf of the Lenders whether or not an Event of Default has occurred and is
continuing and (ii) upon the occurrence and during the continuation of an Event
of Default, the Majority Class B Lenders may request that the Administrative
Agent, in the Administrative Agent’s name or (to the extent required by law) in
the name of the Borrower, and the Administrative Agent may (but is not required
to) enforce all rights of such Borrower under the Facility Administration
Agreement for an on behalf of the Lenders.
(D)    Promptly following a request from the Administrative Agent (acting at the
direction of the Majority Lenders or, upon the occurrence and during the
continuation of an Event of Default, the Majority Class B Lenders) to do so, the
Borrower shall take all such lawful action as the Administrative Agent may
request to compel or secure the performance and observance by


-60-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





the Facility Administrator of each of its obligations to the Borrower and with
respect to the Collateral under or in connection with the Facility
Administration Agreement in accordance with the terms thereof, and in effecting
such request shall exercise any and all rights, remedies, powers and privileges
lawfully available to the Borrower under or in connection with the Facility
Administration Agreement to the extent and in the manner directed by the
Administrative Agent, including the transmission of notices of default on the
part of the Facility Administrator thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Facility Administrator of each of its obligations under the Facility
Administration Agreement.
(E)    The Borrower shall not waive any default by the Facility Administrator
under the Facility Administration Agreement without the written consent of the
Administrative Agent, the Majority Lenders and the Majority Class B Lenders
(consent by the Majority Class B Lenders to not be unreasonably withheld,
conditioned or delayed if otherwise approved by the Majority Lenders; provided
that if the Majority Class B Lenders have not affirmatively disapproved such
waiver in writing within five (5) Business Days of receiving notice of such
waiver and the Majority Lenders have otherwise approved such waiver, such waiver
shall be deemed approved).
(F)    The Administrative Agent does not assume any duty or obligation of the
Borrower under the Facility Administration Agreement and the rights given to the
Administrative Agent thereunder are subject to the provisions of Article VII.
(G)    The Borrower has not and will not provide any payment instructions to any
of the Managing Members, SAP or a Financing Fund that are inconsistent with the
Facility Administration Agreement or this Agreement.
(H)    With respect to the Facility Administrator’s obligations under Section
3.3 of the Facility Administration Agreement, the Administrative Agent shall not
have any responsibility to the Borrower, the Facility Administrator or any party
hereunder to make any inquiry or investigation as to, and shall have no
obligation in respect of, the terms of any engagement of an independent
accountant by the Facility Administrator; provided that the Administrative Agent
shall be authorized, upon receipt of written direction from Facility
Administrator directing the Administrative Agent, to execute any acknowledgment
or other agreement with the independent accountant required for the
Administrative Agent to receive any of the reports or instructions provided for
herein, which acknowledgment or agreement may include, among other things,
(i)    acknowledgement that the Facility Administrator has agreed that the
procedures to be performed by the independent accountant are sufficient for the
Borrower’s purposes,
(ii)    acknowledgment that the Administrative Agent has agreed that the
procedures to be performed by an independent accountant are sufficient for the
Administrative Agent’s purposes and that the Administrative Agent’s purposes is
limited solely to receipt of the report,
(iii)    releases by the Administrative Agent (on behalf of itself and the
Lenders) of claims against the independent accountant and acknowledgement of
other limitations of


-61-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





liability in favor of the independent accountant, and (iv) restrictions or
prohibitions on the disclosure of information or documents provided to it by
such firm of independent accountants (including to the Lenders). Notwithstanding
the foregoing, in no event shall the Administrative Agent be required to execute
any agreement in respect of the independent accountant that the Administrative
Agent determines adversely affects it in its individual capacity or which is in
a form that is not reasonably acceptable to the Administrative Agent.
Section 8.2.    Accounts.
(A)    Establishment. The Borrower has established and shall maintain or cause
to be maintained:
(i)    for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated non-interest bearing trust account (such account,
as more fully described on Schedule II attached hereto, the “Collection
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Borrower and the Secured Parties;
(ii)    for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated non-interest bearing trust account (such account,
as more fully described on Schedule II attached hereto, being the “Supplemental
Reserve Account”), bearing a designation clearly indicating that the funds
deposited therein as described below are held for the benefit of the Borrower
and the Secured Parties;
(iii)    for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated non-interest bearing trust account (such account,
as more fully described on Schedule II attached hereto, being the “Liquidity
Reserve Account”), bearing a designation clearly indicating that the funds
deposited therein as described below are held for the benefit of the Borrower
and the Secured Parties;
(iv)    for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated non-interest bearing trust account (such account,
as more fully described on Schedule II attached hereto, being the “SAP Revenue
Account”), bearing a designation clearly indicating that the funds deposited
therein as described below are held for the benefit of the Borrower and the
Secured Parties; and
(v)    for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated non-interest bearing trust account (such account,
as more fully described on Schedule II attached hereto, being the “Takeout
Transaction Account”, and together with the Collection Account, the Supplemental
Reserve Account, the Liquidity Reserve Account, the SAP Revenue Account and the
Takeout Transaction Account, each a “Paying Agent Account” and collectively the
“Paying Agent Accounts”), bearing a designation clearly indicating that the
funds deposited therein as described below are held for the benefit of the
Borrower and the Secured Parties.
(B)    [Reserved].


-62-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(C)    Deposits and Withdrawals from the Liquidity Reserve Account. Deposits
into, and withdrawals from, the Liquidity Reserve Account shall, subject to
Section 2.7(D), be made in the following manner:
(i)    On the Closing Date, the Borrower shall deliver to the Paying Agent for
deposit into the Liquidity Reserve Account, an amount equal to the Liquidity
Reserve Account Required Balance as of such date;
(ii)    From the proceeds of Advances hereunder, the Borrower shall deliver to
the Paying Agent for deposit into the Liquidity Reserve Account amounts
necessary to maintain on deposit therein an amount equal to or in excess of the
Liquidity Reserve Account Required Balance as of the date of each such Advance,
and on each Payment Date, the Facility Administrator shall direct the Paying
Agent, based on the Facility Administrator Report, to deposit into the Liquidity
Reserve Account from available Collections (as set forth and in the order of
priority established pursuant to Section 2.7(B)), funds in the amount required
under Section 2.7(B), and the Borrower may, at its option, deposit additional
funds into the Liquidity Reserve Account;
(iii)    If on any Payment Date (without giving effect to any withdrawal from
the Liquidity Reserve Account) available funds on deposit in the Collection
Account would be insufficient to make the payments due and payable on such
Payment Date pursuant to Sections 2.7(B)(i) through (iii), the Facility
Administrator shall direct the Paying Agent, based on the Facility Administrator
Report delivered pursuant to Section 3.1 of the Facility Administration
Agreement, to withdraw from the Liquidity Reserve Account an amount equal to the
lesser of such insufficiency and the amount on deposit in the Liquidity Reserve
Account and deposit such amount into the Collection Account and apply such
amount to payments set forth in Sections 2.7(B)(i) through (iii);
(iv)    Upon the occurrence of an Event of Default, the Administrative Agent (or
the Facility Administrator with the written consent of the Administrative Agent)
shall cause the Paying Agent, by providing written direction to the Paying
Agent, to withdraw all amounts on deposit in the Liquidity Reserve Account and
deposit such amounts into the Collection Account for distribution in accordance
with Section 2.7(B);
(v)    On the earliest to occur of (a) the Maturity Date, (b) an Amortization
Event (other than an Event of Default) and (c) the date on which the outstanding
balance of the Advances is reduced to zero, the Administrative Agent shall cause
the Paying Agent, by providing written direction to the Paying Agent, in the
case of subclauses (a) and (b), and the Facility Administrator or the Borrower
shall cause the Paying Agent, by providing written direction to the Paying
Agent, in the case of subclause (c), to withdraw all amounts on deposit in the
Liquidity Reserve Account and deposit such amounts into the Collection Account
to be paid in accordance with Section 2.7(B);
(vi)    Unless an Event of Default or an Amortization Event has occurred and is
continuing, on any Payment Date, if, as set forth on the Facility Administrator
Report, amounts on deposit in the Liquidity Reserve Account are greater than the
Liquidity Reserve


-63-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Account Required Balance (after giving effect to all other distributions and
disbursements on such Payment Date), the Facility Administrator shall direct the
Paying Agent, based on the Facility Administrator Report, to withdraw funds in
excess of the Liquidity Reserve Account Required Balance from the Liquidity
Reserve Account and disburse such amounts into the TEP Collateral Account; and
(vii)    On any Payment Date, if, as set forth on the Facility Administrator
Report, the amount of funds in the Liquidity Reserve Account and in the
Collection Account is equal to or greater than the aggregate outstanding balance
of Advances (whether or not then due and payable) and all other amounts due and
payable hereunder, then the Facility Administrator shall direct the Paying
Agent, based on the Facility Administrator Report, to withdraw all funds from
the Liquidity Reserve Account and deposit such amounts into the Collection
Account to pay all such amounts and the aggregate outstanding balance of all
Advances (whether or not then due and payable).
Notwithstanding anything in this Section 8.2(C) to the contrary, in lieu of or
in substitution for moneys otherwise required to be deposited to the Liquidity
Reserve Account, the Borrower (or the Facility Administrator on behalf of the
Borrower) may deliver or cause to be delivered to the Paying Agent a Letter of
Credit; provided that any deposit into the Liquidity Reserve Account required to
be made by the Borrower (or the Facility Administrator on behalf of the
Borrower) after the replacement of amounts on deposit in the Liquidity Reserve
Account with a Letter of Credit shall be made by the Borrower (or the Facility
Administrator on behalf of the Borrower) by way of cash deposits to the
Liquidity Reserve Account as provided in Section 2.7(B) or pursuant to the
Borrower’s (or the Facility Administrator’s on behalf of the Borrower) causing
an increase in the Letter of Credit or the delivery to the Paying Agent of an
additional Letter of Credit.
If at any time a Letter of Credit is held by the Paying Agent as an asset of the
Liquidity Reserve Account, and if any withdrawals from the Liquidity Reserve
Account will be required under this Section 8.2(C) or otherwise, the
Administrative Agent (or the Borrower with the written consent of the
Administrative Agent) shall, no later than three (3) Business Days prior to the
applicable Payment Date or payment date, direct the Paying Agent in writing to
draw on the Letter of Credit, which direction shall provide the required draw
amount. The Administrative Agent (or the Borrower with the written consent of
the Administrative Agent) shall direct the Paying Agent to submit the drawing
documents to the applicable Eligible Letter of Credit Bank no later than 5:00
P.M. (New York City time) on the second (2nd) Business Day after the Paying
Agent receives such direction. Upon the receipt of the proceeds of any such
drawing, the Paying Agent shall deposit such proceeds into the Liquidity Reserve
Account. Any (A) references in the Transaction Documents to amounts on deposit
in the Liquidity Reserve Account or amounts in or credited to the Liquidity
Reserve Account shall include or be deemed to include the aggregate available
amount of the Letters of Credit delivered to the Paying Agent pursuant to this
Section 8.2(C), and (B) Letter of Credit delivered by the Borrower (or the
Facility Administrator on behalf of the Borrower) to the Paying Agent pursuant
to this Section 8.2(C) shall be held as an asset of the Liquidity Reserve
Account and valued for purposes of determining the amount on deposit in the
Liquidity Reserve Account at the amount as of any date then available to be
drawn on such Letter of Credit.


-64-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





If at any time a Letter of Credit is held by the Paying Agent as an asset of the
Liquidity Reserve Account, then: (i) if the Letter of Credit is scheduled to
expire by its terms and ten (10) days prior to the scheduled expiration date
such Letter of Credit has not been extended or replaced, then the Borrower (or
the Facility Administrator on behalf of the Borrower) or the Administrative
Agent shall on such tenth (10th) day prior to the scheduled expiration date
notify the Paying Agent in writing of such failure to extend or replace the
Letter of Credit, and the Paying Agent shall, submit the drawing documents
delivered to it by the Borrower (or the Facility Administrator on behalf of the
Borrower) or the Administrative Agent to the Eligible Letter of Credit Bank no
later than 5:00 P.M. (New York City time) on the second (2nd) Business Day prior
to the scheduled expiration date and draw the full amount of such Letter of
Credit and deposit the proceeds of such drawing into the Liquidity Reserve
Account, and (ii) if the Borrower (or the Facility Administrator on behalf of
the Borrower) or the Administrative Agent notifies the Paying Agent in writing
that the financial institution issuing the Letter of Credit ceases to be an
Eligible Letter of Credit Bank or a Responsible Officer of the Paying Agent
otherwise receives written notice that the financial institution issuing the
Letter of Credit ceases to be an Eligible Letter of Credit Bank, then the Paying
Agent shall, no later than the second (2nd) Business Day after receipt of any
such written notice by a Responsible Officer of the Paying Agent submit the
drawing documents delivered to it by the Borrower (or the Facility Administrator
on behalf of the Borrower) or the Administrative Agent to draw the full amount
of such Letter of Credit and deposit the proceeds of such drawing into the
Liquidity Reserve Account.
If at any time a Letter of Credit is held by the Paying Agent as an asset of the
Liquidity Reserve Account, the stated amount of the Letter of Credit may be
reduced from time to time, to the extent of any reduction in the dollar amount
of the Liquidity Reserve Account Required Balance. Each month upon receipt by
the Paying Agent of the Facility Administrator Report if such Facility
Administrator Report shows a reduction in the Liquidity Reserve Account Required
Balance, then the Borrower (or the Facility Administrator on behalf of the
Borrower) or the Administrative Agent shall, prior to the related Payment Date,
direct the Paying Agent to send the Eligible Letter of Credit Bank a letter in
the form provided in the Letter of Credit to reduce the stated amount of the
Letter of Credit. The Borrower (or the Facility Administrator on behalf of the
Borrower) or the Administrative Agent shall ensure that the letter submitted
shall provide for the reduction to be effective as of the close of business on
the related Payment Date. The reduction shall be in the amount shown on the
Facility Administrator Report as the Liquidity Reserve Account “reductions” and
the remaining stated amount of the Letter of Credit shall be equal to the
Liquidity Reserve Account Required Balance “ending required amount” as shown on
the Facility Administrator Report. Any drawing on the Letter of Credit may be
reimbursed by the Borrower only from amounts remitted to the Borrower pursuant
to clauses (xvi) or (xvii) of Section 2.7(B) or clauses (v) or (vi) of Section
2.7(C).
Notwithstanding the foregoing or any other provision to the contrary in this
Agreement or any other Transaction Document, in no event shall the Paying Agent
be required to report, track, calculate or monitor the value, available amount
or any other information regarding any Letter of Credit for any party hereto or
beneficiary of or under the Liquidity Reserve Account, except as expressly
required pursuant to this Section 8.2(C).


-65-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(D)    Deposits and Withdrawals from the Supplemental Reserve Account. Deposits
into, and withdrawals from, the Supplemental Reserve Account shall, subject to
Section 2.7(D), be made in the following manner:
(i)    On each Payment Date, to the extent of Distributable Collections and in
accordance with and subject to the priority of payments set forth in Section
2.7(B), the Facility Administrator shall direct the Paying Agent, based on the
Facility Administrator Report, to deposit into the Supplemental Reserve Account
an amount equal to the Supplemental Reserve Account Deposit until the amount on
deposit equals the Supplemental Reserve Account Required Balance.
(ii)    On each Payment Date, the Facility Administrator shall direct the Paying
Agent, based on the Facility Administrator Report, to deposit into the
Supplemental Reserve Account from available Collections (as set forth and in the
order of priority established pursuant to Section 2.7(B)), funds in the amount
required under Section 2.7(B), if any, and the Borrower may, at its option,
deposit additional funds into the Supplemental Reserve Account;
(iii)    The Paying Agent shall release funds from the Supplemental Reserve
Account to pay the following amounts upon direction from the Facility
Administrator set forth in an Officer’s Certificate (no more than once per
calendar month) in the following order of priority:
(a)    the costs (inclusive of labor costs) of replacement of any Inverter that
no longer has the benefit of a Manufacturer Warranty and for which (1) the
Manager is not obligated under the related Management Agreement to cover the
replacement costs of such Inverter (or if so obligated, has failed to pay such
costs) and the related Financing Fund has insufficient funds to pay replacement
costs for such Inverter or (2) the Facility Administrator in its role as Manager
has paid under the related Management Agreement;
(b)    the amount of any deductible in connection with each claim paid by the
Tax Loss Insurer under the related Tax Loss Insurance Policy plus the amount of
the difference, if any, between (1) the amount of a Tax Loss Indemnity and (2)
the sum of the amount of proceeds of a Tax Loss Insurance Policy received by a
Financing Fund, as loss payee under such Tax Loss Insurance Policy with respect
to the Tax Loss Indemnity and the amount of any deductible in connection
therewith; and
(c)    each Purchase Option Price when due and payable under the terms of a
Financing Fund LLCA upon exercise by the related Managing Member of the related
Purchase Option.
(iv)    Unless an Event of Default or an Amortization Event has occurred and is
continuing, on any Payment Date, if, as set forth on the Facility Administrator
Report, amounts on deposit in the Supplemental Reserve Account are greater than
the Supplemental


-66-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Reserve Account Required Balance (after giving effect to all other distributions
and disbursements and all releases and withdrawals on such Payment Date), the
Facility Administrator shall direct the Paying Agent, based on the Facility
Administrator Report, to withdraw funds in excess of the Supplemental Reserve
Account Required Balance from the Supplemental Reserve Account and disburse such
amounts into the TEP Collateral Account;
(v)    If on any Payment Date (after giving effect to any withdrawals from the
Liquidity Reserve Account) available funds on deposit in the Collection Account
would be insufficient to pay the interest payments or other amounts due and
payable pursuant to Sections 2.7(B)(i) through (iii) on such Payment Date, the
Facility Administrator shall direct the Paying Agent, based on the Facility
Administrator Report, to withdraw from the Supplemental Reserve Account an
amount equal to the lesser of such insufficiency and the amount on deposit in
the Supplemental Reserve Account and deposit such amount into the Collection
Account and apply such amount to payments set forth in Sections 2.7(B)(i)
through (iii); and
(vi)    If on any Payment Date, the Borrower has provided notice to the
Administrative Agent that (1) a Managing Member has irrevocably provided notice
to the related Tax Equity Investor that it will not exercise the related
Purchase Option or (2) the period in which such Purchase Option may be exercised
under the related Financing Fund LLCA has expired and cannot be extended, the
Borrower may direct the Paying Agent, to withdraw from the Supplemental Reserve
Account any amounts on deposit therein in respect of clause (ii)(a) of the
definition of “Supplemental Reserve Account Required Balance” and deposit such
amounts into the Collection Account for application in accordance with Section
2.7; and
(vii)    On the date on which the Aggregate Outstanding Advances are reduced to
zero, the Administrative Agent shall cause the Paying Agent, pursuant to a
written direction, to withdraw all amounts on deposit in the Supplemental
Reserve Account and deposit such amounts into the Collection Account to be paid
in accordance with Section 2.7(B).
Notwithstanding anything in this Section 8.2(D) to the contrary, in lieu of or
in substitution for moneys otherwise required to be deposited to the
Supplemental Reserve Account, the Borrower (or the Facility Administrator on
behalf of the Borrower) may deliver or cause to be delivered to the Paying Agent
a Letter of Credit; provided that any deposit into the Supplemental Reserve
Account required to be made by the Borrower (or the Facility Administrator on
behalf of the Borrower) after the replacement of amounts on deposit in the
Supplemental Reserve Account with a Letter of Credit shall be made by the
Borrower (or the Facility Administrator on behalf of the Borrower) by way of
cash deposits to the Supplemental Reserve Account as provided in Section 2.7(B)
or pursuant to the Borrower’s (or the Facility Administrator’s on behalf of the
Borrower) causing an increase in the Letter of Credit or the delivery to the
Paying Agent of an additional Letter of Credit.
If at any time a Letter of Credit is held by the Paying Agent as an asset of the
Supplemental Reserve Account, and if any withdrawals from the Supplemental
Reserve Account will be required under this Section 8.2(D) or otherwise, the
Administrative Agent (or the Borrower with the written consent of the
Administrative Agent) shall, no later than three (3) Business Days prior to the


-67-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





applicable Payment Date or payment date, direct the Paying Agent in writing to
draw on the Letter of Credit, which direction shall provide the required draw
amount. The Administrative Agent (or the Borrower with the written consent of
the Administrative Agent) shall direct the Paying Agent to submit the drawing
documents to the applicable Eligible Letter of Credit Bank no later than 5:00
P.M. (New York City time) on the second (2nd) Business Day after the Paying
Agent receives such direction. Upon the receipt of the proceeds of any such
drawing, the Paying Agent shall deposit such proceeds into the Supplemental
Reserve Account. Any (A) references in the Transaction Documents to amounts on
deposit in the Supplemental Reserve Account or amounts in or credited to the
Supplemental Reserve Account shall include or be deemed to include the aggregate
available amount of the Letters of Credit delivered to the Paying Agent pursuant
to this Section 8.2(D), and (B) Letter of Credit delivered by the Borrower (or
the Facility Administrator on behalf of the Borrower) to the Paying Agent
pursuant to this Section 8.2(D) shall be held as an asset of the Supplemental
Reserve Account and valued for purposes of determining the amount on deposit in
the Supplemental Reserve Account at the amount as of any date then available to
be drawn on such Letter of Credit.
If at any time a Letter of Credit is held by the Paying Agent as an asset of the
Supplemental Reserve Account, then: (i) if the Letter of Credit is scheduled to
expire by its terms and ten (10) days prior to the scheduled expiration date
such Letter of Credit has not been extended or replaced, then the Borrower (or
the Facility Administrator on behalf of the Borrower) or the Administrative
Agent shall on such tenth (10th) day prior to the scheduled expiration date
notify the Paying Agent in writing of such failure to extend or replace the
Letter of Credit, and the Paying Agent shall, submit the drawing documents
delivered to it by the Borrower (or the Facility Administrator on behalf of the
Borrower) or the Administrative Agent to the Eligible Letter of Credit Bank no
later than 5:00 P.M. (New York City time) on the second (2nd) Business Day prior
to the scheduled expiration date and draw the full amount of such Letter of
Credit and deposit the proceeds of such drawing into the Supplemental Reserve
Account, and (ii) if the Borrower (or the Facility Administrator on behalf of
the Borrower) or the Administrative Agent notifies the Paying Agent in writing
that the financial institution issuing the Letter of Credit ceases to be an
Eligible Letter of Credit Bank or a Responsible Officer of the Paying Agent
otherwise receives written notice that the financial institution issuing the
Letter of Credit ceases to be an Eligible Letter of Credit Bank, then the Paying
Agent shall, no later than the second (2nd) Business Day after receipt of any
such written notice by a Responsible Officer of the Paying Agent submit the
drawing documents delivered to it by the Borrower (or the Facility Administrator
on behalf of the Borrower) or the Administrative Agent to draw the full amount
of such Letter of Credit and deposit the proceeds of such drawing into the
Supplemental Reserve Account.
If at any time a Letter of Credit is held by the Paying Agent as an asset of the
Supplemental Reserve Account, the stated amount of the Letter of Credit may be
reduced from time to time, to the extent of any reduction in the dollar amount
of the Supplemental Reserve Account Required Balance. Each month upon receipt by
the Paying Agent of the Facility Administrator Report if such Facility
Administrator Report shows a reduction in the Supplemental Reserve Account
Required Balance, then the Borrower (or the Facility Administrator on behalf of
the Borrower) or the Administrative Agent shall, prior to the related Payment
Date, direct the Paying Agent to send the Eligible Letter of Credit Bank a
letter in the form provided in the Letter of Credit to reduce the


-68-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





stated amount of the Letter of Credit. The Borrower (or the Facility
Administrator on behalf of the Borrower) or the Administrative Agent shall
ensure that the letter submitted shall provide for the reduction to be effective
as of the close of business on the related Payment Date. The reduction shall be
in the amount shown on the Facility Administrator Report as the Supplemental
Reserve Account “reductions” and the remaining stated amount of the Letter of
Credit shall be equal to the Supplemental Reserve Account Required Balance
“ending required amount” as shown on the Facility Administrator Report. Any
drawing on the Letter of Credit may be reimbursed by the Borrower only from
amounts remitted to the Borrower pursuant to clauses (xvi) or (xvii) of Section
2.7(B) or clauses (v) or (vi) of Section 2.7(C).
Notwithstanding the foregoing or any other provision to the contrary in this
Agreement or any other Transaction Document, in no event shall the Paying Agent
be required to report, track, calculate or monitor the value, available amount
or any other information regarding any Letter of Credit for any party hereto or
beneficiary of or under the Supplemental Reserve Account, except as expressly
required pursuant to this Section 8.2(D).
(E)    Deposits and Withdrawals from the SAP Revenue Account. Deposits into the
SAP Revenue Account shall be made consistent with Section 5.1(R). The Paying
Agent shall withdraw all amounts on deposit in the SAP Revenue Account in excess
of $25,000 on the first Business Day of each calendar month and remit such
amounts to the Collection Account. The Manager shall be permitted to withdraw up
to $25,000 in the aggregate during each Collection Period from the SAP Revenue
Account to pay Operational Amounts in accordance with the related SAP Financing
Documents. On the date on which the Aggregate Outstanding Advances are reduced
to zero, the Administrative Agent shall cause the Paying Agent, pursuant to a
written direction, to withdraw all amounts on deposit in the SAP Revenue and
deposit such amounts into the Collection Account to be paid in accordance with
Section 2.7(B).
(F)    Paying Agent Account Control. (i) Each Paying Agent Account shall be
established and at all times maintained with the Paying Agent which shall act as
a “securities intermediary” (as defined in Section 8-102 of the UCC) and a
“bank” (as defined in Section 9102 of the UCC) hereunder (in such capacities,
the “Securities Intermediary”) with respect to each Paying Agent Account. The
Paying Agent hereby confirms that, as of the Closing Date, the account numbers
of each of the Paying Agent Accounts are as described on Schedule II attached
hereto.
(ii)    Each Paying Agent Account shall be a “securities account” as defined in
Section 8-501 of the UCC and shall be maintained by the Paying Agent as a
securities intermediary for and in the name of the Borrower, subject to the lien
of the Administrative Agent, for the benefit of the Secured Parties. The Paying
Agent shall treat the Administrative Agent as the “entitlement holder” (within
the meaning of Section 8-102(a)(7) of the UCC) in respect of all “financial
assets” (within the meaning of Section 8-102(a)(9) of the UCC) credited to the
Paying Agent Accounts.
(iii)    The Paying Agent hereby confirms and agrees that:


-69-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(a)    the Paying Agent shall not change the name or account number of any
Paying Agent Account without the prior written consent of the Administrative
Agent and the Borrower;
(b)    all securities or other property underlying any financial assets (as
hereinafter defined) credited to a Paying Agent Account shall be registered in
the name of the Paying Agent, indorsed to the Paying Agent or indorsed in blank
or credited to another securities account maintained in the name of the Paying
Agent, and in no case will any financial asset credited to a Paying Agent
Account be registered in the name of the Borrower or any other Person, payable
to the Borrower or specially indorsed to the Borrower or any other Person,
except to the extent the foregoing have been specially indorsed to the
Administrative Agent, for the benefit of the Secured Parties, or in blank;
(c)    all property transferred or delivered to the Paying Agent pursuant to
this Agreement will be credited to the appropriate Borrower Account in
accordance with the terms of this Agreement;
(d)    each Paying Agent Account is an account to which financial assets are or
may be credited, and the Paying Agent shall, subject to the terms of this
Agreement, treat each of the Borrower and the Facility Administrator as entitled
to exercise the rights that comprise any financial asset credited to each such
Paying Agent Account; and
(e)    notwithstanding the intent of the parties hereto, to the extent that any
Paying Agent Account shall be determined to constitute a “deposit account”
within the meaning of Section 9-102(a)(29) of the UCC, such Paying Agent Account
shall be subject to the exclusive control of the Administrative Agent, for the
benefit of the Secured Parties, and the Paying Agent will comply with
instructions originated by the Administrative Agent directing disposition of the
funds in such Paying Agent Account, without further consent by the Borrower or
the Facility Administrator; provided that, notwithstanding the foregoing, the
Administrative Agent hereby authorizes the Paying Agent to honor withdrawal,
payment, transfer or other instructions directing disposition of the funds in
the Collection Account received from the Borrower or the Facility Administrator,
on its behalf, pursuant to Section 2.7 or this Section 8.2.
(iv)    The Paying Agent hereby agrees that each item of property (including,
without limitation, any investment property, financial asset, security,
instrument or cash) credited to any Paying Agent Account shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC.
(v)    If at any time the Paying Agent shall receive an “entitlement order” (as
defined in Section 8-102(a)(8) of the UCC) (an “Entitlement Order”) from the
Administrative Agent (i.e., an order directing a transfer or redemption of any
financial asset in any Paying Agent Account), or any “instruction” (within the
meaning of Section 9-104 of the UCC),


-70-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





originated by the Administrative Agent, the Paying Agent shall comply with such
Entitlement Order or instruction without further consent by the Borrower, the
Facility Administrator or any other Person. Neither the Facility Administrator
nor the Borrower shall make any withdrawals from any Paying Agent Account,
except pursuant to Section 2.7 or this Section 8.2.
(vi)    In the event that the Paying Agent has or subsequently obtains by
agreement, by operation of law or otherwise a security interest in any Paying
Agent Account or any financial assets, funds, cash or other property credited
thereto or any security entitlement with respect thereto, the Paying Agent
hereby agrees that such security interest shall be subordinate to the security
interest of the Administrative Agent, for the benefit of the Secured Parties.
Notwithstanding the preceding sentence, the financial assets, funds, cash or
other property credited to any Paying Agent Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than the Administrative Agent, for the benefit of the Secured Parties
(except that the Paying Agent may set-off (i) all amounts due to the Paying
Agent in its capacity as securities intermediary in respect of customary fees
and expenses for the routine maintenance and operation of the Paying Agent
Accounts, and (ii) the face amount of any checks that have been credited to the
Paying Agent Accounts but are subsequently returned unpaid because of
uncollected or insufficient funds).
(vii)    Regardless of any provision in any other agreement, for purposes of the
UCC, New York shall be deemed to be the “bank’s jurisdiction” (within the
meaning of Section 9-304 of the UCC) and the “security intermediary’s
jurisdiction” (within the meaning of Section 8-110 of the UCC).
(viii)    If, at any time, the Paying Agent resigns, is removed hereunder or
ceases to meet the eligibility requirements of an Eligible Institution, the
Facility Administrator, for the benefit of the Administrative Agent and the
Lenders, shall within thirty (30) days establish a new Collection Account,
Supplemental Reserve Account, Liquidity Reserve Account, the SAP Revenue
Account, and Takeout Transaction Account meeting the conditions specified above
with an Eligible Institution reasonably acceptable to the Administrative Agent
and transfer any cash and/or any investments held therein or with respect
thereto to such new Collection Account, Supplemental Reserve Account, Liquidity
Reserve Account, SAP Revenue Account, or Takeout Transaction Account, as
applicable. From the date such new Collection Account, Supplemental Reserve
Account, Liquidity Reserve Account, SAP Revenue Account, or Takeout Transaction
Account is established, it shall be the “Collection Account,” “Supplemental
Reserve Account,” “Liquidity Reserve Account,” “SAP Revenue Account,” or
“Takeout Transaction Account” hereunder, as applicable.
(G)    Permitted Investments. Prior to an Event of Default, the Facility
Administrator (and after an Event of Default, the Administrative Agent) may
direct each banking institution at which the Collection Account, the Liquidity
Reserve Account, Supplemental Reserve Account, SAP Revenue Account, or Takeout
Transaction Account shall be established, in writing, to invest the funds held
in such accounts in one or more Permitted Investments. Absent such written
direction, such funds shall remain uninvested. All investments of funds on
deposit in the Collection


-71-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Account, the Liquidity Reserve Account, Supplemental Reserve Account, SAP
Revenue Account, or Takeout Transaction Account shall be uninvested so that such
funds will be available on the Business Day immediately preceding the date on
which the funds are to be disbursed from such account, unless otherwise
expressly set forth herein. All interest derived from such Permitted Investments
shall be deemed to be “investment proceeds” and shall be deposited into such
account to be distributed in accordance with the requirements hereof. The
taxpayer identification number associated with the Collection Account, the
Liquidity Reserve Account, Supplemental Reserve Account, SAP Revenue Account,
and Takeout Transaction Account shall be that of the Borrower, and the Borrower
shall report for federal, state and local income tax purposes the income, if
any, earned on funds in such accounts.
Section 8.3.    Adjustments. If the Facility Administrator makes a mistake with
respect to the amount of any Collection or payment and deposits, pays or causes
to be deposited or paid, an amount that is less than or more than the actual
amount thereof, the Facility Administrator shall appropriately adjust the
amounts subsequently deposited into the applicable account or paid out to
reflect such mistake for the date of such adjustment. Any Eligible Solar Asset
in respect of which a dishonored check is received shall be deemed not to have
been paid.
ARTICLE IX

THE PAYING AGENT
Section 9.1.    Appointment. The appointment of Wells Fargo Bank, National
Association is hereby confirmed by the other parties hereto (other than the
Verification Agent) as Paying Agent, and accepts such appointment subject to the
terms of this Agreement.
Section 9.2.    Representations and Warranties. The Paying Agent represents to
the other parties hereto as follows:
(A)    Organization; Corporate Powers. The Paying Agent is duly incorporated and
validly existing under the laws of the jurisdiction of its incorporation and has
all requisite power and authority to conduct its business, to own its property
and to execute, deliver and perform all of its obligations under this Agreement,
and no license, permit, consent or approval, is required to be obtained,
effective or given by the Paying Agent to enable it to perform its obligations
hereunder.
(B)    Authority. The execution, delivery and performance by the Paying Agent of
this Agreement have been duly authorized by all necessary action on the part of
the Paying Agent.
(C)    Enforcement. This Agreement constitutes the legal, valid and binding
obligation of the Paying Agent, enforceable against the Paying Agent in
accordance with its terms except as such enforcement may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general principles of equity, regardless of whether such
enforcement is sought at equity or at law.
(D)    No Conflict. The Paying Agent is not in violation of any law, rule, or
regulation governing the banking or trust powers of the Paying Agent applicable
to it or any


-72-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





indenture, lease, loan or other agreement to which the Paying Agent is a party
or by which it or its assets may be bound or affected, except for such laws,
rules or regulations or indentures, leases, loans or other agreements the
violation of which would not have a material adverse effect on the Paying
Agent’s abilities to perform its obligations in accordance with the terms of
this Agreement.
Section 9.3.    Limitation of Liability of the Paying Agent. Notwithstanding
anything contained herein to the contrary, this Agreement has been executed by
Wells Fargo Bank, National Association, not in its individual capacity, but
solely as the Paying Agent, and in no event shall Wells Fargo Bank, National
Association have any liability for the representations, warranties, covenants,
agreements or other obligations of the other parties hereto or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the party responsible
therefor.
Section 9.4.    Certain Matters Affecting the Paying Agent. Notwithstanding
anything herein to the contrary:
(A)    The Paying Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement. The Paying Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement.
(B)    The Paying Agent shall not be subject to any fiduciary or other implied
duties, obligations or covenants regardless of whether an Event of Default has
occurred and is continuing.
(C)    The Paying Agent shall not be liable for any action taken or any error of
judgment made in good faith by an officer or officers of the Paying Agent,
unless it shall be conclusively determined by the final judgment of a court of
competent jurisdiction not subject to appeal or review that the Paying Agent was
grossly negligent or acted with willful misconduct in ascertaining the pertinent
facts.
(D)    The Paying Agent shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with any direction given
or certificate or other document delivered to the Paying Agent under this
Agreement or any other Transaction Document.
(E)    None of the provisions of this Agreement or any other Transaction
Document shall require the Paying Agent to expend or risk its own funds or
otherwise to incur any liability, financial or otherwise, in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or indemnity satisfactory to it against such risk or liability is not assured to
it.
(F)    The Paying Agent may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties, and shall be under no obligation to
inquire as to the adequacy, content, accuracy or sufficiency of any such
information or be under any obligation to make any calculation (or
re-calculation), certification, or verification in respect of any such
information and shall not be liable for any loss that may be occasioned thereby.
The


-73-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Paying Agent may also, but shall not be required to, rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper person, and shall not incur any liability for relying thereon.
(G)    Whenever in the administration of the provisions of this Agreement or any
other Transaction Document the Paying Agent shall deem it necessary or desirable
that a matter be proved or established prior to taking or suffering any action
to be taken hereunder, such matter may, in the absence of gross negligence,
willful misconduct or bad faith on the part of the Paying Agent, be deemed to be
conclusively proved and established by a certificate delivered to the Paying
Agent hereunder, and such certificate, in the absence of gross negligence,
willful misconduct or bad faith on the part of the Paying Agent, shall be full
warrant to the Paying Agent for any action taken, suffered or omitted by it
under the provisions of this Agreement or any other Transaction Document.
(H)    The Paying Agent, at the expense of the Borrower, may consult with
counsel, and the advice or any opinion of counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel; provided however that such costs of counsel are reasonable and
documented. Before the Paying Agent acts or refrains from acting hereunder, it
may require and shall be entitled to receive an Officer’s Certificate and/or an
opinion of counsel, the costs of which (including the Paying Agent’s reasonable
and documented attorney’s fees and expenses) shall be paid by the party
requesting that the Paying Agent act or refrain from acting. The Paying Agent
shall not be liable for any action it takes or omits to take in good faith in
reliance on such Officer’s Certificate or opinion of counsel.
(I)    The Paying Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, entitlement order, approval or other paper or
document.
(J)    Except as provided expressly in Section 8.2(G) hereof, the Paying Agent
shall have no obligation to invest and reinvest any cash held in any of the
accounts hereunder in the absence of a timely and specific written investment
direction pursuant to the terms of this Agreement. In no event shall the Paying
Agent be liable for the selection of investments or for investment losses
incurred thereon. The Paying Agent shall have no liability in respect of losses
incurred as a result of the liquidation of any investment prior to its stated
maturity or the failure of another party to timely provide a written investment
direction pursuant to the terms of this Agreement. Investments in any Permitted
Investments are not obligations or recommendations of, or endorsed or guaranteed
by, the Paying Agent or its Affiliates. The Paying Agent and its Affiliates may
provide various services for Permitted Investments and may be paid fees for such
services. Each party hereto understands and agrees that proceeds of the sale of
investments of the funds in any account maintained with the Paying Agent will be
deposited by the Paying Agent into the applicable accounts on the Business Day
on which the Paying Agent receives appropriate instructions hereunder, if such
instructions received by the Paying Agent prior to the deadline for same day
sale of such investments. If the Paying Agent receives such instructions after
the applicable deadline for the sale of such investments, such proceeds will be
deposited by the Paying Agent into the applicable account on the next succeeding
Business Day. The parties hereto agree that


-74-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





notifications after the completion of purchases and sales of investments shall
not be provided by the Paying Agent hereunder, and the Paying Agent shall make
available, upon request and in lieu of notifications, periodic account
statements that reflect such investment activity. No statement shall be made
available if no investment activity has occurred during such period.
(K)    The Paying Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or nominees appointed with due care, and shall not be responsible for
any action or omission on the part of any agent, attorney, custodian or nominee
so appointed.
(L)    Any corporation or entity into which the Paying Agent may be merged or
converted or with which it may be consolidated, or any corporation or entity
resulting from any merger, conversion or consolidation to which the Paying Agent
shall be a party, or any corporation or entity succeeding to the business of the
Paying Agent shall be the successor of the Paying Agent hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.
(M)    In no event shall the Paying Agent be liable for punitive, special,
indirect or consequential loss or damage of any kind whatsoever (including lost
profits), even if the Paying Agent has been advised of such loss or damage and
regardless of the form of action.
(N)    In no event shall the Paying Agent be liable for any failure or delay in
the performance of its obligations under this Agreement or any related documents
because of circumstances beyond the Paying Agent’s control, including a failure,
termination, or suspension of a clearing house, securities depositary,
settlement system or central payment system in any applicable part of the world
or acts of God, flood, war (whether declared or undeclared), civil or military
disturbances or hostilities, nuclear or natural catastrophes, political unrest,
explosion, severe weather or accident, earthquake, terrorism, fire, riot, labor
disturbances, strikes or work stoppages for any reason, embargo, government
action, including any laws, ordinances, regulations or the like (whether
domestic, federal, state, county or municipal or foreign) which delay, restrict
or prohibit the providing of the services contemplated by this Agreement or any
other Transaction Document or any related documents, or the unavailability of
communications or computer facilities, the failure of equipment or interruption
of communications or computer facilities, or the unavailability of the Federal
Reserve Bank wire or telex or other wire or communication facility, or any other
causes beyond the Paying Agent’s control whether or not of the same class or
kind as specified above.
(O)    Knowledge of the Paying Agent shall not be attributed or imputed to any
affiliate, line of business, or other division of Wells Fargo Bank, National
Association (and vice versa).
(P)    The right of the Paying Agent to perform any permissive or discretionary
act enumerated in this Agreement or any other Transaction Document shall not be
construed as a duty.
(Q)    Absent gross negligence, bad faith or willful misconduct (in each case as
conclusively determined by a court of competent jurisdiction pursuant to a final
order or verdict


-75-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





not subject to appeal) on the part of, Wells Fargo Bank, National Association in
acting in each of its capacities under this Agreement and the related
Transaction Documents shall not constitute impermissible self-dealing or a
conflict of interest, and the parties hereto hereby waive any conflict of
interest presented by such service. Wells Fargo Bank, National Association may
act as agent for, provide banking, custodial, collateral agency, verification
and other services to, and generally engage in any kind of business, with others
to the same extent as if Wells Fargo Bank, National Association, were not a
party hereto. Nothing in this Agreement or any other Transaction Document shall
in any way be deemed to restrict the right of Wells Fargo Bank, National
Association to perform such services for any other person or entity, and the
performance of such services for others will not, in and of itself, be deemed to
violate or give rise to any duty or obligation to any party hereto not
specifically undertaken by Wells Fargo Bank, National Association hereunder or
under any other Transaction Document.
(R)    The Paying Agent shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Agreement or any other Transaction Document other than for the Paying
Agent’s compensation.
(S)    The Paying Agent shall not be deemed to have notice or knowledge of, or
be required to act based on, any event or information (including any Event of
Default, Amortization Event or any other default and including the sending of
any notice) unless a Responsible Officer of the Paying Agent has actual
knowledge or shall have received written notice thereof. In the absence of such
actual knowledge or receipt of such notice, the Paying Agent may conclusively
assume that none of such events have occurred and the Paying Agent shall not
have any obligation or duty to determine whether any Event of Default,
Amortization Event or any other default has occurred. The delivery or
availability of reports or other documents to the Paying Agent (including
publicly available reports or documents) shall not constitute actual or
constructive knowledge or notice of information contained in or determinable
from those reports or documents, except for such information provided to be
delivered under this Agreement to the Paying Agent; and knowledge or information
acquired by any Responsible Officer of the Paying Agent in any of its respective
capacities hereunder or under any other document related to this transaction,
provided that the foregoing shall not relieve the Person acting as Paying Agent,
as applicable, from its obligations to perform or responsibility for the manner
of performance of its duties in a separate capacity under the Transaction
Documents.
(T)    Except as otherwise provided in this Article IX:
(i)    except as expressly required pursuant to the terms of this Agreement, the
Paying Agent shall not be required to make any initial or periodic examination
of any documents or records for the purpose of establishing the presence or
absence of defects, the compliance by the Borrower or any other Person with its
representations and warranties or for any other purpose except as expressly
required pursuant to the terms of this Agreement;
(ii)    whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Paying Agent shall be subject to the provisions of this
Article IX;


-76-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(iii)    the Paying Agent shall not have any liability with respect to the acts
or omissions of any other Person, and may assume compliance by each of the other
parties to the Transaction Documents with their obligations thereunder unless a
Responsible Officer of the Paying Agent is notified of any such noncompliance in
writing;
(iv)    under no circumstances shall the Paying Agent be personally liable for
any representation, warranty, covenant, obligation or indebtedness of any other
party to the Transaction Documents (other than Wells Fargo Bank, National
Association in any of its capacities under the Transaction Documents);
(v)    the Paying Agent shall not be held responsible or liable for or in
respect of, and makes no representation or warranty with respect to (A) any
recording, filing or depositing of this Agreement or any agreement referred to
herein or any financing statement, continuation statement or amendments to a
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any re-recording, refiling or redepositing of any thereof, or (B) the existence,
genuineness, value or protection of any collateral, for the legality,
enforceability, effectiveness or sufficiency of the Transaction Documents or for
the monitoring, creation, maintenance, enforceability, existence, status,
validity, priority or perfection of any security interest, lien or collateral or
the performance of any collateral; and
(vi)    the Paying Agent shall not be required to take any action hereunder if
it shall have reasonably determined, or shall have been advised by its counsel,
that such action is likely to result in liability on the part of the Paying
Agent or is contrary to the terms hereof or any other Transaction Document to
which it is a party or is not in accordance with applicable laws.
(U)    It is expressly understood and agreed by the parties hereto that the
Paying Agent (i) has not provided nor will it provide in the future, any advice,
counsel or opinion regarding the tax, financial, investment, securities law or
insurance implications and consequences of the consummation, funding and ongoing
administration of this Agreement and the matters contemplated herein, including,
but not limited to, income, gift and estate tax issues, and the initial and
ongoing selection and monitoring of financing arrangements, (ii) has not made
any investigation as to the accuracy of any representations, warranties or other
obligations of any other party to this Agreement or the other Transaction
Documents or any other document or instrument and shall not have any liability
in connection therewith and (iii) has not prepared or verified, or shall be
responsible or liable for, any information, disclosure or other statement in any
disclosure or offering document delivered in connection with this Agreement or
the other Transaction Documents.
(V)    The recitals contained herein shall not be taken as the statements of the
Paying Agent, and the Paying Agent does not assume any responsibility for their
correctness. The Paying Agent does not make any representation regarding the
validity, sufficiency or enforceability of this Agreement or the other
Transaction Documents or as to the perfection or priority of any security
interest therein, except as expressly set forth in Section 9.2(C).


-77-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(W)    In the event that (i) the Paying Agent is unsure as to the application or
interpretation of any provision of this Agreement or any other Transaction
Document, (ii) this Agreement is silent or is incomplete as to the course of
action that the Paying Agent is required or permitted to take with respect to a
particular set of facts, or (iii) more than one methodology can be used to make
any determination or calculation to be performed by the Paying Agent hereunder,
then the Paying Agent may give written notice to the Administrative Agent
requesting written instruction and, to the extent that the Paying Agent acts or
refrains from acting in good faith in accordance with any such written
instruction, the Paying Agent shall not be personally liable to any Person. If
the Paying Agent shall not have received such written instruction within ten
(10) calendar days of delivery of notice to the Administrative Agent (or within
such shorter period of time as may reasonably be specified in such notice or as
may be necessary under the circumstances) it may, but shall be under no duty to,
take or refrain from taking any action, and shall have no liability to any
Person for such action or inaction.
(X)    The Paying Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement or any other Transaction
Document or to institute, conduct or defend any litigation hereunder or
thereunder or in relation hereto or thereto at the request, order or direction
of any of any Person, unless such Person with the requisite authority shall have
offered to the Paying Agent security or indemnity satisfactory to the Paying
Agent against the costs, expenses and liabilities (including the reasonable and
documented fees and expenses of the Paying Agent’s counsel and agents) which may
be incurred therein or thereby.
(Y)    The Paying Agent shall have no duty (i) to maintain or monitor any
insurance or (ii) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Collateral.
(Z)    Notwithstanding anything to the contrary in this Agreement, the Paying
Agent shall not be required to take any action that is not in accordance with
applicable law.


















-78-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 9.5.    Indemnification. The Borrower and the Facility Administrator
(for so long as the Facility Administrator is an Affiliate of the Borrower)
agree, jointly and severally, to reimburse and indemnify, defend and hold
harmless the Paying Agent, in its individual and representative capacities, and
its officers, directors, agents and employees (collectively, the “Paying Agent
Indemnified Parties”) against any and all fees, costs, damages, losses, suits,
claims, judgments, liabilities, obligations, penalties, actions, expenses
(including the reasonable and documented fees and expenses of counsel and court
costs) or disbursements of any kind and nature whatsoever, regardless of the
merit, which may be imposed on, incurred by or demanded, claimed or asserted
against any of them in any way directly or indirectly relating to or arising out
of or in connection with this Agreement or any other Transaction Document or any
other document delivered in connection herewith or therewith or the transactions
contemplated hereby or thereby, or the enforcement of any of the terms hereof or
thereof or of any such other documents, including in connection with any
enforcement (including any action, claim or suit brought) by any Paying Agent
Indemnified Party of its rights hereunder or thereunder (including rights to
indemnification), provided, that none of the Borrower or the Facility
Administrator shall be liable for any of the foregoing to the extent arising
from the gross negligence, willful misconduct or bad faith of the Paying Agent,
as determined by the final judgment of a court of competent jurisdiction, no
longer subject to appeal or review. The provisions of this Section 9.5 shall
survive the discharge, termination or assignment of this Agreement or any
related agreement or the earlier of the resignation or removal of the Paying
Agent. This Section 9.5 shall not apply with respect to Taxes other than any
Taxes that represent losses, liabilities, claims and damages arising from any
non-Tax Proceeding. The Paying Agent Indemnified Parties’ reasonable and
documented expenses are intended as expenses of administration.
Section 9.6.    Successor Paying Agent. The Paying Agent may resign at any time
by giving at least thirty (30) days’ prior written notice thereof to the other
parties hereto; provided, that no such resignation shall become effective until
a successor Paying Agent that is satisfactory to the Administrative Agent and,
to the extent no Event of Default or Amortization Event has occurred and is
continuing, the Borrower, has been appointed hereunder. The Paying Agent may be
removed at any time for cause by at least thirty (30) days’ prior written notice
received by the Paying Agent from the Administrative Agent. Upon any such
resignation or removal, the Administrative Agent shall have the right to appoint
a successor Paying Agent that is satisfactory to the Borrower (unless an Event
of Default or Amortization Event has occurred and is continuing). If no
successor Paying Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the exiting Paying Agent’s giving
notice of resignation or receipt of notice of removal, then the exiting Paying
Agent may, at the sole expense (including all fees, costs and expenses
(including attorneys’ reasonable and documented fees and expenses) incurred in
connection with such petition) of the Borrower, petition a court of competent
jurisdiction to appoint a successor Paying Agent. Upon the acceptance of any
appointment as the Paying Agent hereunder by a successor Paying Agent, such
successor Paying Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the exiting Paying Agent, and the
exiting Paying Agent shall be discharged from its duties and obligations
hereunder. After any exiting Paying Agent’s resignation hereunder, the
provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Paying Agent hereunder. If the Paying Agent consolidates with, merges or
converts into, or transfers or sells all


-79-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





or substantially all its corporate trust business or assets to, another Person,
the resulting, surviving or transferee Person without any further act shall be
the successor Paying Agent.
ARTICLE X

MISCELLANEOUS
Section 10.1.    Survival. All representations and warranties made by the
Borrower and the Facility Administrator herein and all indemnification
obligations of the Borrower and the Facility Administrator hereunder shall
survive, and shall continue in full force and effect, after the making and the
repayment of the Advances hereunder and the termination of this Agreement.
Section 10.2.    Amendments, Etc. (A) No amendment to or waiver of any provision
of this Agreement, nor consent to any departure therefrom by the parties hereto,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent, on behalf of the Lenders and each Funding Agent,
and the Borrower; provided that no such amendment or waiver shall (i) reduce the
amount of or extend the maturity of any Advance or reduce the rate or extend the
time of payment of interest thereon, or reduce or alter the timing of any other
amount payable to any Lender hereunder, including amending or modifying any of
the definitions related to such terms, in each case without the consent of the
Lenders affected thereby, (ii) reduce the percentage specified in the definition
of the Majority Class B Lenders without the written consent of all Class B
Lenders, (iii) reduce the percentage specified in the definition of the Majority
Lenders without the written consent of all Lenders, (iv) amend, modify or waive
any provision of Sections 7.14 through 7.25 hereof without the written consent
of all Funding Agents, (v) modify or amend this Agreement in a manner that could
reasonably be expected to materially and adversely affect the Class B Lenders in
a manner (economic or otherwise) disproportionate to the Class A Lenders,
without the consent of the Class B Lenders, (vi) affect the rights or duties of
the Paying Agent, Verification Agent or Facility Administrator under this
Agreement without the written consent of such Paying Agent, Verification Agent
or Facility Administrator, respectively, or (vii) amend or modify any provision
of Section 6.1 or Section 6.2 without the consent of all Lenders. The Borrower
agrees to provide notice to each party hereto of any amendments to or waivers of
any provision of this Agreement; provided that the Borrower shall provide the
Conduit Lender with prompt written notice of any amendment to any provision of
this Agreement, prior to such amendment becoming effective.
(B)    Notwithstanding the foregoing or any other provision of this Agreement or
any other Transaction Document to the contrary, the Administrative Agent, on
behalf of the Lenders and each Funding Agent, and the Borrower may enter into an
amendment hereto for the purpose of subdividing the Advances into separate
tranches or reallocating the outstanding principal balance of the Advances among
the Class A Advances and the Class B Advances; provided, no such amendment may
be executed without the consent of all Lenders affected thereby; provided
further, that such amendment shall be at the expense of the Lender or Lenders
requesting such amendment and that none of the Borrower, Paying Agent or the
Administrative Agent need enter into such amendment and no Lender need consent
to such amendment if it would have a Material Adverse Effect on the payments,
economics or obligations of any such party. Subject to the preceding


-80-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





sentence, each of the Borrower and the Facility Administrator agree to cooperate
in effecting any amendment pursuant to this Section 10.2(B).
(C)    Notwithstanding anything to the contrary set forth in this Section 10.2,
the consent of the Administrative Agent shall not be required for any amendment
made in accordance with Sections 5.1(A)(ix) and (x).
Section 10.3.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and mailed or delivered by courier or facsimile:
(A) if to the Borrower, to the Borrower, at its address at 20 Greenway Plaza,
Suite 475, Houston, TX 77046. Attention: Chief Financial Officer and Treasurer,
Facsimile: (281) 985-9907, email address: treasury@sunnova.com;
notices@sunnova.com; (B) if to the Facility Administrator, at its address at 20
Greenway Plaza, Suite 475, Houston, TX 77046, Attention: Chief Financial Officer
and Treasurer, Facsimile: (281) 985-9907, email address: treasury@sunnova.com;
notices@sunnova.com; (C) if to the Administrative Agent, the CS Funding Agent,
the CS Non-Conduit Lender or the Class B Lender, at its address at Credit Suisse
AG, New York Branch, 11 Madison Avenue, 4th Floor, New York, NY 10010; Conduit
and Warehouse Financing (212) 538-2007; email address:
list.afconduitreports@creditsuisse.com; abcp.monitoring@creditsuisse.com; (D) if
to the CS Conduit Lender, at its address at Mountcliff Funding LLC, c/o 20 Gates
Management LLC, 120 West 45th Street, Suite 3700, New York, NY 10036, Attention:
20 Gates Management / Mountcliff Funding, E-Mail: mountcliff@20gates.com; (E) if
to the Paying Agent, at its address at 600 S. 4th Street, MAC N9300-061,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Asset-Backed
Administration, E-mail: ctsabsservicer@wellsfargo.com; and (F) in the case of
any party, at such address or other address as shall be designated by such party
in a written notice to each of the other parties hereto. Notwithstanding the
foregoing, each Facility Administrator Report described in Section 5.1(B) and
the Borrowing Base Certificate described in Section 2.4 may be delivered by
electronic mail; provided, that such electronic mail is sent by a Responsible
Officer and each such Facility Administrator Report or the Borrowing Base
Certificate is accompanied by an electronic reproduction of the signature of a
Responsible Officer of the Borrower. All such notices and communications shall
be effective, upon receipt, provided, that notice by facsimile or email shall be
effective upon electronic or telephonic confirmation of receipt from the
recipient.
Section 10.4.    No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder or under the Loan Notes shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.








-81-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 10.5.    Indemnification. The Borrower agrees to indemnify the
Administrative Agent, the Paying Agent, the Successor Facility Administrator,
the Verification Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses (including court
costs and fees and expenses of counsel and of enforcing the Borrower’s
indemnification obligations hereunder) to which such Indemnitee may become
subject arising out of, resulting from or in connection with any claim,
litigation, investigation or proceeding (each, a “Proceeding” (including any
Proceedings under environmental laws)) relating to the Transaction Documents or
any other agreement, document, instrument or transaction related thereto, the
use of proceeds thereof and the transactions contemplated hereby, regardless of
whether any Indemnitee is a party thereto and whether or not such Proceedings
are brought by the Borrower, its equity holders, affiliates, creditors or any
other third party, and to reimburse each Indemnitee upon written demand therefor
(together with reasonable back-up documentation supporting such reimbursement
request) for any reasonable and documented legal or other out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing of
one law firm to all such Indemnitees, taken as a whole, and, in the case of a
conflict of interest, of one additional counsel to the affected Indemnitee taken
as a whole (and, if reasonably necessary, of one local counsel and/or one
regulatory counsel in any material relevant jurisdiction); provided, that the
foregoing indemnity and reimbursement obligation will not, as to any Indemnitee,
apply to (A) losses, claims, damages, liabilities or related expenses (i) to the
extent they are found in a final non-appealable judgment of a court of competent
jurisdiction to arise from the willful misconduct, bad faith or gross negligence
of, or with respect to Indemnitees other than the Paying Agent or the
Verification Agent, material breach of the Transaction Documents by, such
Indemnitee or any of its affiliates or controlling persons or any of the
officers, directors, employees, advisors or agents of any of the foregoing or
(ii) arising out of any claim, litigation, investigation or proceeding that does
not involve an act or omission of the Borrower or any of their Affiliates and
that is brought by such Indemnitee against another Indemnitee (other than an
Indemnitee acting in its capacity as Paying Agent, agent, arranger or any other
similar role in connection with the Transaction Documents) or (B) any settlement
entered into by such Indemnitee without the Borrower’s written consent (such
consent not to be unreasonably withheld or delayed). This Section 10.5 shall not
apply with respect to Taxes other than any Taxes that represent losses,
liabilities, claims and damages arising from any non-Tax Proceeding. The
provisions of this Section 10.5 shall survive the discharge, termination or
assignment of this Agreement or any related agreement or the earlier of the
resignation or removal of the Paying Agent or the Verification Agent.
Notwithstanding anything to the contrary in this Section 10.5, the provisions of
this Section shall be applied without prejudice to, and the provisions shall not
have the effect of diminishing, the rights of the Paying Agent and any Paying
Agent Indemnified Parties under Section 9.5 of this Agreement or any other
provision of any Transaction Document providing for the indemnification of any
such Persons.
Section 10.6.    Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable and documented costs and expenses in connection with the preparation,
execution, delivery, filing, recording, administration, modification, amendment
or waiver of this Agreement, the Loan Notes and the other documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent and the Paying Agent with respect thereto
and with respect to advising the Administrative Agent and the Paying Agent as to
their respective rights


-82-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





and responsibilities under this Agreement and the other Transaction Documents.
The Borrower further agrees to pay on demand all costs and expenses, if any
(including reasonable and documented counsel fees and expenses) (A) in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Loan Notes and the other documents to be
delivered hereunder and (B) incurred by the Administrative Agent or the Paying
Agent in connection with the transactions described herein and in the other
Transaction Documents, or any potential Takeout Transaction, including in any
case reasonable and documented counsel fees and expenses in connection with the
enforcement of rights under this Section 10.6. Without limiting the foregoing,
the Borrower acknowledges and agrees that the Administrative Agent or its
counsel may at any time after an Event of Default shall have occurred and be
continuing, engage professional consultants selected by the Administrative Agent
to conduct additional due diligence with respect to the transactions
contemplated hereby, including (A) review and independently assess the existing
methodology employed by the Borrower in allocating Collections with respect to
the Collateral, assess the reasonableness of the methodology for the equitable
allocation of those Collections and make any recommendations to amend the
methodology, if appropriate, (B) review the financial forecasts submitted by the
Borrower to the Administrative Agent and assess the reasonableness and
feasibility of those forecasts and make any recommendations based on that
review, if appropriate, and (C) verify the asset base of the Borrower and the
Borrower’s valuation of their assets, as well as certain matters related
thereto. The reasonable and documented fees and expenses of such professional
consultants, in accordance with the provisions of this Section 10.6, shall be at
the sole cost and expense of the Borrower. In addition, the Borrower shall pay
any and all Other Taxes and agrees to save the Administrative Agent, the Paying
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such Other
Taxes.
Section 10.7.    Right of Set-off; Ratable Payments; Relations Among Lenders.
(A) Upon the occurrence and during the continuance of any Event of Default, and
subject to the prior payment of Obligations owed to the Paying Agent, each of
the Administrative Agent and the Lenders are hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by and other indebtedness incurred pursuant to this Agreement
at any time owing to the Administrative Agent or such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and the Loan Notes,
whether or not the Administrative Agent or such Lenders shall have made any
demand under this Agreement or the Loan Notes and although such obligations may
be unmatured. The Administrative Agent and each Lender agrees promptly to notify
the Borrower after any such set-off and application; provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and the Lenders under this
Section 10.7(A) are in addition to other rights and remedies (including other
rights of set-off) which the Administrative Agent and the Lenders may have.
(B)    If any Lender, whether by setoff or otherwise, has payment made to it
upon its Advances in a greater proportion than that received by any other
Lender, such other Lender agrees, promptly upon demand, to purchase a portion of
the Advances held by the Lenders so that after such purchase each Lender will
hold its ratable share of Advances. If any Lender, whether in


-83-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon written
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to the obligations owing to
them. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.
(C)    Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 10.7(A), the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or any other obligor
hereunder or with respect to any Collateral or Transaction Document, without the
prior written consent of the other Lenders or, as may be provided in this
Agreement or the other Transaction Documents, at the direction of the
Administrative Agent.
(D)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.
Section 10.8.    Binding Effect; Assignment. (a) This Agreement shall be binding
upon and inure to the benefit of the Borrower, the Paying Agent, the
Verification Agent and the Administrative Agent and each Lender, and their
respective successors and assigns, except that the Borrower shall not have the
right assign to their rights hereunder or any interest herein without the prior
written consent of the Administrative Agent and the Lenders, and any assignment
by Borrower in violation of this Section 10.8 shall be null and void. Any Lender
may at any time, without the consent of the Borrower or the Administrative
Agent, assign all or any portion of its rights and obligations under this
Agreement and any Loan Note to a Federal Reserve Bank and each Conduit Lender
may assign its rights and obligations under this Agreement to a Program Support
Provider; provided, that no such assignment or pledge shall release the
transferor Lender from its obligations hereunder. Each Lender may assign to one
or more banks or other entities all or any part or portion of, or may grant
participations to one or more banks or other entities in all or any part or
portion of its rights and obligations hereunder (including, without limitation,
its Commitment, its Loan Notes or its Advances); provided that during the
Availability Period, no Lender may transfer or assign any portion of its rights
and obligations under this Agreement or any Loan Note to a Disqualified Lender;
provided further that each such assignment (A) shall be substantially in the
form of Exhibit F hereto or any other form reasonably acceptable to the
Administrative Agent and (B) shall either be made (i) to a Permitted Assignee or
(ii) to a Person that is acceptable to the Administrative Agent in its
reasonable discretion (such consent not to be unreasonably withheld or delayed)
unless an Event of Default or Amortization Event shall have occurred and be
continuing.
(b)    If any assignment or participation is made to a Disqualified Lender in
violation of this Section 10.8, the Borrower may upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) purchase or prepay the
Advances held by such Disqualified Lender by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire


-84-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





such Advances, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or (B)
require such Disqualified Lender to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 10.8), all of its
interest, rights and obligations under this Agreement to one or more banks or
other entities at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
Disqualified Lenders (A) will not, absent an Event of Default or consent from
the Borrower (x) have the right to receive financial reports that are not
publicly available, Facility Administrator Reports or other reports or
confidential information provided to Lenders by the Borrower or the
Administrative Agent (other than Tax reporting information with respect to the
Advances), (y) attend or participate in meetings with the Borrower attended by
the Lenders and the Administrative Agent, or (z) access any electronic site
maintained by the Borrower or Administrative Agent to provide Lenders with
confidential information or confidential communications from counsel to or
financial advisors of the Administrative Agent and (B) (x) for purposes of any
consent to any amendment, waiver or modification of, or any action under, and
for the purpose of any direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Transaction Document, each Disqualified Lender will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Lenders consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation, each Disqualified Lender party hereto
hereby agrees (1) not to vote on such plan, (2) if such Disqualified Lender does
vote on such plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other debtor relief laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other debtor relief laws) and (3) not to contest any request by any party for a
determination by the a bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(c)    Upon, and to the extent of, any assignment (unless otherwise stated
therein) made by any Lender hereunder, the assignee or purchaser of such
assignment shall be a Lender hereunder for all purposes of this Agreement and
shall have all the rights, benefits and obligations (including the obligation to
provide documentation pursuant to Section 2.17(G)) of a Lender hereunder. Each
Funding Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices a register (the “Register”) for the recordation
of the names and addresses of the Lenders in its Lender Group, the outstanding
principal amounts (and accrued interest) of the Advances owing to each Lender in
its Lender Group pursuant to the terms hereof from time to time and any
assignment of such outstanding Advances. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is


-85-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower, the Paying Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Any Lender may, without the consent of the Borrower, sell participation
interests in its Advances and obligations hereunder (each such recipient of a
participation a “Participant”); provided that after giving effect to the sale of
such participation, such Lender’s obligations hereunder and rights to consent to
any waiver hereunder or amendment hereof shall remain unchanged, such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, all amounts payable to such Lender hereunder and all rights
to consent to any waiver hereunder or amendment hereof shall be determined as if
such Lender had not sold such participation interest, and the Borrower and the
Administrative Agent and the other parties hereto shall continue to deal solely
and directly with such Lender and not be obligated to deal with such
participant. The Participant shall have no right to affect such Lender’s vote or
action with respect to any matter requiring such Lender’s vote or action under
this Agreement. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the outstanding principal amounts
(and accrued interest) of each Participant’s interest in the Advances or other
obligations under the Transaction Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Transaction Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent shall have no responsibility for maintaining a Participant
Register. Each recipient of a participation shall, to the fullest extent
permitted by law, have the same rights, benefits and obligations (including the
obligation to provide documentation pursuant to Section 2.17(G)), hereunder with
respect to the rights and benefits so participated as it would have if it were a
Lender hereunder, except that no Participant shall be entitled to receive any
greater payment under Sections 2.11 or 2.17 than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.
(e)    Notwithstanding any other provision of this Agreement to the contrary,
(i) a Lender may pledge as collateral, or grant a security interest in, all or


-86-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





any portion of its rights in, to and under this Agreement to a security trustee
in connection with the funding by such Lender of Advances without the consent of
the Borrower; provided that no such pledge or grant shall release such Lender
from its obligations under this Agreement and (ii) a Conduit Lender may at any
time, without any requirement to obtain the consent of the Administrative Agent
or the Borrower, pledge or grant a security interest in all or any portion of
its rights (including, without limitation, rights to payment of capital and
yield) under this Agreement to a collateral agent or trustee for its commercial
paper program.
Section 10.9.    GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
Section 10.10.    Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK (NEW YORK
COUNTY) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.
Section 10.11.    Waiver of Jury Trial. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.






-87-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 10.12.    Section Headings. All section headings are inserted for
convenience of reference only and shall not affect any construction or
interpretation of this Agreement.
Section 10.13.    Tax Characterization. The parties hereto intend for the
transactions effected hereunder to constitute a loan for U.S. federal income tax
purposes.
Section 10.14.    Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.15.    Limitations on Liability. None of the members, managers,
general or limited partners, officers, employees, agents, shareholders,
directors, Affiliates or holders of limited liability company interests of or in
the Borrower shall be under any liability to the Administrative Agent or the
Lenders, respectively, any of their successors or assigns, or any other Person
for any action taken or for refraining from the taking of any action in such
capacities or otherwise pursuant to this Agreement or for any obligation or
covenant under this Agreement, it being understood that this Agreement and the
obligations created hereunder shall be, to the fullest extent permitted under
applicable law, with respect to the Borrower, solely the limited liability
company obligations of the Borrower. The Borrower and any member, manager,
partner, officer, employee, agent, shareholder, director, Affiliate or holder of
a limited liability company interest of or in the Borrower may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person (other than the Borrower) respecting any matters arising hereunder.
Section 10.16.    Confidentiality. (A) Except as otherwise provided herein, the
Fee Letters (including such information set forth in any engagement letter, term
sheet or proposal prior to the Closing Date that contains fees similar in nature
to those in the Fee Letters) (collectively, “Confidential Information”) are
confidential. Each of the Borrower, the Facility Administrator, the Paying Agent
and the Verification Agent agrees:
(i)    to keep all Confidential Information confidential and to disclose
Confidential Information only to those Affiliates, officers, employees, agents,
accountants, equity holders, legal counsel and other representatives of the
Borrower or its Affiliates (collectively, “Representatives”) who have a need to
know such Confidential Information for the purpose of assisting in the
negotiation, completion and administration of this Facility;
(ii)    to use the Confidential Information only in connection with the Facility
and not for any other purpose; and
(iii)    to maintain and keep in force procedures reasonably designed to cause
its Representatives to comply with these provisions and to be responsible for
any failure of any Representative to follow those procedures. The provisions of
this section 10.16(A) shall not apply to Confidential Information that (a) has
been approved for release by written authorization of the appropriate party, or
(b) is or hereafter becomes (through a source other


-88-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





than the Borrower, the Facility Administrator, the Paying Agent, the
Verification Agent or their respective Affiliates or Representatives) generally
available to the public and shall not prohibit the disclosure of Confidential
Information to the extent required by applicable Law or by any Governmental
Authority or to the extent necessary in connection with the enforcement of any
Transaction Document.
The Borrower and the Facility Administrator agree not to provide copies of the
Transaction Documents to any prospective investor in, or prospective lender to,
the Borrower and the Facility Administrator without the prior written consent of
the Administrative Agent, which shall not be unreasonably withheld, delayed or
conditioned. For the avoidance of doubt, Borrower and the Facility Administrator
or any other affiliate of Parent may provide copies of the Transaction Documents
to any potential investor or equity holder in Parent or its affiliates, provided
that each such Person shall have been instructed to keep the same confidential
in accordance with this Section 10.16.
(B)    Each Lender, each Funding Agent, and the Administrative Agent agrees to
maintain the confidentiality of all nonpublic information with respect to the
parties herein or any other matters furnished or delivered to it pursuant to or
in connection with this Agreement or any other Transaction Document; provided,
that such information may be disclosed (i) to such party’s Affiliates or such
party’s or its Affiliates’ officers, directors, employees, agents, accountants,
legal counsel and other representatives (collectively “Lender Representatives”),
in each case, who have a need to know such information for the purpose of
assisting in the negotiation, completion and administration of the Facility and
on a confidential basis, (ii) to any permitted assignee of or participant in, or
any prospective assignee of or participant in, the Facility or any of its rights
or obligations under this Agreement, in each case on a confidential basis, (iii)
to any financing source, dealer, hedge counterparty or other similar party in
connection with financing or risk management activities related to the Facility,
(iv) to any Commercial Paper rating agency (including by means of a password
protected internet website maintained in connection with Rule 17g-5), (v) to the
extent required by applicable Law or by any Governmental Authority, and (vi) to
the extent necessary in connection with the enforcement of any Transaction
Document.
The provisions of this Section 10.16(B) shall not apply to information that (i)
is or hereafter becomes (through a source other than the applicable Lender,
Funding Agent or the Administrative Agent or any Lender Representative
associated with such party) generally available to the public, (ii) was
rightfully known to the applicable Lender, applicable Funding Agent or the
Administrative Agent or any Lender Representative or was rightfully in their
possession prior to the date of its disclosure pursuant to this Agreement, (iii)
becomes available to the applicable Lender, applicable Funding Agent or the
Administrative Agent or any Lender Representative from a third party unless to
their knowledge such third party disclosed such information in breach of an
obligation of confidentiality to the applicable Lender, applicable Funding Agent
or the Administrative Agent or any Lender Representative, (iv) has been approved
for release by written authorization of the parties whose information is
proposed to be disclosed, or (v) has been independently developed or acquired by
any Lender, any Funding Agent or the Administrative Agent or any Lender
Representative without violating this Agreement. The provisions of this Section
10.16 shall not prohibit any Lender, any Funding Agent or the Administrative
Agent from filing with or making available to any judicial,


-89-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





governmental or regulatory agency or providing to any Person with standing any
information or other documents with respect to the Facility as may be required
by applicable Law or requested by such judicial, governmental or regulatory
agency.
Section 10.17.    Limited Recourse. All amounts payable by the Borrower on or in
respect of the Obligations shall constitute limited recourse obligations of the
Borrower secured by, and payable solely from and to the extent of, the
Collateral; provided that (A) the foregoing shall not limit in any manner the
ability of the Administrative Agent or any other Lender to seek specific
performance of any Obligation (other than the payment of a monetary obligation
in excess of the amount payable solely from the Collateral), (B) the provisions
of this Section 10.17 shall not limit the right of any Person to name the
Borrower as party defendant in any action, suit or in the exercise of any other
remedy under this Agreement or the other Transaction Documents and (C) when any
portion of the Collateral is transferred in a transfer permitted under and in
accordance with this Agreement, the security interest in and Lien on such
Collateral shall automatically be released, and the Lenders under this Agreement
will no longer have any security interest in, lien on, or claim against such
Collateral. No recourse shall be sought or had for the obligations of the
Borrower against any Affiliate, director, officer, shareholder, manager or agent
of the Borrower other than as specified in the Transaction Documents.
Section 10.18.    Customer Identification - USA Patriot Act Notice. The
Administrative Agent and each Lender hereby notifies the Borrower and the
Facility Administrator that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Patriot
Act”), and the Administrative Agent’s and each Lender’s policies and practices,
the Administrative Agent and the Lenders are required to obtain, verify and
record certain information and documentation that identifies the Borrower and
the Facility Administrator, which information includes the name and address of
the Borrower and such other information that will allow the Administrative Agent
or such Lender to identify the Borrower in accordance with the Patriot Act.
Section 10.19.    Paying Agent Compliance with Applicable Anti-Terrorism and
Anti-Money Laundering Regulations. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including, but not limited to those relating to funding of
terrorist activities and money laundering, the Paying Agent is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Paying Agent.
Accordingly, each of the parties agrees to provide to the Paying Agent upon its
request from time to time such identifying information and documentation as may
be available for such party in order to enable the Paying Agent to comply with
such laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions, including, but not limited to those relating
to funding of terrorist activities and money laundering.
Section 10.20.    Non-Petition. Each party hereto hereby covenants and agrees
that it will not institute against or join any other Person in instituting
against the Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or of any state of the United States or of any other
jurisdiction prior to the date which is one year and one day after the payment
in full of all outstanding indebtedness


-90-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





of the Conduit Lender. The agreements set forth in this Section 10.20 and the
parties’ respective obligations under this Section 10.20 shall survive the
termination of this Agreement.
Section 10.21.    No Recourse. (A) Notwithstanding anything to the contrary
contained in this Agreement, the parties hereto hereby acknowledge and agree
that all transactions with a Conduit Lender hereunder shall be without recourse
of any kind to such Conduit Lender. A Conduit Lender shall have no liability or
obligation hereunder unless and until such Conduit Lender has received such
amounts pursuant to this Agreement. In addition, the parties hereto hereby agree
that (i) a Conduit Lender shall have no obligation to pay the parties hereto any
amounts constituting fees, reimbursement for expenses or indemnities
(collectively, “Expense Claims”) and such Expense Claims shall not constitute a
claim (as defined in Section 101 of Title 11 of the Bankruptcy Code or similar
laws of another jurisdiction) against such Conduit Lender, unless or until such
Conduit Lender has received amounts sufficient to pay such Expense Claims
pursuant to this Agreement and such amounts are not required to pay the
outstanding indebtedness of such Conduit Lender and (ii) no recourse shall be
sought or had for the obligations of a Conduit Lender hereunder against any
Affiliate, director, officer, shareholders, manager or agent of such Conduit
Lender.
(B)    The agreements set forth in this Section 10.21 and the parties’
respective obligations under this Section 10.21 shall survive the termination of
this Agreement.
Section 10.22.     [Reserved].
Section 10.23.    Additional Paying Agent Provisions. The parties hereto
acknowledge that the Paying Agent shall not be required to act as a “commodity
pool operator” as defined in the Commodity Exchange Act, as amended, or be
required to undertake regulatory filings related to this Agreement in connection
therewith.
Section 10.24.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Transaction Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the
Transaction Documents and any Supported QFC may in fact be stated to be governed
by the laws of the State of New York and/or of the United States or any other
state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and


-91-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Transaction Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Transaction Documents were governed by the
laws of the United States or a state of the United States.
[Signature Pages Follow]






-92-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SUNNOVA TEP HOLDINGS, LLC, as Borrower
By:                                     
Name:
Title:
SUNNOVA TE MANAGEMENT, LLC, as Facility Administrator
By:                                         
Name:
Title:




[Signature Page to Sunnova TEP IV Warehouse Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







CREDIT SUISSE AG, New York Branch,
as Administrative Agent and as a Funding Agent
By:                                         
Name:
Title:
By:                                         
Name:
Title:
CREDIT SUISSE AG, Cayman Islands Branch,
as a Lender
By:                                         
Name:
Title:
By:                                         



[Signature Page to Sunnova TEP IV Warehouse Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Name:
Title:


[Signature Page to Sunnova TEP IV Warehouse Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







MOUNTCLIFF FUNDING LLC, as a Conduit Lender
By:                                         
Name:
Title:




[Signature Page to Sunnova TEP IV Warehouse Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Paying Agent
By:                                         
Name:
Title:




[Signature Page to Sunnova TEP IV Warehouse Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as Verification Agent
By:                                         
Name:
Title:








[Signature Page to Sunnova TEP IV Warehouse Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT A
DEFINED TERMS
“1940 Act” shall mean the Investment Company Act of 1940, as amended.
“A-1 Verification Agent Certification” shall have the meaning set forth in
Section 4(a) of the Verification Agent Agreement.
“A-2 Verification Agent Certification” shall have the meaning set forth in
Section 4(b) of the Verification Agent Agreement.
“Accession Agreement” shall mean (i) a Security Agreement Supplement in the form
of Exhibit B to the Security Agreement, (ii) a Pledge Agreement Joinder in the
form of Exhibit A to the Pledge Agreement, (iii) a Joinder Agreement in the form
of Exhibit C to the Verification Agent Agreement, (iv) Guaranty Supplement in
the form of Exhibit A to the Subsidiary Guaranty and (v) an Subsidiary
Supplement in the form of Exhibit A to the Parent Guaranty.
“Additional Solar Assets” shall mean each Eligible Solar Asset that is acquired
by a Financing Fund or SAP after the Closing Date and during the Availability
Period.
“Adjusted LIBOR Rate” shall mean a rate per annum equal to the rate (rounded
upwards, if necessary, to the next higher 1/100 of 1%) obtained by dividing (i)
LIBOR by (ii) a percentage equal to 100% minus the reserve percentage (rounded
upward to the next 1/100th of 1%) in effect on such day and applicable to the
Non-Conduit Lender for which this rate is calculated under regulations issued
from time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “eurocurrency liabilities”). The Adjusted
LIBOR Rate shall be adjusted automatically as of the effective date of any
change in such reserve percentage.
“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.
“Administrative Agent’s Account” shall mean the Administrative Agent’s bank
account designated by the Administrative Agent from time to time by written
notice to the Borrower.
“Advance” shall mean, individually or collectively, as the context may require,
a Class A Advance and/or a Class B Advance.
“Affected Party” shall have the meaning set forth in Section 2.10(B).
“Affiliate” shall mean, with respect to any Person, any other Person that (i)
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with such Person, or, (ii) is an officer or director of
such Person, and in the case of any Lender that is an investment fund, the
investment advisor thereof and any investment fund having the same investment
advisor. A Person shall be deemed to be “controlled by” another Person if such
other Person possesses, directly or indirectly, power to (a) vote 50% or more of
the securities (on a fully diluted basis)


A-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





having ordinary voting power for the election of directors or managing partners
of such other Person, or (b) direct or cause the direction of the management and
policies of such other Person whether by contract or otherwise.
“Affiliated Entity” shall mean any of the Parent, the Facility Administrator (if
the Facility Administrator is an Affiliate of the Borrower), the Seller, and any
of their respective direct or indirect Subsidiaries and/or Affiliates, whether
now existing or hereafter created, organized or acquired.
“Aggregate Commitment” shall mean, on any date of determination, the sum of the
Commitments then in effect. The Aggregate Commitment as of the Closing Date
shall be equal to $100,000,000.
“Aggregate Discounted Solar Asset Balance” shall mean, on any date of
determination, the sum of the Discounted Solar Asset Balances for the Managing
Member Interests, the SAP Solar Assets and any Hedged SREC Solar Assets. Any
Managing Member Interests, SAP Solar Assets or Hedged SREC Solar Assets that
would otherwise be duplicated in computing this sum shall only be counted once.
“Aggregate Outstanding Advances” shall mean, as of any date of determination,
the sum of (i) the aggregate principal balance of all Class A Advances
outstanding plus (ii) the aggregate principal balance of all Class B Advances
outstanding.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“A.M. Best” shall mean A. M. Best Company, Inc. and any successor rating agency.
“Amortization Event” shall mean the occurrence of the any of the following
events:
(i)a Facility Administrator Termination Event;
(ii)    the Solar Asset Payment Level is less than 88.0%;
(iii)    the Managing Member Distributions Payment Level is less than 88.0%;
(iv)    the Default Level is greater than 0.75%;
(v)    an Event of Default (whether or not cured by a Tax Equity Investor);
(vi)    a Tax Loss Insurance Policy ceases to be of full force and effect or
ceases to meet the requirements of the related Tax Equity Facility;
(vii)    if Sunnova Management is the Facility Administrator and the sum of (a)
the net cash provided by operating activities of Sunnova Management, as reported
in any set of quarterly financial statements delivered pursuant to Section
5(q)(ii) of the Parent Guaranty plus (b) unrestricted cash on hand held by
Sunnova Management as of the date of such financial statements, shall be
negative (for purposes of this clause (viii), the term


A-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“net cash” and “operating activities” shall have the meanings attributable to
such terms under GAAP); provided, that if (x) on or prior to the date that is
fifteen (15) Business Days after the date on which it is determined that such
amount is negative, the Parent Guarantor's equity holders, any of their
Affiliates and any other Person makes an equity investment to Sunnova Management
in cash in an amount not less than such shortfall, and such cash, if so
designated by Sunnova Management, be included as unrestricted cash, and (y) any
such action described in subclause (x) is communicated to the Administrative
Agent in writing, then no Amortization Event shall be deemed to have occurred or
be continuing;
(viii)    Parent breaches any of the Financial Covenants and such breach has not
been cured in accordance with Section 5(r) of the Parent Guaranty;
(ix)    the amounts on deposit in the Liquidity Reserve Account are at any time
less than the Liquidity Reserve Account Required Balance and such deficit is not
cured by the earlier of the next Payment Date or the next Funding Date;
(x)    the amounts on deposit in the Supplemental Reserve Account are at any
time less than the Supplemental Reserve Account Required Balance and such
deficit is not cured by the earlier of the next Payment Date or the next Funding
Date; or
(xi)    the occurrence of a default under a Sunnova Credit Facility.
(xii)    “Amortization Period” shall mean the period commencing at the end of
the Availability Period.
“Ancillary Solar Service Agreements” shall mean in respect of each Eligible
Solar Asset, all agreements and documents ancillary to the Solar Service
Agreement associated with such Eligible Solar Asset, which are entered into with
a Host Customer in connection therewith, including any Customer Warranty
Agreement.
“Applicable Law” shall mean all applicable laws of any Governmental Authority,
including, without limitation, laws relating to consumer leasing and protection
and any ordinances, judgments, decrees, injunctions, writs and orders or like
actions of any Governmental Authority and rules and regulations of any federal,
regional, state, county, municipal or other Governmental Authority.
“Approved Installer” shall mean an installer approved by the Parent to design,
procure and install PV Systems on the properties of Host Customers and listed on
the Parent’s list of approved installers as of the time of installation of an
applicable PV System.
“Approved U.S. Territory” shall initially mean Puerto Rico, Guam and the
Northern Mariana Islands and shall mean any other territory of the United States
which the Administrative Agent has, in its sole discretion, approved as an
Approved U.S. Territory, by providing a written notice to the Borrower regarding
the same.


A-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Approved Vendor” shall mean a manufacturer of Solar Photovoltaic Panels,
Inverters or Energy Storage Systems for PV Systems that was approved by the
Parent and listed on the Parent’s list of approved vendors as of the time of
installation of an applicable PV System.
“Assignor” shall mean each of Parent, Intermediate Holdco, Sunnova Inventory
Holdings, Sunnova Inventory Pledgor and TEP Inventory, as assignors of Solar
Assets and/or Solar Asset Owner Subsidiaries pursuant to the Contribution
Agreement.
“Availability Period” shall mean the period from the Closing Date until the
earlier to occur of (i) the Commitment Termination Date, and (ii) an
Amortization Event.
“Bank Base Rate” shall mean, with respect to any Lender for any day, a rate per
annum equal to the Base Rate with respect to such Lender on such date.
“Bankruptcy Code” shall mean the U.S. Bankruptcy Code, 11 U.S.C. § 101, et seq.,
as amended.
“Base Rate” shall mean, with respect to any Lender for any day, a rate per annum
equal to the greater of (i) the prime rate of interest announced publicly by a
Funding Agent with respect to its Lender Group (or the Affiliate of such Lender
or Funding Agent, as applicable, that announces such rate) as in effect at its
principal office from time to time, changing when and as said prime rate changes
(such rate not necessarily being the lowest or best rate charged by such Person)
or, if such Lender, Funding Agent or Affiliate thereof does not publicly
announce the prime rate of interest, as quoted in The Wall Street Journal on
such day and (ii) the sum of (a) 0.50% and (b) the rate equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
for such transactions received by such Funding Agent with respect to such Lender
Group from three Federal funds brokers of recognized standing selected by it.
“Base Case Model” shall mean a computer model agreed to by a Managing Member and
the related Tax Equity Investor showing the expected economic results from
ownership of the PV Systems owned by the related Financing Fund and the
assumptions to be used in calculating when the such Tax Equity Investor has
reached its target internal rate of return, which is attached as an exhibit to
the related Financing Fund LLCA.
“Base Reference Banks” shall mean the principal London offices of Standard
Chartered Bank, Lloyds TSB Bank, Royal Bank of Scotland, Deutsche Bank and the
investment banking division of Barclays Bank PLC or such other banks as may be
appointed by the Administrative Agent with the approval of the Borrower.
“Basel III” shall mean Basel III: A global regulatory framework for more
resilient banks and banking systems prepared by the Basel Committee on Banking
Supervision, and all national implementations thereof.


A-4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” has the meaning assigned to the term "affiliate" in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrower’s Account” shall mean (i) the bank account of the Borrower, described
on Schedule II attached hereto, for the benefit of the Borrower or (ii) such
other account as may be designated by the Borrower from time to time by at least
ten (10) Business Days’ prior written notice to the Administrative Agent and the
Lenders, so long as such other account is acceptable to the Administrative Agent
in its sole and absolute discretion.
“Borrowing Base” shall mean the Class A Borrowing Base and/or the Class B
Borrowing Base, as applicable.
“Borrowing Base Certificate” shall mean the certificate in the form of Exhibit
B-1 attached hereto.
“Borrowing Base Deficiency” shall have the meaning set forth in Section 2.9.
“Borrowing Base Step-up Period” shall mean the period from and including
December 2, 2019 to and excluding the earlier or (x) the date on which a Takeout
Transaction is first effected after December 2, 2019 and (y) March 31, 2020.
“Breakage Costs” shall mean, with respect to a failure by the Borrower, for any
reason resulting from Borrower’s failure (but excluding any failures to borrow
resulting from a Lender default under this Agreement), to borrow any proposed
Advance on the date specified in the applicable Notice of Borrowing (including
without limitation, as a result of the Borrower’s failure to satisfy any
conditions precedent to such borrowing) after providing such Notice of
Borrowing, the resulting loss, cost, expense or liability incurred by reason of
the liquidation or reemployment of deposits, actually sustained by the
Administrative Agent, any Lender or any Funding Agent; provided, however, that
the Administrative Agent, such Lender or such Funding Agent shall use
commercially reasonable efforts to minimize such loss or expense and shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.
For the avoidance of doubt, if a Lender does not make an advance and the
Borrower has met all conditions precedent required under Article III or Lender
has breached this Agreement, then any Breakage Costs shall be borne by Lender.


A-5


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Business Day” shall mean any day other than Saturday, Sunday and any other day
on which commercial banks in New York, New York, Minnesota or California are
authorized or required by law to close.
“Calculation Date” shall mean with respect to a Payment Date, the close of
business on the last day of the related Collection Period.
“Call Date” shall mean, with respect to a Purchase Option, the earliest date on
which such Purchase Option may be exercised.
“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.
“Carrying Cost” shall mean, as of any date of determination, the sum of (i) the
weighted average Swap Rate as of such date of determination, (ii) the weighted
average Class A Usage Fee Rate and Class B Usage Fee Rate as of such date of
determination and (iii) 0.10%.
“Change in Law” shall mean (i) the adoption or taking effect of any Law after
the date of this Agreement, (ii) any change in Law or in the administration,
interpretation, application or implementation thereof by any Governmental
Authority after the date of this Agreement, (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority after the date of this Agreement or (iv)
compliance by any Affected Party, by any lending office of such Affected Party
or by such Affected Party’s holding company, if any, with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Act, (b)
Basel III and (c) all requests, rules, guidelines and directives under either of
the Dodd-Frank Act or Basel III or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date implemented, enacted,
adopted or issued.
“Change of Control” shall mean, the occurrence of one or more of the following
events:
(i)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of SEI
or Parent to any Person or group of related Persons for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (a “Group”), other
than, in each case, any such sale, lease, exchange or transfer to a Person or
Group that is, prior to such, lease, exchange or transfer, an Affiliate of SEI
and is controlled (as that term is used in the definition of Affiliate) by SEI;


A-6


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(ii)    the approval by the holders of Capital Stock of SEI, Parent,
Intermediate Holdco, Sunnova Inventory Pledgor, TEP Inventory, the Seller, TEP
Resources, the Borrower or any Subsidiary of the Borrower of any plan or
proposal for the liquidation or dissolution of such Person;
(iii)    any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
SEI, other than any Person that is a Permitted Investor or Group that is
controlled by a Permitted Investor provided that any transfers or issuances of
equity of SEI on or after the Closing Date to, among or between a Permitted
Investor or any Affiliate thereof, shall not constitute a “Change of Control”
for purposes of this clause (iii);
(iv)    SEI shall cease to directly own all of the Capital Stock in Parent;
(v)    Parent shall cease to directly own all of the Capital Stock in
Intermediate Holdco;
(vi)    Intermediate Holdco shall cease to directly own all of the Capital Stock
in Sunnova Inventory Pledgor;
(vii)    Sunnova Inventory Pledgor shall cease to directly own all of the
Capital Stock in TEP Inventory;
(viii)    TEP Inventory shall cease to directly own all of the Capital Stock in
Seller;
(ix)    Seller shall cease to directly own all of the Capital Stock in TEP
Resources;
(x)    TEP Resources shall cease to directly own all of the Capital Stock in the
Borrower; or
(xi)    the Borrower shall cease to own all of the Capital Stock in a Managing
Member or SAP other than in connection with a Takeout Transaction pursuant to
which 100% of the outstanding Capital Stock of such Managing Member or SAP is
sold.
“Class A Advance” shall have the meaning set forth in Section 2.2.
“Class A Aggregate Commitment” shall mean, on any date of determination, the sum
of the Class A Commitments then in effect. The Class A Aggregate Commitment as
of the Closing Date shall be equal to $87,500,000. For the avoidance of doubt,
any Class A Advance approved or funded


A-7


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





pursuant to Section 2.18 herein shall be deemed to increase the Commitment of
the Non-Conduit Lender approving such Class A Advance.
“Class A Borrowing Base” shall mean, as of any date of determination, the
product of (x)(a) the Aggregate Discounted Solar Asset Balance minus (b) the
Excess Concentration Amount times (y)(a) with respect to Solar Assets other than
Puerto Rico Solar Assets or Substantial Stage Solar Assets included in clause
(x), [***]%, (b) with respect to Puerto Rico Solar Assets other than Substantial
Stage Solar Assets included in clause (x), [***]%, and (c) with respect to
Substantial Stage Solar Assets included in clause (x), (i) during the Borrowing
Base Step-up Period, [***]% and (ii) at all times after the Borrowing Base
Step-up Period, [***]%.
“Class A Borrowing Base Deficiency” shall have the meaning set forth in Section
2.9.
“Class A Commitment” shall mean the obligation of a Non-Conduit Lender to fund a
Class A Advance on the Closing Date, as set forth on Exhibit E attached hereto.
“Class A Funding Agent” shall mean a Person appointed as a Class A Funding Agent
for a Class A Lender Group pursuant to Section 7.14.
“Class A Interest Distribution Amount” shall mean, with respect to the Class A
Advances on any date of determination, an amount equal to the sum of (i) the
product of (a) the daily average outstanding principal balance of all Class A
Advances during the related period (including any related Interest Accrual
Period), (b) the actual number of days in such period (including any related
Interest Accrual Period), divided by 360, 365 or 366, as applicable, and (c) the
Class A Usage Fee Rate and (ii) any unpaid Class A Interest Distribution Amounts
from prior Payment Dates plus, to the extent permitted by law, interest thereon
at the Class A Usage Fee Rate for the related Interest Accrual Period. For the
avoidance of doubt, the Class A Interest Distribution Amount shall not
constitute “Confidential Information.”
“Class A Lender” shall mean a Lender that has funded a Class A Advance.
“Class A Lender Group” shall mean with respect to any Class A Advances, any
group consisting of related Conduit Lenders, Non-Conduit Lenders and Funding
Agents.
“Class A Lender Group Percentage” shall mean, for any Class A Lender Group, the
percentage equivalent of a fraction (expressed out to five decimal places), the
numerator of which is, with respect to each Class A Lender Group, the Class A
Commitment of all Non-Conduit Lenders in such Class A Lender Group, and the
denominator of which is the Class A Aggregate Commitment.
“Class A Loan Note” shall mean each Class A Loan Note of the Borrower in the
form of Exhibit D-1 attached hereto, payable to a Class A Funding Agent for the
benefit of the Class A Lenders in such Class A Funding Agent’s Class A Lender
Group, in the aggregate face amount of up to such Class A Lender Group’s portion
of the Class A Maximum Facility Amount, evidencing the aggregate indebtedness of
the Borrower to the Class A Lenders in such Funding Agent’s Class A Lender
Group, as the same be amended, restated, supplemented or otherwise modified from
time to time.


A-8


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Class A Maximum Facility Amount” shall mean $131,250,000.
“Class A Unused Portion of the Commitments” shall mean, with respect to the
Class A Lenders on any day, the excess of (x) the Class A Aggregate Commitment
as of such day as of 5:00 P.M. (New York City time) on such day, over (y) the
sum of the aggregate outstanding principal balance of the Class A Advances as of
5:00 P.M. (New York City time) on such day.
“Class A Usage Fee Rate” shall mean the greater of (x) zero and (y) sum of (i)
the Cost of Funds and (ii) the Class A Usage Fee Margin.
“Class A Usage Fee Margin” shall have the meaning set forth in the Fee Letter
referred to in clause (i) of the definition thereof.
“Class B Advance” shall have the meaning set forth in Section 2.2
“Class B Aggregate Commitment” shall mean, on any date of determination, the sum
of the Class B Commitments then in effect. The Class B Aggregate Commitment as
of the Closing Date shall be equal to $12,500,000. For the avoidance of doubt,
any Class B Advance approved or funded pursuant to Section 2.18 herein shall be
deemed to increase the Commitment of the Non-Conduit Lender approving such Class
B Advance.
“Class B Borrowing Base” shall mean, as of any date of determination, the
product of (x)(a) the Aggregate Discounted Solar Asset Balance minus (b) the
Excess Concentration Amount times (y)(a) with respect to Solar Assets other than
Puerto Rico Solar Assets or Substantial Stage Solar Assets included in clause
(x), [***]%, (b) with respect to Puerto Rico Solar Assets other than Substantial
Stage Solar Assets included in clause (x), [***]%, and (c) with respect to
Substantial Stage Solar Assets included in clause (x), (i) during the Borrowing
Base Step-up Period, [***]% and (ii) at all times after the Borrowing Base
Step-up Period, [***]%.
“Class B Borrowing Base Deficiency” shall have the meaning set forth in Section
2.9.
“Class B Commitment” shall mean the obligation of a Non-Conduit Lender to fund a
Class B Advance on the Closing Date, as set forth on Exhibit E attached hereto.
“Class B Funding Agent” shall mean a Person appointed as a Class B Funding Agent
for a Class B Lender Group pursuant to Section 7.14.
“Class B Interest Distribution Amount” shall mean, with respect to the Class B
Advances on any date of determination, an amount equal to the sum of (i) the
product of (a) the daily average outstanding principal balance of all Class B
Advances during the related period (including any related Interest Accrual
Period), (b) the actual number of days in such period (including any related
Interest Accrual Period), divided by 360, 365 or 366, as applicable, and (c) the
Class B Usage Fee Rate and (ii) any unpaid Class B Interest Distribution Amounts
from prior Payment Dates plus, to the extent permitted by law, interest thereon
at the Class B Usage Fee Rate for the related Interest Accrual Period. For the
avoidance of doubt, the Class B Interest Distribution Amount shall not
constitute “Confidential Information.”


A-9


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Class B Lender” shall mean a Lender that has funded a Class B Advance.
“Class B Lender Group” shall mean with respect to any Class B Advances, any
group consisting of related Conduit Lenders, Non-Conduit Lenders and Funding
Agents.
“Class B Lender Group Percentage” shall mean, for any Class B Lender Group, the
percentage equivalent of a fraction (expressed out to five decimal places), the
numerator of which is, with respect to each Class B Lender Group, the Class B
Commitment of all Non-Conduit Lenders in such Class B Lender Group, and the
denominator of which is the Class B Aggregate Commitment.
“Class B Loan Note” shall mean each Class B Loan Note of the Borrower in the
form of Exhibit D-2 attached hereto, payable to a Class B Funding Agent for the
benefit of the Class B Lenders in such Class B Funding Agent’s Class B Lender
Group, in the aggregate face amount of up to such Class B Lender Group’s portion
of the Class B Maximum Facility Amount, evidencing the aggregate indebtedness of
the Borrower to the Class B Lenders in such Class B Funding Agent’s Class B
Lender Group, as the same be amended, restated, supplemented or otherwise
modified from time to time.
“Class B Maximum Facility Amount” shall mean $18,750,000.
“Class B Unused Portion of the Commitments” shall mean, with respect to the
Class B Lenders on any day, the excess of (x) the Class B Aggregate Commitment
as of such day as of 5:00 P.M. (New York City time) on such day, over (y) the
sum of the aggregate outstanding principal balance of the Class B Advances as of
5:00 P.M. (New York City time) on such day.
“Class B Usage Fee Margin” shall have the meaning set forth in the Fee Letter
referred to in clause (i) of the definition thereof.
“Class B Usage Fee Rate” shall mean the sum of (i) the Cost of Funds and (ii)
the Class B Usage Fee Margin.
“Closing Date” shall mean September 6, 2019.
“Closing Date Verification Agent Certification” shall have the meaning set forth
in Section 4(c) of the Verification Agent Agreement.
“Collateral” shall mean the Pledged Collateral (as defined in the Pledge
Agreement) and have the meaning set forth in the Security Agreement, as
applicable.
“Collection Account” shall have the meaning set forth in Section 8.2(A)(i).
“Collection Period” shall mean, with respect to a Payment Date, the three
calendar months preceding the month in which such Payment Date occurs; provided
that with respect to the first Payment Date, the Collection Period will be the
period from and including the Closing Date to the end of the calendar quarter
preceding such Payment Date.


A-10


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Collections” shall mean, all distributions and payments received in respect of
the Solar Asset Owner Member Interests and other cash proceeds thereof. Without
limiting the foregoing, “Collections” shall include any amounts payable to the
Borrower with respect to the Eligible Solar Assets (i) under any Hedge Agreement
entered into in connection with this Agreement or (ii) in connection with the
disposition of any Collateral.
“Commercial Paper” shall mean commercial paper, money market notes and other
promissory notes and senior indebtedness issued by or on behalf of a Conduit
Lender.
“Commitment” shall mean, individually or collectively, as the context may
require, the Class A Commitments and the Class B Commitments, as applicable.
“Commitment Termination Date” shall mean the earliest to occur of (i) the
Scheduled Commitment Termination Date and (ii) the date of any voluntary
termination of the facility by the Borrower.
“Conduit Lender” shall mean the CS Conduit Lender and each financial institution
identified as such that may become a party hereto.
“Confidential Information” shall have the meaning set forth in Section 10.16(A).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contribution Agreement” shall mean, collectively, that Contribution Agreement,
dated as of the Closing Date, by and among the Assignors and the Seller, and
that certain Contribution and Assignment Agreement, dated as of the Closing
Date, by and among Parent, TEP Inventory and the Seller.
“Conveyed Property” shall have the meaning set forth in the Sale and
Contribution Agreement.
“Corporate Trust Office” shall mean, with respect to the Paying Agent, the
corporate trust office thereof at which at any particular time its corporate
trust business with respect to the Transaction Documents is conducted, which
office at the date of the execution of this instrument is located at 600 S. 4th
Street, MAC N9300-061, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services – Asset-Backed Administration, or at such other address as such party
may designate from time to time by notice to the other parties to this
Agreement.
“Cost of Funds” shall mean, (i) with respect to the Class A Advances for any
Interest Accrual Period, interest accrued on such Class A Advances during such
Interest Accrual Period at the Adjusted LIBOR Rate for such Interest Accrual
Period or, if the Adjusted LIBOR Rate is not available, the Base Rate and (ii)
with respect to the Class B Advances for any Interest Accrual Period, interest
accrued on such Class B Advances during such Interest Accrual Period at the
Adjusted LIBOR Rate for such Interest Accrual Period or, if the Adjusted LIBOR
Rate is not available, the Base Rate.


A-11


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Covered Entity” means any of the following: (i) a "covered entity" as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
"covered bank" as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a "covered FSI" as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning set forth in Section 10.24 hereof.
“Credit Card Receivable” shall mean Host Customer Payments that are made via
credit card.
“CS Conduit Lender” shall mean Mountcliff Funding LLC.
“CS Lender Group” shall mean a group consisting of the CS Conduit Lender, the CS
Non-Conduit Lender and CSNY, as a Funding Agent for such Lenders.
“CS Non-Conduit Lender” shall mean Credit Suisse AG, Cayman Islands Branch.
“CSNY” shall have the meaning set forth in the introductory paragraph hereof.
“Customer Collection Policy” shall mean the initial Manager’s internal
collection policy as described in each Management Agreement; provided that from
and after the appointment of a Successor Manager pursuant to such Management
Agreement, the “Customer Collection Policy” shall mean the collection policy of
such Successor Manager for servicing assets comparable to the Borrower Solar
Assets (as defined in such Management Agreement).
“Customer Warranty Agreement” shall mean any separate warranty agreement
provided by Parent to a Host Customer (which may be an exhibit to a Solar
Service Agreement) in connection with the performance and installation of the
related PV System (which may include a Performance Guaranty).
“Cut-off Date” shall mean, (i) for each Solar Asset acquired on the Closing
Date, the date that is three (3) Business Days prior to the Closing Date, and
(ii) for any Additional Solar Asset, the date specified as such in the related
Schedule of Solar Assets.
“Default Level” shall mean, for any Collection Period, the quotient (expressed
as a percentage) of (i) the sum of the Discounted Solar Asset Balances of all
Eligible Solar Assets that became Defaulted Solar Assets during such Collection
Period and that did not repay all past due portions of a contractual payment due
under the related Solar Service Agreement by the end of such Collection Period,
divided by (ii) the Aggregate Discounted Solar Asset Balance on the first day of
such Collection Period.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulted Solar Asset” shall mean a Solar Asset for which the related Host
Customer is more than 120 days past due on any portion of a contractual payment
due under the related Solar Service Agreement; provided, however, once such
amounts are paid in full by the Host Customer such Solar Asset shall no longer
be a “Defaulted Solar Asset”. For the avoidance of doubt, any past due amounts
owed by an original Host Customer after reassignment to or execution of a
replacement


A-12


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Solar Service Agreement with a new Host Customer shall not cause the Solar Asset
to be deemed to be a Defaulted Solar Asset.
“Defective Solar Asset” shall mean a Solar Asset with respect to which it is
determined by the Administrative Agent (acting at the written direction of the
Majority Lenders, such direction not to be unreasonably withheld, condition or
delayed) or the Facility Administrator, at any time, that the Borrower breached
as of the Transfer Date for such Solar Asset the representation in Section
4.1(U), unless such breach has been waived, in writing, by the Administrative
Agent, acting at the direction of the Majority Lenders.
“Delayed Amount” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Date” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Lender” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Notice” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Reimbursement Amount” shall have the meaning set forth in
Section 2.4(G).
“Delinquent Solar Asset” shall mean a Solar Asset for which the related Host
Customer is more than 90 days past due on any portion of a contractual payment
due under the related Solar Service Agreement; provided, however, once such
amounts are paid in full by the Host Customer such Solar Asset shall no longer
be a “Delinquent Solar Asset”.
“Discount Rate” shall mean, as of any date of determination, the greater of (i)
6.00% per annum and (ii) the Carrying Cost, in each case, determined as of such
date of determination.
“Discounted Solar Asset Balance” shall mean, as of any date of determination
(x)(i) with respect to the Managing Member Interests or the SAP Solar Assets
(other than a Substantial Stage Solar Asset), the present value of the remaining
and unpaid stream of Net Cash Flow on or after such date of determination, based
upon discounting such Net Cash Flow to such date of determination at an annual
rate equal to the Discount Rate, (ii) with respect to a Hedged SREC Solar Asset,
the present value of the remaining and unpaid stream of Scheduled Hedged SREC
Payments for such Hedged SREC Solar Asset on or after such date of
determination, based upon discounting such Scheduled Hedged SREC Payments to
such date of determination at an annual rate equal to the Discount Rate, and
(iii) with respect to a Substantial Stage Solar Asset, the amount actually
disbursed to channel partners for services rendered in respect of such
Substantial Stage Solar Asset; provided, however, that in the case of either (i)
or (ii), any Transferable Solar Asset will be deemed to have a Discounted Solar
Asset Balance equal to [***], and (y) for purposes of determining the Default
Level respect to a Host Customer Solar Asset, the present value of the remaining
and unpaid stream of Net Scheduled Payments for such Host Customer Solar Asset
for the period beginning on such date of determination and ending on the date of
the last Net Scheduled Payment for such Host Customer Solar Asset shall be based
upon discounting such Net Scheduled Payments to such date of determination at an
annual rate equal to the Discount Rate.


A-13


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Disqualified Entity” shall have the meaning set forth in the Tax Equity
Financing Documents.
“Disqualified Lender” shall mean any financial institution or other Persons
identified in writing, prior to the Closing Date, by the Borrower to the
Administrative Agent and any known Affiliate thereof clearly identifiable on the
basis of its name (in each case, other than any Affiliate that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit or securities in the ordinary course and
with respect to which such financial institution or other Person does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity); provided that in no event shall a
Lender designated under this Agreement as of the Closing Date be designated as a
Disqualified Lender. The Borrower may from time to time update the list of
Disqualified Lenders provided to the Administrative Agent prior to the Closing
Date to (x) include identified Affiliates of financial institutions or other
Persons identified pursuant to the preceding sentence; provided that such
updates shall not apply retroactively to disqualify parties that have previously
acquired an assignment or participation interest in the Commitment or (y) remove
one or more Persons as Disqualified Lenders (in which case such removed Person
or Persons shall no longer constitute Disqualified Lenders).
“Distributable Collections” shall have the meaning set forth in Section 2.7(B).
“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” shall mean the lawful
currency of the United States.
“East Region” shall mean the states of New York, New Jersey, Massachusetts,
Connecticut, Pennsylvania, Rhode Island, Maryland, Florida, and South Carolina
and any other territory of the United States consented to in writing by the
Administrative Agent.
“East Region Substantial Stage Date Solar Asset Reserve Amount” shall mean, as
of any date of determination, the product of (i) 9/3 times (ii) the sum of the
Class A Interest Distribution Amount and the Class B Interest Distribution
Amount due and payable on the immediately succeeding Payment Date times (iii)
the ratio of (x) the aggregate principal balance of all Advances related to
Substantial Stage Solar Assets the Obligor of which is located in the East
Region as of such date divided by (y) the Aggregate Outstanding Advances as of
such date; provided, however, that solely for the purpose of determining the
East Region Substantial Stage Date Solar Asset Reserve Amount as of the Closing
Date, the East Region Substantial Stage Date Solar Asset Reserve Amount shall be
an amount reasonably calculated by the Administrative Agent and provided to the
Borrower prior to the Closing Date.
“Effective Advance Rate” shall mean, as of any date of determination, the ratio
of the Aggregate Outstanding Advances to the Aggregate Discounted Solar Asset
Balance.


A-14


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Eligible Facility Administrator” shall mean Sunnova Management or any other
operating entity which, at the time of its appointment as Facility
Administrator, (i) is legally qualified and has the capacity to service the
Solar Assets or provide administrative services to the Borrower, and (ii) prior
to such appointment, is approved in writing by the Administrative Agent as
having demonstrated the ability to professionally and competently service the
Collateral and/or a portfolio of assets of a nature similar to the Eligible
Solar Assets in accordance with high standards of skill and care.
“Eligible Hedged SREC Counterparty” shall mean (i) [reserved], (ii) any entity
rated, or guaranteed (such guaranty to be acceptable to the Administrative Agent
in its sole discretion) by an entity rated, investment grade by any of Moody’s,
Standard & Poor’s, Fitch, Inc., DBRS, Inc. or Kroll Bond Rating Agency, Inc. and
(iii) such other parties which are agreed to in writing by the Administrative
Agent to be Eligible Hedged SREC Counterparties.
“Eligible Institution” shall mean a commercial bank or trust company having
capital and surplus of not less than $[***] in the case of U.S. banks and $[***]
(or the U.S. dollar equivalent as of the date of determination) in the case of
foreign banks; provided that a commercial bank which does not satisfy the
requirements set forth above shall nonetheless be deemed to be an Eligible
Institution for purposes of holding any deposit account or any other account so
long as such commercial bank is a federally or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit
substantially similar to 12 C.F.R. § 9.10(b) and such account is maintained as a
segregated trust account with the corporate trust department of such bank.
“Eligible Letter of Credit Bank” means a financial institution (a) organized in
the United States, (b) having total assets in excess of $[***] and with a long
term rating of at least “A-” by S&P or “A3” by Moody’s and a short term rating
of at least “A-1” by S&P or “P-1” by Moody’s, and (c) approved by the
Administrative Agent acting on the instructions of the Majority Lenders (such
approval not to be unreasonably delayed withheld or delayed).
“Eligible Solar Asset” shall mean, on any date of determination, a Solar Asset:
(i)    which meets all of the criteria specified in Schedule I;
(ii)    for which the legal title to the Host Customer Payments, PBI Payments,
Energy Storage System Incentives, and Hedged SREC Payments related thereto is
vested solely in a Financing Fund or SAP; and
(iii)    was acquired by a Financing Fund or SAP pursuant to the related Tax
Equity Financing Documents or the SAP Contribution Agreement, as applicable, and
has not been sold or encumbered by the related Financing Fund or SAP except as
permitted hereunder (with respect to Permitted Liens and Permitted Equity Liens)
and under the applicable SAP Financing Documents or Tax Equity Financing
Documents.


A-15


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Energy Storage System” shall mean an energy storage system to be used in
connection with a PV System, including all equipment related thereto (including
any battery management system, wiring, conduits and any replacement or
additional parts included from time to time).
“Energy Storage System Incentives” shall mean payments paid by a state or local
Governmental Authority, based in whole or in part on the size of an Energy
Storage System, made as an inducement to the owner thereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA),
which together with the Borrower, would be deemed to be a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.
“ERISA Event” shall mean (i) that a Reportable Event has occurred with respect
to any Single-Employer Plan; (ii) the institution of any steps by the Borrower
or any ERISA Affiliate, the Pension Benefit Guaranty Corporation or any other
Person to terminate any Single-Employer Plan or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Single-Employer
Plan; (iii) the institution of any steps by the Borrower or any ERISA Affiliate
to withdraw from any Multi-Employer Plan or Multiple Employer Plan or written
notification of the Borrower or any ERISA Affiliate concerning the imposition of
withdrawal liability; (iv) a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code in
connection with any Plan; (v) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (vi) with respect to a Single-Employer Plan, a failure to
satisfy the minimum funding standard under Section 412 of the Internal Revenue
Code or Section 302 of ERISA, whether or not waived; (vii) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to a Single-Employer Plan; (viii) a determination that a Single-Employer
Plan is or is expected to be in “at-risk” status (within the meaning of Section
430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA); (ix) the
insolvency of or commencement of reorganization proceeding with respect to a
Multi Employer Plan or written notification that a Multi-Employer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); or (x) the taking of any action
by, or the threatening of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the Pension Benefit Guaranty Corporation
with respect to any of the foregoing.
“Event of Default” shall mean any of the Events of Default described in Section
6.1.
“Event of Loss” shall mean the occurrence of an event with respect to a PV
System if such PV System is damaged or destroyed by fire, theft or other
casualty and such PV System has become inoperable because of such event.


A-16


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Excess Concentration Amount” shall mean the dollar amount specified as such on
Schedule III of a Borrowing Base Certificate; provided, that for the periods (i)
commencing on the Closing date Date and ending ninety one hundred eighty (90180)
days thereafter and (ii) commencing on the effective date of a Takeout
Transaction and ending ninety (90) days thereafter, lines 34, 37 and 40 thereof
shall not be included in the calculation of the Excess Concentration Amount.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan
pursuant to a Law in effect on the date on which (a) such Lender acquires such
interest in the Loan or (b) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(G) and (iv) any U.S. federal withholding Taxes imposed under
FATCA.
“Expected Amortization Profile” shall mean the expected amortization schedule of
any outstanding Advance or any Advance that has been requested pursuant to
Section 2.4, as the context may require, as of the applicable date of
determination as determined by the Administrative Agent using its proprietary
model and in consultation with the Borrower.
“Expense Claim” shall have the meaning set forth in Section 10.21.
“Facility” shall mean this Agreement together with all other Transaction
Documents.
“Facility Administration Agreement” shall mean the Facility Administration
Agreement, dated as of the Closing Date, by and among the Borrower, the Facility
Administrator and the Administrative Agent, as amended, restated, modified
and/or supplemented from time to time in accordance with its terms.
“Facility Administrator” shall have the meaning set forth in the introductory
paragraph hereof.
“Facility Administrator Fee” shall have the meaning set forth in Section 2.1(b)
of the Facility Administration Agreement.
“Facility Administrator Report” shall have the meaning set forth in the Facility
Administration Agreement.
“Facility Administrator Termination Event” shall have the meaning set forth in
Section 7.1 of the Facility Administration Agreement.


A-17


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Facility Maturity Date” shall mean November 21, 2022.
“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreements between the United States and another
country which modify the provisions of the foregoing.
“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.
“Fee Letters” shall mean (i) that certain fee letter agreement, dated as of the
Closing Date, entered into by and among the Administrative Agent and the
Borrower, as the same be amended, restated, supplemented or otherwise modified
from time to time, and (ii) any other fee letter between the Borrower and any
other Lender or other Person, as the same be amended, restated, supplemented or
otherwise modified from time to time.
“Final Stage Solar Asset” shall mean a Solar Asset for which the related PV
System is fully installed but has not received Permission to Operate.
“Final Stage Solar Asset Reserve Amount” shall mean, as of any date of
determination, the product of (i) 5/3 times (ii) the sum of the Class A Interest
Distribution Amount and the Class B Interest Distribution Amount due and payable
on the immediately succeeding Payment Date times (iii) the ratio of (x) the
aggregate principal balance of all Advances related to Final Stage Solar Assets
as of such date divided by (y) the Aggregate Outstanding Advances as of such
date; provided, however, that solely for the purpose of determining the Final
Stage Solar Asset Reserve Amount as of the Closing Date, the Final Stage Solar
Asset Reserve Amount shall be an amount reasonably calculated by the
Administrative Agent and provided to the Borrower prior to the Closing Date.
“Financial Covenants” shall have the meaning set forth in the Parent Guaranty.
“Financing Fund” shall mean, collectively, each entity set forth under the
heading “Financing Funds” on Schedule VIII hereto.
“Financing Fund Contributions” shall mean any capital contributions from Parent
or its Affiliates to Borrower or a Managing Member for contribution to a
Financing Fund.
“Financing Fund LLCA” shall mean, collectively, each document set forth under
the heading “Financing Fund LLCAs” on Schedule VIII hereto.
“First Payment Date Reserve Amount” shall mean, as of any date of determination,
the product of (i) 1/3 times (ii) the sum of the Class A Interest Distribution
Amount and the Class B Interest Distribution Amount due and payable on the
immediately succeeding Payment Date times (iii) the ratio of (x) the aggregate
principal balance of all Advances related to Solar Assets which have received
Permission to Operate but have not yet made a payment under the related Solar


A-18


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Service Agreement as of such date divided by (y) the Aggregate Outstanding
Advances as of such date.
“Funding Agent” shall mean, individually or collectively as the context may
require, each Class A Funding Agent and each Class B Funding Agent, as
applicable.
“Funding Date” shall mean any Business Day on which an Advance is made at the
request of the Borrower in accordance with provisions of this Agreement.
“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time and applied on a consistent basis (except for changes in
application in which the Borrower’s independent certified public accountants and
the Administrative Agent reasonably agree) both as to classification of items
and amounts.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Hedge Agreement” shall mean, collectively, (i) the ISDA Master Agreement, the
related Schedule to the ISDA Master Agreement, and the related Confirmation or
(ii) a long form confirmation, in each case in form and substance reasonably
acceptable to the Administrative Agent.
“Hedge Counterparty” shall mean the initial counterparty under a Hedge
Agreement, and any Qualifying Hedge Counterparty to such Hedge Agreement
thereafter.
“Hedge Requirements” shall mean the requirements of the Borrower (i) within two
(2) Business Days of the Closing Date and on each Funding Date to enter into
forward-starting interest rate swap agreements with a forward start date no
later than the Facility Maturity Date to an aggregate DV01 exposure of within
+/- 5.0% of the then present value of such forward-starting interest rate swap
agreement according to the aggregate Expected Amortization Profile of the
Aggregate Outstanding Advances and, to the extent the expected notional balance
of the Aggregate Outstanding Advances is equal to or greater than $5,000,000,
with an amortizing notional balance schedule which, after giving effect to such
interest rate swap agreement, will cause not greater than 125.0% and not less
than 75.0% of the aggregate Expected Amortization Profile of the Aggregate
Outstanding Advances to be subject to a fixed interest rate, with each such
interest rate swap agreement being entered into at the market fixed versus LIBOR
swap rate as at the date of the execution thereof and (ii) upon the election of
the Borrower or no later than five (5) Business Days following the occurrence of
a Hedge Trigger Event and each Funding Date thereafter enter into one or more
interest rate swap or cap agreements with a Hedge Counterparty, under which the
Borrower will expect to, at all times until the Facility Maturity Date, receive
on or about each Payment Date, an amount required to maintain a fixed interest
rate or interest rate protection at then current market interest rates on not
greater than 110.0% and not less than 90.0% of the expected notional balance of
the Aggregate Outstanding Advances through the Facility Maturity Date
(determined after giving


A-19


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





effect to Advances and payments made on the applicable Funding Date) (it being
understood that an interest rate swap agreement entered into under clause (i) of
this definition of “Hedge Requirements” (to the extent the effective date
thereof is earlier than the Facility Maturity Date) may be taken into account in
determining whether the Borrower satisfies the requirements of this clause
(ii)).
“Hedge Trigger Event” shall mean the occurrence of either of the following (i)
LIBOR for any Interest Accrual Period is greater than or equal to 2.75% or (ii)
the end of the Availability Period.
“Hedged SREC” shall mean a solar renewable energy certificate representing any
and all environmental credits, benefits, emissions reductions, offsets and
allowances, howsoever entitled, that are created or otherwise arise from a PV
System’s generation of electricity, including a solar renewable energy
certificate issued to comply with a State’s renewable portfolio standard, which
is subject to a Hedged SREC Agreement.
“Hedged SREC Agreement” shall mean, with respect to a PV System, the agreement
evidencing all conditions to the payment of Hedged SREC Payments by the Eligible
Hedged SREC Counterparty and the rate and timing of such Hedged SREC Payments.
“Hedged SREC Credit Support Obligations” shall mean that Indebtedness
constituting credit support for Hedged SRECs in favor of Eligible Hedged SREC
Counterparties in the form of guarantees, letters of credit and similar
reimbursement and credit support obligations.
“Hedged SREC Payments” shall mean, with respect to a PV System and the related
Hedged SREC Agreement, all payments due by the related Eligible Hedged SREC
Counterparty under or in respect of such Hedged SREC Agreement.
“Hedged SREC Solar Asset” shall mean (i) a Hedged SREC Agreement and all rights
and remedies of the Borrower thereunder, including all Hedged SREC Payments due
on and after the related Cut-Off Date and any related security therefor, (ii)
the related Hedged SRECs subject to such Hedged SREC Agreement, and (iii) all
documentation in the Solar Asset File and other documents held by the
Verification Agent related to such Hedged SREC Agreement and related Hedged
SRECs.
“Host Customer” shall mean the customer under a Solar Service Agreement.
“Host Customer Payments” shall mean with respect to a PV System and a Solar
Service Agreement, all payments due from the related Host Customer under or in
respect of such Solar Service Agreement, including any amounts payable by such
Host Customer that are attributable to sales, use or property taxes.
“Host Customer Security Deposit” shall mean any security deposit that a Host
Customer must provide in accordance with such Host Customer’s Solar Service
Agreement or the Facility Administrator’s credit and collections policy.


A-20


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Host Customer Solar Asset” shall mean (i) a PV System installed on a
residential property, (ii) all related real property rights, Permits and
Manufacturer Warranties (in each case, to the extent transferable), (iii) all
rights and remedies of the lessor/seller under the related Solar Service
Agreement, including all Host Customer Payments on and after the related Cut-Off
Date and any related security therefor (other than Host Customer Security
Deposits) and all Energy Storage System Incentives, (iv) all related PBI Solar
Assets on and after the related Cut-Off Date, and (v) all documentation in the
Solar Asset File and other documents held by the Verification Agent related to
such PV System, the Solar Service Agreement and PBI Documents, if any.
“Indebtedness” shall mean as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money; (ii)
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (iii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility; (iv) reimbursement obligations
under any letter of credit, currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device (other than
in connection with this Agreement); (v) obligations of such Person to pay the
deferred purchase price of property or services; (vi) obligations of such Person
as lessee under leases which have been or should be in accordance with GAAP
recorded as capital leases; (vii) any other transaction (including without
limitation forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements, and whether structured as a borrowing, sale and leaseback or a
sale of assets for accounting purposes; (viii) any guaranty or endorsement of,
or responsibility for, any Indebtedness of the types described in this
definition; (ix) liabilities secured by any Lien on property owned or acquired,
whether or not such a liability shall have been assumed (other than any
Permitted Liens or Permitted Equity Liens); or (x) unvested pension obligations.
“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.
“Indemnitees” shall have the meaning set forth in Section 10.5.
“Independent Accountant” shall have the meaning set forth in the Facility
Administration Agreement.
“Independent Director” shall have the meaning set forth in Section 5.1(M).
“Initial Solar Asset” shall mean each Solar Asset listed on the Schedule of
Solar Assets as of the Closing Date.
“Insolvency Event” shall mean, with respect to any Person:
(i)    the commencement of: (a) a voluntary case by such Person under the
Bankruptcy Code or (b) the seeking of relief by such Person under other debtor
relief Laws in any jurisdiction outside of the United States;


A-21


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(ii)    the commencement of an involuntary case against such Person under the
Bankruptcy Code (or other debtor relief Laws) and the petition is not
controverted or dismissed within sixty (60) days after commencement of the case;
(iii)    a custodian (as defined in the Bankruptcy Code) (or equal term under
any other debtor relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;
(iv)    such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (or any equal term under any other
debtor relief Laws) (collectively, a “conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person;
(v)    such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;
(vi)    any order of relief or other order approving any such case or proceeding
referred to in clauses (i) or (ii) above is entered;
(vii)    such Person suffers any appointment of any conservator or the like for
it or any substantial part of its property that continues undischarged or
unstayed for a period of sixty (60) days; or
(viii)    such Person makes a compromise, arrangement or assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due.
(ix)    “Interconnection Agreement” shall mean, with respect to a PV System, a
contractual obligation between a utility and a Host Customer that allows the
Host Customer to interconnect such PV System to the utility electrical grid.
“Interest Accrual Period” shall mean for each Payment Date, the period from and
including the immediately preceding Payment Date to but excluding such Payment
Date except that the Interest Accrual Period for the initial Payment Date shall
be the actual number of days from and including the Closing Date to, but
excluding, the initial Payment Date; provided, however, that with respect to any
application of Distributable Collections pursuant to Section 2.7(C) on a
Business Day other than a Payment Date, the “Interest Accrual Period” shall mean
the period from and including the immediately preceding Payment Date to but
excluding such Business Day.


A-22


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Interest Distribution Amount” shall mean, individually or collectively as the
context may require, the Class A Interest Distribution Amount and the Class B
Interest Distribution Amount. For the avoidance of doubt, the Interest
Distribution Amount shall not constitute “Confidential Information.”
“Intermediate Holdco” shall mean Sunnova Intermediate Holdings, LLC, a Delaware
limited liability company.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, or any successor statute,
and the rules and regulations thereunder, as the same are from time to time in
effect.
“Inverter” shall mean, with respect to a PV System, the necessary device
required to convert the variable direct electrical current (DC) output from a
Solar Photovoltaic Panel into a utility frequency alternating electrical current
(AC) that can be used by a Host Customer’s home or property, or that can be fed
back into a utility electrical grid pursuant to an Interconnection Agreement.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, guideline, judgment, injunction, writ,
decree or award of any Governmental Authority.
“Lease Agreement” shall mean an agreement between the owner of the PV System and
a Host Customer whereby the Host Customer leases a PV System from such owner for
fixed or escalating monthly payments.
“Lender Group” shall mean, individually or collectively as the context may
require, each Class A Lender Group and each Class B Lender Group, as applicable.
“Lender Group Percentage” shall mean, individually or collectively as the
context may require, each Class A Lender Group Percentage and each Class B
Lender Group Percentage, as applicable.
“Lender Representative” shall have the meaning set forth in Section 10.16(B)(i).
“Lenders” shall have the meaning set forth in the introductory paragraph hereof.
“Letter of Credit” means any letter of credit issued by an Eligible Letter of
Credit Bank and provided by the Borrower to the Administrative Agent in lieu of
or in substitution for moneys otherwise required to be deposited in the
Liquidity Reserve Account or the Supplemental Reserve Account, as applicable,
which Letter of Credit is to be held as an asset of the Liquidity Reserve
Account or the Supplemental Reserve Account, as applicable, and which satisfies
each of the following criteria: (i) the related account party of which is not
the Borrower, (ii) is issued for the benefit of the Paying Agent, (iii) has a
stated expiration date of at least 180 days from the date of determination
(taking into account any automatic renewal rights), (iv) is payable in Dollars
in immediately available funds to the Paying Agent upon the delivery of a draw
certificate duly executed by the Paying Agent stating that (A) such draw is
required pursuant to Section 8.2(C) or (D), as


A-23


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





applicable, or (B) the issuing bank ceased to be an Eligible Letter of Credit
Bank and the Letter of Credit has not been extended or replaced with a Letter of
Credit issued by an Eligible Letter of Credit Bank within ten (10) Business Days
such issuing bank ceasing to be an Eligible Letter of Credit Bank, (v) the funds
of any draw request submitted by the Paying Agent in accordance with Sections
8.2(C) and (D) will be made available in cash no later than two (2) Business
Days after the Paying Agent submits the applicable drawing documents to the
related Eligible Letter of Credit Bank, and (vi) that has been reviewed by the
Administrative Agent and otherwise contains terms and conditions that are
acceptable to the Administrative Agent. For purposes of determining the amount
on deposit in the Liquidity Reserve Account or the Supplemental Reserve Account,
as applicable, the Letter of Credit shall be valued at the amount as of any date
then available to be drawn under such Letter of Credit.
“LIBOR” shall mean (a) an interest rate per annum equal to the rate appearing on
the applicable Screen Rate; or (b) (if no Screen Rate is available for U.S.
Dollars or the Interest Accrual Period or such Screen Rate ceases to be
available), the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Administrative Agent at its request quoted by the
Base Reference Banks, in each case at approximately 11:00 A.M., London time, two
(2) Business Days prior to the commencement of such Interest Accrual Period for
the offering of deposits in U.S. Dollars in the principal amount of the Advances
and for a three (3) month period. Notwithstanding the foregoing, if LIBOR as
determined herein would be less than zero (0.00), such rate shall be deemed to
be zero percent (0.00%) for purposes of this Agreement. Notwithstanding the
foregoing, if at any time while any Advances are outstanding, the applicable
London interbank offered rate described in the definition of Screen Rate ceases
to exist or be reported on the Screen Rate, the Administrative Agent may select
(with notice to the Borrower and any other Lenders) an alternative rate,
including any applicable spread adjustments thereto (the "Alternative Rate")
that in its commercially reasonable judgment is consistent with the successor
for the London interbank offered rate, including any applicable spread
adjustments thereto, generally being used in the new issue collateralized loan
obligation market and all references herein to "LIBOR" will mean such
Alternative Rate selected by the Administrative Agent.
“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
“Liquidated Damages Amount” shall have the meaning set forth in the Sale and
Contribution Agreement.
“Liquidation Fee” shall mean for any Interest Accrual Period for which a
reduction of the principal balance of the relevant Advance is made for any
reason, on any day other than the last day of such Interest Accrual Period, the
amount, if any, by which (A) the additional interest (calculated without taking
into account any Liquidation Fee or any shortened duration of such Interest
Accrual Period) which would have accrued during the portion of such Interest
Accrual


A-24


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Period for which the cost of funding had been established prior to such
reduction of the principal balance on the portion of the principal balance so
reduced, exceeds (B) the income, if any, received by the Conduit Lender or the
Non-Conduit Lender which holds such Advance from the investment of the proceeds
of such reductions of principal balance for the portion of such Interest Accrual
Period for which the cost of funding had been established prior to such
reduction of the principal balance. A statement as to the amount of any
Liquidation Fee (including the computation of such amount) shall be submitted by
the affected Conduit Lender or the Non-Conduit Lender to the Borrower and shall
be prima facie evidence of the matters to which it relates for the purpose of
any litigation or arbitration proceedings, absent manifest error or fraud. Such
statement shall be submitted five (5) Business Days prior to such amount being
due.
“Liquidity Reserve Account” shall have the meaning set forth in Section
8.2(A)(iii).
“Liquidity Reserve Account Required Balance” shall mean on any date of
determination, an amount equal to the sum of (i) the product of (a) six, (b)
one-twelfth, (c) the Aggregate Outstanding Advances and (d) the weighted average
effective per annum rate used to calculate the Class A Interest Distribution
Amounts and the Class B Interest Distribution Amounts for the immediately
preceding Payment Date or, with respect to the initial Payment Date hereunder,
5.58%, (ii) the Final Stage Solar Asset Reserve Amount, (iii) the East Region
Substantial Stage Date Solar Asset Reserve Amount and , (iv) the Non-East Region
Substantial Stage Date Solar Asset Reserve Amount and (v) the First Payment Date
Reserve Amount.
“Loan Note” shall mean, individually or collectively as the context may require,
each Class A Loan Note and each Class B Loan Note, as applicable.
“Majority Class B Lenders” shall mean, as of any date of determination, Class B
Lenders having Class B Advances exceeding fifty percent (50%) of all outstanding
Class B Advances.
“Majority Lenders” shall mean, as of any date of determination, (i) unless and
until all Obligations owing to any Class A Lender solely in its capacity as a
Class A Lender have been reduced to zero, Class A Lenders having Class A
Advances exceeding fifty percent (50%) of all outstanding Class A Advances, and
(ii) at any time on and after all Obligations owing to each Class A Lender
solely in its capacity as Class A Lender have been reduced to zero, Class B
Lenders having Class B Advances exceeding fifty percent (50%) of all outstanding
Class B Advances; provided, that (w) in the event that no Advances are
outstanding as of such date, “Majority Lenders” shall mean Administrative Agent,
(x) so long as CSNY, its Affiliates or any related Conduit Lender with respect
to CSNY or its Affiliates (the foregoing collectively referred to herein as the
“Credit Suisse Related Parties”) holds at least twenty-five percent (25%) of
Class A Advances or, if no Obligations are owing to any Class A Lender, Class B
Advances or, if no Obligations are owing to any Lender, “Majority Lenders” shall
include such Credit Suisse Related Party holding such Advances hereunder and (y)
at any time there are two or less Class A Lenders, the term “Majority Lenders”
shall mean all Class A Lenders holding at least ten percent (10%) of Class A
Advances. For the purposes of determining the number of Lenders in the foregoing
proviso, Affiliates of a Lender shall constitute the same Lender.


A-25


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Management Agreement” shall mean, collectively, each document set forth under
the heading “Management Agreements” on Schedule VIII hereto.
“Manager” shall mean, collectively, each entity set forth under the heading
“Managers” on Schedule VIII hereto.
“Manager Fee” shall mean the fees, expenses and other amounts owed to the
Manager pursuant to the Management Agreements.
“Managing Member” shall mean, collectively, each entity set forth under the
heading “Managing Members” on Schedule VIII hereto.
“Managing Member Distributions” shall mean all distributions and payments in any
form made, or due to be made, to the Managing Members or the Borrower in
connection with its ownership interest in the Managing Member Interests,
including Hedged SREC Payments.
“Managing Member Distributions Payment Level” shall mean, for any Collection
Period, the quotient (expressed as a percentage) of (i) the sum of all Managing
Member Distributions actually received in the Collection Account during such
Collection Period, divided by (ii) the Scheduled Managing Member Distributions
during such Collection Period.
“Managing Member Interests” shall mean, collectively, the Managing Members’
interest in 100% of the interests listed under the heading “Managing Member
Interests” on Schedule VIII hereto.
“Manufacturer’s Warranty” shall mean any warranty given by a manufacturer of a
PV System relating to such PV System or any part or component thereof.
“Margin Stock” shall have the meaning set forth in Regulation U.
“Marketable REC” shall mean a renewable energy certificate representing any and
all environmental credits, benefits, emissions reductions, offsets and
allowances, howsoever entitled, that are created or otherwise arise from a PV
System’s generation of electricity, including a solar renewable energy
certificate issued to comply with a State’s renewable portfolio standard and in
each case resulting from the avoidance of the emission of any gas, chemical, or
other substance attributable to the generation of solar energy by a PV System.
For the avoidance of doubt, Marketable RECs do not include any renewable energy
certificates that are the basis for PBI Payments or to which a PBI Obligor is
given title to under a performance based incentive program or the basis for any
Hedged SREC Payments.
“Master Purchase Agreement” shall mean, collectively, each document set forth
under the heading “Master Purchase Agreements” on Schedule VIII hereto.
“Material Adverse Effect” shall mean, any event or circumstance having a
material adverse effect on any of the following: (i) the business, property,
operations or financial condition of the Borrower, the Facility Administrator,
the Parent, a Financing Fund, a Managing Member or SAP, (ii) the ability of the
Borrower or the Facility Administrator to perform its respective obligations


A-26


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





under the Transaction Documents (including the obligation to pay interest that
is due and payable), (iii) the validity or enforceability of, or the legal right
to collect amounts due under or with respect to, a material portion of the
Eligible Solar Assets, or (iv) the priority or enforceability of any liens in
favor of the Administrative Agent.
“Maturity Date” shall mean the earliest to occur of (i) the Facility Maturity
Date, (ii) the occurrence of an Event of Default and declaration of all amounts
due in accordance with Section 6.2(B) and (iii) the date of any voluntary
termination of the Facility by the Borrower; provided that the Maturity Date may
be extended in accordance with Section 2.16.
“Maximum Facility Amount” shall mean $150,000,000.
“Minimum Payoff Amount” shall mean, with respect to a Takeout Transaction, an
amount of proceeds equal to the sum of (i) the product of the aggregate
Discounted Solar Asset Balance or the Collateral subject to such Takeout
Transaction times the Effective Advance Rate then in effect plus (ii) any
accrued interest with respect to the amount of principal of Advances being
prepaid in connection with such Takeout Transaction, plus (iii) any fees due and
payable to any Lender or the Administrative Agent with respect to such Takeout
Transaction; provided that if such Takeout Transaction is being undertaken to
cure an Event of Default, then the Minimum Payoff Amount shall include such
additional proceeds as are necessary to cure such Event of Default, if any.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor rating
agency.
“Multi-Employer Plan” shall mean a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions or had
liability with respect to.
“Multiple Employer Plan” shall mean a Single Employer Plan, to which the
Borrower or any ERISA Affiliate, and one or more employers other than the
Borrower or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
“Nationally Recognized Accounting Firm” shall mean (A) PricewaterhouseCoopers
LLP, Ernst & Young LLP, KPMG LLC, Deloitte LLP and any successors to any such
firm and (B) any other public accounting firm designated by the Parent and
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed.
“Net Cash Flow” shall mean for any Collection Period (i) with respect to the
Managing Member Interests (A) the Scheduled Managing Member Distributions minus
(B) the sum of (x) the Tax Equity Investor Distribution Reduction Amount for
such Collection period and (y) amounts attributable to (1) Solar Assets that
were Transferable Solar Assets as of the last day of such Collection Period, and
(2) SRECs related to the Solar Assets that are not Hedged SRECs, and (ii) with
respect to a SAP Solar Asset (other than a Substantial Stage Solar Asset), an
amount equal to (A) the sum of (x) the Scheduled Host Customer Payment for such
SAP Solar Asset during such


A-27


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Collection Period, plus (y) the Scheduled PBI Payments for such SAP Solar Asset
during such Collection Period minus (B) the Operational Amounts for such
Collection Period.
“Net Scheduled Payment” shall mean, with respect to a Host Customer Solar Asset
and PBI Solar Asset and any Collection Period an amount equal to (i) the sum of
(A) the Scheduled Host Customer Payment for such Host Customer Solar Asset
during such Collection Period, plus (B) the Scheduled PBI Payments for such Host
Customer Solar Asset during such Collection Period, minus (ii) the Manager Fee
and the Servicing Fee allocated with respect to such Host Customer Solar Asset
during such Collection Period.
“Non-Conduit Lender” shall mean each Lender that is not a Conduit Lender.
“Non-East Region” means any state or territory of the United States that is not
an East Region state or territory.
“Non-East Region Substantial Stage Date Solar Asset Reserve Amount” shall mean,
as of any date of determination, the product of (i) 8/3 times (ii) the sum of
the Class A Interest Distribution Amount and the Class B Interest Distribution
Amount due and payable on the immediately succeeding Payment Date times (iii)
the ratio of (x) the aggregate principal balance of all Advances related to
Substantial Stage Solar Assets the Obligor of which is located in a Non‑East
Region as of such date divided by (y) the Aggregate Outstanding Advances as of
such date; provided, however, that solely for the purpose of determining the
Non-East Region Substantial Stage Date Solar Asset Reserve Amount as of the
Closing Date, the Non-East Region Substantial Stage Date Solar Asset Reserve
Amount shall be an amount reasonably calculated by the Administrative Agent and
provided to the Borrower prior to the Closing Date.
“Notice of Borrowing” shall have the meaning set forth in Section 2.4.
“Obligations” shall mean and include, with respect to each of the Borrower, SAP,
the Managing Members or Parent, respectively, all loans, advances, debts,
liabilities, obligations, covenants and duties owing by such Person to the
Administrative Agent, the Paying Agent or any Lender of any kind or nature,
present or future, arising under this Agreement, the Loan Notes, the Security
Agreement, the Pledge Agreement, the Subsidiary Guaranty, any of the other
Transaction Documents or any other instruments, documents or agreements executed
and/or delivered in connection with any of the foregoing, but, in the case of
Parent, solely to the extent Parent is a party thereto, whether or not for the
payment of money, whether arising by reason of an extension of credit, the
issuance of a letter of credit, a loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising. The term includes the principal amount of all Advances,
together with interest, charges, expenses, fees, attorneys’ and paralegals’ fees
and expenses, any other sums chargeable to the Borrower or Parent, as the case
may be, under this Agreement or any other Transaction Document pursuant to which
it arose but, in the case of Parent, solely to the extent Parent is a party
thereto.
“OFAC” shall have the meaning set forth in Section 4.1(S).


A-28


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Officer’s Certificate” shall mean a certificate signed by an authorized officer
of an entity.
“Operational Amounts” shall mean amounts necessary for SAP to pay the Manager
for O&M Services and Servicing Services related to Solar Assets owned by SAP.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Solar Asset or
Transaction Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“O&M Services” shall mean the services required to be performance by the Manager
pursuant to the terms of each Management Agreement, including all
administrative, operations, maintenance, collection and other management
services with respect to the related Solar Assets, maintaining required
insurance and collecting sales and use taxes payable by Host Customers under
their Solar Service Agreements.
“Parent” shall mean Sunnova Energy Corporation, a Delaware corporation.
“Parent Guaranty” shall mean the Limited Performance Guaranty, dated as of the
Closing Date, by the Parent in favor of the Borrower and the Administrative
Agent.
“Participant” shall have the meaning set forth in Section 10.8.
“Participant Register” shall have the meaning set forth in Section 10.8.
“Parts” shall mean components of a PV System.
“Patriot Act” shall have the meaning set forth in Section 10.18.
“Paying Agent” shall have the meaning set forth in the introductory paragraph
hereof.
“Paying Agent Account” shall have the meaning set forth in Section 8.2(A)(v).
“Paying Agent Fee” shall mean a fee payable by the Borrower to the Paying Agent
as set forth in the Paying Agent Fee Letter.
“Paying Agent Fee Letter” shall mean that certain letter agreement, dated as of
August 22, 2019, between the Borrower and the Paying Agent.


A-29


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Paying Agent Indemnified Parties” shall have the meaning set forth in Section
9.5.
“Payment Date” shall mean the 30th day of each October, January, April and July
or, if such 30th day is not a Business Day, the next succeeding Business Day,
commencing October 2019.
“Payment Facilitation Agreement” shall mean each modification, waiver or
amendment agreement (including a replacement Solar Service Agreement) entered
into by the Manager in accordance with a Servicing Agreement relating to a Solar
Service Agreement.
“PBI Documents” shall mean, with respect to a PV System, (i) all applications,
forms and other filings required to be submitted to a PBI Obligor in connection
with the performance based incentive program maintained by such PBI Obligor and
the procurement of PBI Payments, and (ii) all approvals, agreements and other
writings evidencing (a) that all conditions to the payment of PBI Payments by
the PBI Obligor have been met, (b) that the PBI Obligor is obligated to pay PBI
Payments and (c) the rate and timing of such PBI Payments.
“PBI Liquidated Damages” shall mean any liquidated damages due and payable to a
PBI Obligor in respect of a Solar Asset.
“PBI Obligor” shall mean a utility or Governmental Authority that maintains or
administers a renewable energy program designed to incentivize the installation
of PV Systems and use of solar generated electricity that has approved and is
obligated to make PBI Payments to the owner of the related PV System.
“PBI Payments” shall mean, with respect to a PV System and the related PBI
Documents, all payments due by the related PBI Obligor under or in respect of
such PBI Documents; provided, that PBI Payments do not include Rebates or Hedged
SRECs or amounts received, if any, in respect of Hedged SRECs.
“PBI Solar Assets” shall mean (i) all rights and remedies of the payee under any
PBI Documents related to such PV System, including all PBI Payments on and after
the related Transfer Date and (ii) all documentation in the Solar Asset File and
other documents held by the Verification Agent related to such than PBI
Documents.
“Performance Guaranty” shall mean, with respect to a PV System, an agreement in
the form of a production warranty between the Host Customer and Parent (or in
some cases, between the Host Customer and the owner of the Solar Asset), which
the Facility Administrator has agreed to perform on behalf of the Borrower that
specifies a minimum level of solar energy production, as measured in kWh, for a
specified time period. Such guarantees stipulate the terms and conditions under
which the Host Customer could be compensated if their PV System does not meet
the electricity production guarantees.
“Permission to Operate” shall mean, with respect to any PV System, receipt of a
letter or functional equivalent from the connecting utility authorizing such PV
System to be operated.


A-30


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Permits” shall mean, with respect to any PV System, the applicable permits,
franchises, leases, orders, licenses, notices, certifications, approvals,
exemptions, qualifications, rights or authorizations from or registration,
notice or filing with any Governmental Authority required to operate such PV
System.
“Permitted Assignee” shall mean (a) a Lender or any of its Affiliates, (b) any
Person managed by a Lender or any of its Affiliates, and (c) any Program Support
Provider for any Conduit Lender, an Affiliate of any Program Support Provider,
or any commercial paper conduit administered, sponsored or managed by a Lender
or to which a Non-Conduit Lender provides liquidity support, an Affiliate of a
Lender or an Affiliate of an entity that administers or manages a Lender or with
respect to which the related Program Support Provider of such commercial paper
conduit is a Lender.
“Permitted Equity Liens” shall mean the ownership interest of the related Tax
Equity Investor in the related Tax Equity Facility and in each case arising
under the related Financing Fund LLCA.
“Permitted Indebtedness” shall mean (i) Indebtedness under the Transaction
Documents, and (ii) to the extent constituting Indebtedness, reimbursement
obligations of the Borrower owed to the Borrower in connection with the payment
of expenses incurred in the ordinary course of business in connection with the
financing, management, operation or maintenance of the Solar Assets or the
Transaction Documents.
“Permitted Investments” shall mean any one or more of the following obligations
or securities: (i) (a) direct interest bearing obligations of, and
interest-bearing obligations guaranteed as to payment of principal and interest
by, the United States or any agency or instrumentality of the United States the
obligations of which are backed by the full faith and credit of the United
States; (b) direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to payment of principal and interest by, the Federal
National Mortgage Association or the Federal Home Loan Mortgage Corporation, but
only if, at the time of investment, such obligations are assigned the highest
credit rating by S&P; and (c) evidence of ownership of a proportionate interest
in specified obligations described in (a) and/or (b) above; (ii) demand, time
deposits, money market deposit accounts, certificates of deposit of and federal
funds sold by, depository institutions or trust companies incorporated under the
laws of the United States of America or any state thereof (or domestic branches
of foreign banks), subject to supervision and examination by federal or state
banking or depository institution authorities, and having, at the time of a
relevant Borrower’s investment or contractual commitment to invest therein, a
short term unsecured debt rating of “A‑1” by S&P; (iii) securities bearing
interest or sold at a discount issued by any corporation incorporated under the
laws of the United States of America or any state thereof which have a rating of
no less than “A-1+” by S&P and a maturity of no more than 365 days; (iv)
commercial paper (including both non-interest bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the closing date thereof) of any corporation (other than the
Parent), incorporated under the laws of the United States of America or any
state thereof, that, at the time of the investment or contractual commitment to
invest therein, a rating of “A-1” by S&P; (v) money market mutual funds, or any
other mutual funds registered under the 1940 Act which invest only in other
Permitted Investments, having a rating, at the time of such investment, in the
highest rating category by S&P; (vi) money market deposit accounts, demand
deposits, time


A-31


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





deposits or certificates of deposit of any depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to supervision and examination by federal or state banking
or depository institution authorities; provided, however, that at the time of
the investment or contractual commitment to invest therein, the commercial paper
or other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) thereof will be rated “A-1+” by S&P, including
proprietary money market funds offered or managed by the Paying Agent or an
Affiliate thereof; (vii) repurchase agreements with respect to obligations of,
or guaranteed as to principal and interest by, the United States of America or
any agency or instrumentality thereof when such obligations are backed by the
full faith and credit of the United States of America; provided, however, that
the unsecured obligations of the party agreeing to repurchase such obligations
at the time have a credit rating of no less than the A-1 by S&P; and (viii) any
investment agreement (including guaranteed investment certificates, forward
delivery agreements, repurchase agreements or similar obligations) with an
entity which on the date of acquisition has a credit rating of no less than the
A-1 by S&P, in each case denominated in or redeemable in Dollars.
“Permitted Investor” shall mean collectively, Energy Capital Partners III, LP,
Energy Capital Partners III-A, LP, Energy Capital Partners III-B, LP, Energy
Capital Partners III-C, LP and Energy Capital Partners-D, LP, Quantum Strategic
Partners, and each of their Permitted Transferees (as defined in the Investors
Agreement, dated as of March 29, 2018, by and among the Parent and the other
signatories thereto).
“Permitted Liens” shall mean (i) any lien for taxes, assessments and
governmental charges or levies owed by the applicable asset owner and not yet
due and payable or which are being contested in good faith, (ii) Liens in favor
of the Administrative Agent (or in favor of the Borrower and created pursuant to
the Transaction Documents), (iii) solely in the case of Substantial Stage Solar
Assets and Final Stage Solar Assets, workmen’s, mechanic’s, or similar statutory
Liens securing obligations owing to approved channel partners (or subcontractors
of channel partners) which are not yet due or for which reserves in accordance
with GAAP have been established; provided that any such Solar Asset shall be
classified as a Defective Solar Asset if not resolved within sixty (60) days of
such Solar Asset receiving Permission to Operate from the applicable
Governmental Authority, (iv) Liens on cash collateral or other liquid assets in
favor of Eligible Hedged SREC Counterparties securing Hedged SREC Credit Support
Obligations that constitute Permitted Indebtedness, (v) to the extent a PV
System constitutes a fixture, any conflicting interest of an encumbrancer or
owner of the real property that has or would have priority over the applicable
UCC fixture filing (or jurisdictional equivalent) so long as any such lien does
not adversely affect the rights of the Borrower of the Administrative Agent and
(vi) any rights of customers under Host Customers Agreements.
“Person” shall mean any individual, corporation (including a business trust),
partnership, limited liability company, joint-stock company, trust,
unincorporated organization or association, joint venture, government or
political subdivision or agency thereof, or any other entity.


A-32


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Borrower or any Affiliate may have any
liability.
“Pledge Agreement” shall mean the Pledge Agreement, dated as of the Closing
Date, by TEP Resources, the Borrower and the Managing Members in favor of the
Administrative Agent, as amended, restated, modified and/or supplemented from
time to time in accordance with its terms.
“Potential Amortization Event” shall mean any occurrence or event that, with
notice, passage of time or both, would constitute an Amortization Event.
“Potential Default” shall mean any occurrence or event that, with notice,
passage of time or both, would constitute an Event of Default.
“Power Purchase Agreement” shall mean an agreement between the owner of the PV
System and a Host Customer whereby the Host Customer agrees to purchase
electricity produced by such PV System for a fixed fee per kWh.
“Prepaid Solar Asset” shall mean a Solar Asset for which the related Host
Customer has prepaid all amounts under the related Solar Service Agreement.
“Projected Purchase Option Price” shall mean, with respect to a Purchase Option,
an amount estimated by the related Managing Member and agreed upon by the
Administrative Agent on or before the Scheduled Commitment Termination Date.
Should the Availability Period expire before the Scheduled Commitment
Termination Date, the Administrative Agent may use its reasonable judgment to
estimate the Projected Purchase Option Price.
“Program Support Provider” shall mean and include any Person now or hereafter
extending liquidity or credit or having a commitment to extend liquidity or
credit to or for the account of, or to make purchases from, a Conduit Lender (or
any related commercial paper issuer that finances such Conduit Lender) in
support of commercial paper issued, directly or indirectly, by such Conduit
Lender in order to fund Advances made by such Conduit Lender hereunder.
“Projected SREC Hedge Ratio” shall mean, with respect to a state and SREC Year,
the quotient (expressed as a percentage) of (i) the sum of all SRECs to be
delivered for such SREC Year (or portion of an SREC Year remaining) under Hedged
SREC Agreements for such state, divided by (ii) SRECs that are available for
delivery in such SREC Year (or portion of an SREC Year remaining) in such state,
as calculated by the Administrative Agent. For the avoidance of doubt, only PV
Systems that have been certified for SREC production will be included in the
calculation of SRECs available for delivery.
“Puerto Rico Solar Asset” shall mean a Host Customer Solar Asset for which the
related PV System is installed on a residence in Puerto Rico.
“Purchase Option” shall mean, collectively, each purchase option set forth under
the heading “Purchase Options” on Schedule VIII hereto.


A-33


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Purchase Option Price” shall have the meaning set forth in the Tax Equity
Financing Documents.
“Purchase Standard” shall mean (i) the terms of the related Financing Fund LLCA
and the terms of the Transaction Documents to which the Borrower is a party,
(ii) the availability of funds in the Supplemental Reserve Account to pay the
Purchase Option Price as then projected by the Facility Administrator and (iii)
the same degree of analysis that the Borrower and its Affiliates use in
determining whether or not to exercise similar purchase options for comparable
assets owned by the Borrower and its Affiliates, taking into consideration the
best interests of all parties to the Transaction Documents.
“PV System” shall mean, with respect to a Solar Asset, a photovoltaic system,
including Solar Photovoltaic Panels, Inverters, Racking Systems, any Energy
Storage Systems installed in connection therewith, wiring and other electrical
devices, as applicable, conduits, weatherproof housings, hardware, remote
monitoring equipment, connectors, meters, disconnects and over current devices
(including any replacement or additional parts included from time to time).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning set forth in Section 10.24 hereof.
“Qualified Service Provider” shall mean one or more Independent Accountants or,
subject to the approval of Administrative Agent, other service providers.
“Qualifying Hedge Counterparty” shall mean (i) a counterparty which at all times
satisfies all then applicable counterparty criteria of S&P or Moody’s for
eligibility to serve as counterparty under a structured finance transaction
rated “A+”, in the case of S&P or “A1”, in the case of Moody’s or (ii) an
affiliate of any Funding Agent (in which case rating agency counterparty
criteria shall not be applicable).
“Qualifying Hedge Counterparty Joinder” shall mean that certain Joinder
Agreement executed by a Qualifying Hedge Counterparty and acknowledged by the
Administrative Agent, a copy of which shall be provided to all Parties to this
Agreement.
“Racking System” shall mean, with respect to a PV System, the hardware required
to mount and securely fasten a Solar Photovoltaic Panel onto the Host Customer
site where the PV System is located.
“Rebate” shall mean any rebate by a PBI Obligor, electric distribution company,
or state or local governmental authority or quasi-governmental agency as an
inducement to install or use a PV System, paid upon such PV System receiving
Permission to Operate.
“Recipient” shall mean the Administrative Agent, the Lenders or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower under this Agreement or any other Transaction Document.


A-34


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Register” shall have the meaning set forth in Section 10.8.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Relevant Parties” shall mean the Borrower, the Managing Members and SAP.
“Reportable Event” shall mean a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the Pension Benefit Guaranty
Corporation by regulation or by public notice waived the requirement of Section
4043(a) of ERISA that it be notified within thirty (30) days of the occurrence
of such event, provided, that a failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Internal Revenue
Code.
“Required Tax Loss Insurance Coverage Period” shall mean the period beginning on
the date on which a Tax Loss Insurance Policy is issued to, if prior to the
scheduled expiration of a Tax Loss Insurance Policy, the Internal Revenue
Service commenced an investigation of a Financing Fund that could result in a
Tax Loss Indemnity with respect to such Financing Fund, the date of either (a)
the termination of such investigation without a determination by the Internal
Revenue Service that results in a Tax Loss Indemnity or (b) a final
determination with respect to such investigation and payment of any Tax Loss
Indemnity resulting from such final determination.
“Responsible Officer” shall mean (x) with respect to the Paying Agent, any
President, Vice President, Assistant Vice President, Assistant Secretary,
Assistant Treasurer or Corporate Trust Officer, or any other officer in the
Corporate Trust Office customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Agreement or the Facility
Administration Agreement, as applicable, and (y) with respect to any other party
hereto, any corporation, limited liability company or partnership, the chairman
of the board, the president, any vice president, the secretary, the treasurer,
any assistant secretary, any assistant treasurer, managing member and each other
officer of such corporation or limited liability company or the general partner
of such partnership specifically authorized in resolutions of the board of
directors of such corporation or managing member of such limited liability
company to sign agreements, instruments or other documents in connection with
the Transaction Documents on behalf of such corporation, limited liability
company or partnership, as the case may be, and who is authorized to act
therefor.
“S&P” shall mean S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor rating agency.
“Sale and Contribution Agreement” shall mean that certain Sale and Contribution
Agreement, dated as of the Closing Date, by and among the Seller, TEP Resources
and the Borrower.
“SAP” shall mean Sunnova SAP IV, LLC, a Delaware limited liability company.


A-35


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“SAP Contribution Agreement” shall mean that certain Contribution Agreement,
dated as of the Closing Date, between the Borrower and SAP.
“SAP Distributions” shall mean all distributions and payments in any form made,
or due to be made, to the Borrower in connection with its ownership interest in
SAP.
“SAP Financing Documents” shall mean the documents listed on Schedule IX hereto
“SAP Revenue Account” shall have the meaning set forth in Section 8.2(A)(iv).
“SAP Solar Asset” shall mean a Solar Asset owned by SAP.
“Schedule of Solar Assets” shall mean, as the context may require, the Schedule
of Solar Assets owned by the Financing Funds and SAP, as such schedule may be
amended from time to time in connection with the delivery of a Notice of
Borrowing.
“Scheduled Commitment Termination Date” shall mean May 20, 2022, unless
otherwise extended pursuant to and in accordance with Section 2.16.
“Scheduled Hedged SREC Payments” shall mean the payments scheduled to be paid by
an Eligible Hedged SREC Counterparty during each Collection Period, if any, as
set forth on Schedule IV hereto, as the same may be updated from time to time.
“Scheduled Host Customer Payments” shall mean for each Solar Asset, the payments
scheduled to be paid by a Host Customer during each Collection Period in respect
of the initial term of the related Solar Services Agreement, as set forth on
Schedule V hereto, as the same may be updated from time to time and may be
adjusted by the Facility Administrator to reflect that such Solar Asset has
become a Defaulted Solar Asset, a Defective Solar Asset or if a Payment
Facilitation Agreement has been executed in connection with such Solar Asset.
The Scheduled Customer Payments exclude any amounts attributable to sales, use
or property taxes to be collected from Host Customers.
“Scheduled Managing Member Distributions” shall mean forecasted Managing Member
Distributions set as set forth on Schedule VII hereto.
“Scheduled PBI Payments” shall mean for each Solar Asset, the payments scheduled
to be paid by a PBI Obligor during each Collection Period, if any, as set forth
on Schedule VI hereto, as the same may be updated from time to time and may be
adjusted by the Facility Administrator to reflect that such Solar Asset has
become a Defaulted Solar Asset, a Defective Solar Asset or if a Payment
Facilitation Agreement has been executed in connection with such Solar Asset.
“Screen Rate” shall mean the London interbank offer rate administered by ICE
Benchmark Administration Limited for the relevant currency and period displayed
on the appropriate page of the Thomson Reuters screen. If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the same rate after consultation with the
Borrower and the Majority Lenders.


A-36


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Secured Parties” shall mean the Administrative Agent, each Lender and each
Qualifying Hedge Counterparty.
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by the Borrower, SAP and the Managing Members in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
amended, restated, modified and/or supplemented from time to time in accordance
with its terms.
“SEI” shall mean Sunnova Energy International Inc., a Delaware corporation.
“Seller” shall mean TEP Developer.
“Servicing Agreement” shall mean, collectively, each document set forth under
the heading “Servicing Agreements” on Schedule VIII hereto.
“Servicing Fee” shall mean the fees, expenses and other amounts owed to the
Manager pursuant to the Servicing Agreements.
“Servicing Services” shall mean the services required to be performed by the
Manager pursuant to the terms of each Servicing Agreement, including all billing
and collection services with respect to the related Solar Assets.
“Single Employer Plan” shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan,
that is subject to Title IV of ERISA or Section 412 of the Internal Revenue Code
and is sponsored or maintained by the Borrower or any ERISA Affiliate or for
which the Borrower or any ERISA Affiliate may have liability by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
“Solar Asset” shall mean a Host Customer Solar Asset, PBI Solar Asset or a
Hedged SREC Solar Asset, in each case owned by a Financing Fund or SAP, as
applicable.
“Solar Asset File” shall have the meaning set forth in the Verification Agent
Agreement.
“Solar Asset Owner Member Interests” shall mean, collectively, the 100.00%
equity interests in the Managing Members and SAP.
“Solar Asset Payment Level” shall mean, for any Collection Period, the quotient
(expressed as a percentage) of (i) the sum of all Host Customer Payments, PBI
Payments, Hedged SREC Payments actually received by the Financing Fund or SAP,
as applicable, during such Collection Period, divided by (ii) the sum of all
Scheduled Host Customer Payments, Scheduled PBI Payments and Scheduled Hedged
SREC Payments during such Collection Period.
“Solar Photovoltaic Panel” shall mean, with respect to a PV System, the
necessary hardware component that uses wafers made of silicon, cadmium
telluride, or any other suitable material, to generate a direct electrical
current (DC) output using energy from the sun’s light.


A-37


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Solar Service Agreement” shall mean in respect of a PV System, a Lease
Agreement or a Power Purchase Agreement entered into with a Host Customer and
all related Ancillary Solar Service Agreements, including any related Payment
Facilitation Agreements, but excluding any Performance Guaranty or Customer
Warranty Agreement.
“Solvent” shall mean, with respect the Borrower, that as of the date of
determination, both (a) (i) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (ii) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (iii) such entity has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such entity is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“SREC” shall mean a solar renewable energy certificate representing any and all
environmental credits, benefits, emissions reductions, offsets and allowances,
howsoever entitled, that are created or otherwise arise from a PV System’s
generation of electricity, including, but not limited to, a solar renewable
energy certificate issued to comply with a State’s renewable portfolio standard.
“SREC Year” shall mean (i) with respect to New Jersey, the twelve-month period
beginning on June 1 and ending on May 31 and numbered in accordance with the
calendar year in which such twelve-month period ends and (ii) with respect to
Massachusetts, a calendar year.
“Subsidiary” shall mean, with respect to any Person at any time, (i) any
corporation or trust of which 50% or more (by number of shares or number of
votes) of the outstanding Capital Stock or shares of beneficial interest
normally entitled to vote for the election of one or more directors, managers or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s subsidiaries, or any partnership of which such
Person or any of such Peron’s Subsidiaries is a general partner or of which 50%
or more of the partnership interests is at the time directly or indirectly owned
by such Person or one or more of such Person’s subsidiaries, and (ii) any
corporation, trust, partnership or other entity which is controlled or capable
of being controlled by such Person or one or more of such Person’s subsidiaries.
“Subsidiary Guaranty” shall mean the Guaranty, dated as of the Closing Date, by
SAP, the Managing Members and each other party joined thereto as a guarantor in
favor of the Administrative Agent.
“Substantial Stage Solar Asset” shall mean a Solar Asset that has not yet been
installed but for which the Parent or an Affiliate thereof has been issued a
“notice to proceed” confirming that the Host Customer has signed a Solar Service
Agreement, and a channel partner has submitted a


A-38


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





final design proposal and such proposal has been approved by the Parent or an
Affiliate thereof, as of a Funding Date.
“Successor Facility Administrator” shall mean a successor Facility Administrator
appointed pursuant to the Facility Administration Agreement.
“Sunnova Credit Facility” shall mean any financing agreement providing
extensions of credit to the Parent or its Subsidiaries in which the
Administrative Agent or its affiliates is a lender, agent or noteholder
thereunder.
“Sunnova Inventory Holdings” shall mean Sunnova Inventory Holdings, LLC, a
Delaware limited liability company.
“Sunnova Inventory Pledgor” shall mean Sunnova Inventory Pledgor, LLC, a
Delaware limited liability company.
“Sunnova Management” shall mean Sunnova TE Management, LLC, a Delaware limited
liability company.
“Supplemental Reserve Account” shall have the meaning set forth in Section
8.2(A)(ii).
“Supplemental Reserve Account Deposit” shall mean, for any Payment Date after
Availability Period, an amount equal to the sum of (i) any Supplemental Reserve
Account Deposit amounts from Payment Dates not deposited into the Supplemental
Reserve Account, and (ii) the lesser of (a) the product of (1) one-fourth of
$[***] and (2) the aggregate DC nameplate capacity (measured in kW) of all PV
Systems owned by the Financing Funds and SAP which are operational (excluding
Transferable Solar Assets) and that have related Solar Service Agreements with
remaining terms that exceed the remaining terms of the related manufacturer
warranty for the Inverter associated with such PV System and (b) the
Supplemental Reserve Account Required Balance as of the related Calculation Date
minus the sum of (1) the amount on deposit in the Supplemental Reserve Account
as of the related Calculation Date, and (2) the amount, if any, being deposited
into the Supplemental Reserve Account on such Payment Date pursuant to clause
(i). Notwithstanding the foregoing, the Supplemental Reserve Account Deposit
shall be $0 for any Payment Date on which the sum of Distributable Collections
is greater than or equal to the sum of (i) the payments and distributions
required under clauses (i) through (iii) of Section 2.7(B) and (ii) the
Aggregate Outstanding Advances as of such Payment Date prior to any
distributions made on such Payment Date.
“Supplemental Reserve Account Required Balance” shall mean, as of any date of
determination, (i) prior to the end of the Availability Period, $[***] or (ii)
after the Availability Period, an amount equal to the sum of (a) for any Payment
Date prior to the date on which a Managing Member has acquired the related Tax
Equity Investor Interests in the related Financing Fund pursuant to the related
Purchase Option, the sum of the Projected Purchase Option Prices under each
Financing Fund, (b) for any Payment Date during a Required Tax Loss Insurance
Coverage Period, the Tax Loss Insurance Deductibles and (c) the product of (1)
$[***] and (2) the aggregate DC nameplate capacity (measured in kW) of all PV
Systems owned by the Financing Funds and SAP which are


A-39


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





operational (excluding Transferable Solar Assets) and that have related Solar
Service Agreements with remaining terms that exceed the remaining terms of the
related manufacturer warranty for the Inverter associated with such PV System.
“Supported QFC” shall have the meaning set forth in Section 10.24 hereof.
“Swap Rate” shall mean, as of any date of determination, the then current
weighted average of (i) the fixed interest rates under the swap agreements
entered into in accordance with clause (i) of the definition of Hedge
Requirements and (ii) with respect to any Advance not yet hedged in accordance
with such clause (i) the then current fixed versus LIBOR swap rate associated
with the Expected Amortization Profile of such Advance, as determined by the
Administrative Agent in consultation with the Borrower.
“Takeout Agreements” shall mean agreements, instruments, documents and other
records entered into in connection with a Takeout Transaction.
“Takeout Transaction” shall mean (i) any sale, assignment or other transfer of
the Solar Asset Owner Member Interests and related Collateral (either directly
or through the sale, assignment or other transfer of all the Capital Stock of
the Borrower) by the Borrower to any of its Affiliates (including a special
purpose bankruptcy remote subsidiary of Parent) or to a third party, in each
case, in an arms’ length transaction, which Collateral is used to secure or
provide for the payment of amounts owing (or to be owing) or expected as a
result of the issuance of equity or debt securities or other Indebtedness by a
Person other than the Borrower that are backed by such Collateral (a “Financing
Transaction”); provided, that there is no Borrowing Base Deficiency, then the
Borrower may only enter into a Takeout Transaction if immediately after giving
effect to such Financing Transaction, (w) no Event of Default exists (unless
such Event of Default would be cured by application of the net proceeds of such
Financing Transaction), (x) an amount equal to the greater of $[***] or the
Minimum Payoff Amount for the Collateral removed from the Borrower in the
Financing Transaction shall be deposited into the Takeout Transaction Account
for distribution in accordance with Section 2.8(C), (y) there are no selection
procedures utilized which are materially adverse to the Lenders with respect to
those items of the Collateral assigned by the Borrower in the Financing
Transaction and (z) such Financing Transaction is not guaranteed by and has no
material recourse to the Borrower (except that such assets are being sold and
assigned by it free and clear of all Liens), (ii) a financing arrangement,
securitization, sale or other disposition of such Collateral (either directly or
through the sale or other disposition of all the Capital Stock of the Borrower,
a Managing Member, a Financing Fund or SAP) entered into by Borrower or any of
its Affiliates other than under this Agreement so long as (1) all proceeds of
such transaction shall have been deposited into the Takeout Transaction Account
and (2) such proceeds are sufficient, together with any equity contributions of
the Parent, to repay the Obligations prorated to the reduction in the Borrowing
Base as a result of such transaction, or (iii) any other financing arrangement,
securitization, sale or other disposition of items of Collateral (either
directly or through the sale or other disposition of the Capital Stock of the
Borrower, a Managing Member, a Financing Fund, or SAP) entered into by Borrower
or any of its Affiliates other than under this Agreement that is not a Financing
Transaction and that has been consented to in writing by the Administrative
Agent and the Majority Lenders.


A-40


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Takeout Transaction Account” shall have the meaning set forth in Section
8.2(A)(v).
“Tax Credit” shall mean an investment tax credit under Section 48(a)(3)(A)(i) of
the Code or any successor provision.
“Tax Equity Facility” shall mean each transaction contemplated by the Tax Equity
Financing Documents.
“Tax Equity Financing Documents” shall mean, collectively, each document set
forth under the heading “Tax Equity Financing Documents” on Schedule VIII
hereto.
“Tax Equity Investor” shall mean, collectively, each entity set forth under the
heading “Tax Equity Investors” on Schedule VIII hereto.
“Tax Equity Investor Consent” shall mean the consent of a Tax Equity Investor of
the related Tax Equity Financing Documents, as applicable relating to the
transactions contemplated by this Facility.
“Tax Equity Investor Distribution Reduction Amount” shall mean, for any
Collection Period, amounts required to be paid by the Financing Funds to the Tax
Equity Investors, in each case, which reduce Scheduled Managing Member
Distributions for such Collection Period.
“Tax Equity Investor Interests” shall mean the Tax Equity Investors’ interest in
100% of the Class A Interest in the related Financing Fund.
“Tax Equity Party” shall mean each of the Financing Funds, the Managing Members
and SAP.
“Tax Loss” shall mean the amount a Tax Credit and other federal tax benefits
assumed in the Base Case Model that the respective Financing Fund, the
respective Managing Member or the respective Tax Equity Investor (or their
respective affiliates) shall lose the benefit of, shall not have the right to
claim, shall suffer the disallowance or reduction of, shall be required to
recapture or shall not claim (as a result of a final determination in accordance
with the terms of such Financing Fund LLCA.
“Tax Loss Claim” shall mean the assertion by the Internal Revenue Service of a
position that would result in a Tax Loss Indemnity if not reversed through
administrative action or litigation.
“Tax Loss Indemnity” shall mean a Managing Member’s obligation, pursuant to the
terms of the related Financing Fund LLCA, to pay the related Tax Equity Investor
the amount of any Tax Loss, reduced by any Tax Savings and grossed up for any
U.S. federal interest, penalties, fines or additions to tax payable by a
Managing Member or the related Tax Equity Investor (or their respective
affiliates) as a result thereof and for the net amount of any additional U.S.
federal income taxes payable by a Managing Member or the related Tax Equity
Investor (or their respective affiliates) as a result of including any Tax Loss
Indemnity payment in its income, in each case as a result of the breach or
inaccuracy of certain representations, warranties and covenants of a Managing
Member set forth in such Financing Fund LLCA or the failure by Managing Member
to comply with


A-41


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





applicable law in connection with its acts or omissions pursuant to, or the
performance of any covenant or obligation under, such Financing Fund LLCA.
“Tax Loss Insurance Deductible” shall mean, with respect to a Tax Loss Insurance
Policy, the deductible due under such Tax Loss Insurance Policy. Should the
Availability Period expire before a Tax Loss Insurance Policy is entered into,
the Administrative Agent may use reasonable judgment to estimate the Tax Loss
Insurance Deductible.
“Tax Loss Insurance Policy” shall mean the policy of insurance issued by a Tax
Loss Insurer with respect to a Financing Fund naming such Financing Fund and the
related Managing Member as insureds and such Financing Fund as loss payee, in
form and substance (including, but not limited to, amounts and coverage period)
approved by the Administrative Agent in its sole discretion.
“Tax Loss Insurer” shall mean the insurance company party to any Tax Loss
Insurance Policy.
“Tax Savings” shall mean, with respect to a Tax Loss, any federal income tax
savings realized by a Managing Member or the related Tax Equity Investor (or
their respective affiliates) as a result of the Tax Loss, using an assumed tax
rate equal to the maximum allowable U.S. federal corporate income tax rate
applicable to corporations as of a given date of determination.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and including any interest,
additions to tax or penalties applicable thereto.
“TEP Collateral Account” shall have the meaning set forth in Section 5.1(W).
“TEP Developer” shall mean Sunnova TEP Developer, LLC, a Delaware limited
liability company.
“TEP II Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of March 29, 2019, by and among Sunnova TEP II Holdings,
LLC, a Delaware limited liability company, as borrower, Sunnova TE Management
II, LLC, a Delaware limited liability company, as facility administrator, the
financial institutions from time to time parties thereto, as lenders, each
funding agent representing a group of lenders thereunder, Credit Suisse AG, New
York Branch, as administrative agent for the lenders thereunder, Wells Fargo
Bank, National Association, not in its individual capacity, but solely as paying
agent, and U.S. Bank National Association, as verification agent, as amended,
restated, modified and/or supplemented.
“TEP II Transaction Documents” shall mean the “Transaction Documents” referred
to in the TEP II Credit Agreement.
“TEP Inventory” shall mean Sunnova TEP Inventory, a Delaware limited liability
company.
“TEP Resources” shall mean Sunnova TEP Resources, a Delaware limited liability
company.


A-42


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Terminated Solar Asset” shall mean a Solar Asset for which the related PV
System has experienced an Event of Loss and (i) is not repaired, restored,
replaced or rebuilt to substantially the same condition as it existed
immediately prior to the Event of Loss within 120 days of such Event of Loss or
(ii) is deemed to be a “Cancelled Project” in accordance with the related Master
Purchase Agreement.
“Transaction Documents” shall mean this Agreement, the Loan Notes, the Security
Agreement, the Pledge Agreement each Fee Letter, the Paying Agent Fee Letter,
the Verification Agent Fee Letter, the Facility Administration Agreement, the
Verification Agent Agreement, the Contribution Agreements, the Sale and
Contribution Agreement, the SAP Contribution Agreement, the Parent Guaranty, the
Tax Equity Investor Consents, each Hedge Agreement, and any other agreements,
instruments, certificates or documents delivered hereunder or thereunder or in
connection herewith or therewith, and “Transaction Document” shall mean any of
the Transaction Documents.
“Transfer Date” shall mean (i) with respect to Initial Solar Assets, the Closing
Date and (ii) (x) with respect to any Additional Solar Asset that is not a SAP
Solar Asset, the date on which such Additional Solar Asset is included in the
definition of Borrowing Base and the Lenders make an Advance against such
Additional Solar Asset and (y) with respect to any Additional Solar Asset that
is a SAP Solar Asset, the date set forth in the relevant Additional Solar Asset
Supplement (as defined in the Sale and Contribution Agreement).
“Transferable Solar Asset” shall mean (i) any Solar Asset that constitutes a
Defaulted Solar Asset, Defective Solar Asset, Delinquent Solar Asset, or
Terminated Solar Asset and (ii) any other Solar Asset that is not an Eligible
Solar Asset hereunder.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
any applicable jurisdiction.
“Underwriting and Reassignment Credit Policy” shall mean the internal
underwriting and reassignment policy of TEP Developer attached as Exhibit J
hereto.
“United States” shall mean the United States of America.
“Unused Line Fee” shall have the meaning set forth in Section 2.5(D).
“Unused Line Fee Percentage” shall have the meaning set forth in the Fee Letter
referred to in clause (i) of the definition thereof.
“Unused Portion of the Commitments” shall mean, as of any date of determination,
the sum of the Class A Unused Portion of the Commitments plus the Class B Unused
Portion of the Commitments as of such date of determination.
“Usage Percentage” shall mean, as of such date of determination, a percentage
equal to (i) the Aggregate Outstanding Advances divided by (ii) the Aggregate
Commitment as of such date.


A-43


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“U.S. Person” shall mean any Person who is a U.S. person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Special Resolution Regime” shall have the meaning set forth in Section
10.24 hereof.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.17(G)(ii)(b)(3).
“Verification Agent” shall have the meaning set forth in the introductory
paragraph hereof.
“Verification Agent Agreement” shall mean the Verification Agent Agreement dated
as of or about the Closing Date, by and among the Verification Agent, the
Borrower, the Facility Administrator and the Administrative Agent, as amended,
restated, modified and/or supplemented from time to time in accordance with its
terms.
“Verification Agent Fee” shall mean a fee payable by the Borrower to the
Verification Agent as set forth in the Verification Agent Fee Letter.
“Verification Agent Fee Letter” shall mean the Verification Agent Fee Letter,
dated as of the date hereof, among the Borrower and the Verification Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.








A-44


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF BORROWING BASE CERTIFICATE
BORROWING BASE CERTIFICATE
SUNNOVA TEP HOLDINGS, LLC
[DATE]
In connection with that certain Credit Agreement, dated as of September 6, 2019
(as may be amended from time to time, the “Credit Agreement”), by and among
SUNNOVA TEP HOLDINGS, LLC, a Delaware limited liability company (the
“Borrower”), SUNNOVA TE MANAGEMENT, LLC, a Delaware limited liability company,
as Facility Administrator (in such capacity, the “Facility Administrator”),
CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent for the financial
institutions that may become parties thereto as Lenders, the Lenders, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Paying Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Verification Agent, the Borrower hereby certifies that
1.The attached Schedule I sets forth the borrowing base calculations with
respect to Class A Advances on the proposed Funding Date (the “Class A Borrowing
Base Calculation”) and provides all data used, in Excel format, to calculate the
foregoing as of the date set forth above and the computations reflected in the
Class A Borrowing Base Calculation are true, correct and complete.
2.    The attached Schedule II sets forth the borrowing base calculations with
respect to Class B Advances on the proposed Funding Date (the “Class B Borrowing
Base Calculation”) and provides all data used, in Excel format, to calculate the
foregoing as of the date set forth above and the computations reflected in the
Class B Borrowing Base Calculation are true, correct and complete.
3.    The attached Schedule III sets forth the Excess Concentration Amount
calculations on the Funding Date (the “Excess Concentration Amount Calculation”)
and provides all data used, in Excel format, to calculate the foregoing as of
the date set forth above and the computations reflected in the Excess
Concentration Amount Calculation are true, correct and complete.
4.    Each Solar Asset included in the Class A Borrowing Base Calculations and
in the Class B Borrowing Base Calculations constitutes an Eligible Solar Asset
as of the date hereof and the Excess Concentration Amount Calculation has been
computed based on the information known to the Borrower or Facility
Administrator as of the date hereof.


B-1-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.


B-1-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.
SUNNOVA TEP HOLDINGS, LLC, as Borrower
By:

Name:
Title:





B-1-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







SCHEDULE I
Class A Borrowing Base Calculation
1. Aggregate Discounted Solar Asset Balance
$_____________
2. Excess Concentration Amount (see Line 45 of Schedule III)
$_____________
3. Line 1 minus Line 2
$_____________
4. Solar Assets other than Puerto Rico Solar Assets or Substantial Stage Solar
Assets included in Line 3 times 70.00%
$_____________
5. Puerto Rico Solar Assets other than Substantial Stage Solar Assets included
in Line 3 times 63.00%
$_____________
6. Substantial Stage Solar Assets included in Line 3 times (x) during the
Borrowing Base Step-up Period, 61.25% and (y) at all times after the Borrowing
Base Step-up included in Line 3 times Period, 52.50%
 
$ ____________
 
7. Line 4 plus Line 5 plus Line 6 (the “Class A Borrowing Base”)
$_____________
8. The Class A Aggregate Commitment
$87,500,00
9. The lesser of Line 7 or Line 8
$_____________







B-1-4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







SCHEDULE II
Class B Borrowing Base Calculation
1. Aggregate Discounted Solar Asset Balance
$_____________


2. Excess Concentration Amount (see Line 45 of Schedule III)
$_____________


3. Line 1 minus Line 2
$_____________


4. Solar Assets other than Puerto Rico Solar Assets or Substantial Stage Solar
Assets included in Line 3 times 10.00%
$_____________


5. Puerto Rico Solar Assets other than Substantial Stage Solar Assets included
in Line 3 times 9.00%
$_____________


6. Substantial Stage Solar Assets included in Line 3 times (x) during the
Borrowing Base Step-up Period, 8.75% and (y) at all times after the Borrowing
Base Step-up included in Line 3 times Period, 7.50%
 
$ ____________
 
7. Line 4 plus Line 5 plus Line 6 (the “Class B Borrowing Base”)
$_____________


8. The Class B Aggregate Commitment


$12,500,000


9. The lesser of Line 7 or Line 8
$_____________









B-1-5


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







SCHEDULE III
Excess Concentration Amount Calculation 1 
1.    Aggregate Discounted Solar Asset Balance
$_____________
2.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer had a FICO score of less than [***] at the time
of origination
$_____________
3.    Line 1 times 35.0%
$_____________
4.    Line 2 minus 3 (enter $0 if less than $0)
$_____________
 
 
5.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer had a FICO score of less than [***] at the time
of origination
$_____________
6.    Line 1 times 28.0%
$_____________
7.    Line 5 minus Line 6 (enter $0 if less than $0)
$_____________
 
 
8.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer reside in the state in the United States with
the highest concentration of Host Customers measured by the aggregate Discounted
Solar Asset Balance in each state and the Aggregate Discounted Solar Asset
Balance
$_____________
9.    Line 1 times 50.0%
$_____________
10.    Line 8 minus Line 9 (enter $0 if less than $0)
$_____________
 
 
11.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer reside in any one of the two states in the
United States with either the highest or the second highest concentrations of
Host Customers measured by the aggregate Discounted Solar Asset Balance in each
state and the Aggregate Discounted Solar Asset Balance
$_____________
12.    Line 1 times 75.0%
$_____________
13.    Line 11 minus Line 12 (enter $0 if less than $0)
$_____________
 
 
14.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer reside in any one of the three states in the
United States with either the highest, second highest or third highest
concentrations of Host Customers measured by the aggregate Discounted Solar
Asset Balance in each state and the Aggregate Discounted Solar Asset Balance
$_____________
15.    Line 1 times 85.0%
$_____________
16.    Line 14 minus Line 15 (enter $0 if less than $0)
$_____________
17.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer was a resident of Puerto Rico, Guam or the
Northern Mariana Islands at the time of origination
$_____________
18.    Line 1 times 20.0%
$_____________



B-1-6


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





19.    Line 17 minus Line 18 (enter $0 if less than $0)
$_____________
20.    [Reserved]The aggregate Discounted Solar Asset Balance for Eligible Solar
Assets that have been placed in service in which the related Host Customer’s
first payment under the related Solar Service Agreement has not been made as of
the related Transfer Date but will be due in the calendar month no later than
the first full calendar month immediately following the related Transfer
Date20. 
 
$_____________
 
21.    [Reserved]Line 1 times 10.0% 
 
$_____________
 
22.    [Reserved]Line 20 minus Line 21 (enter $0 if less than $0)
$_____________
23.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer was a resident of Guam at the time of
origination
$_____________
24.    Line 1 times 7.5%
$_____________
25.    Line 23 minus Line 24 (enter $0 if less than $0)
$_____________
26.    The aggregate Discounted Solar Asset Balance for Eligible Solar Assets in
which the related Host Customer was a resident of the Northern Mariana Islands
at the time of origination
$_____________
27.    Line 1 times 1.5%
$_____________
28.    Line 26 minus Line 27 (enter $0 if less than $0)
$_____________
29.    The aggregate portion of the Discounted Solar Asset Balance of all
Eligible Solar Assets with Credit Card Receivables
$_____________
30.    Line 1 times 2.5%
$_____________
31.    Line 29 minus Line 30 (enter $0 if less than $0)
$_____________
32.    The aggregate portion of the Discounted Solar Asset Balance of all
Eligible Solar Assets that are Final Stage Solar Assets
$_____________
33.    Line 1 times 20.0%
$_____________
34.    Line 32 minus Line 33 (enter $0 if less than $0)
$_____________
35.    The aggregate portion of the Discounted Solar Asset Balance of all
Eligible Solar Assets that are Substantial Stage Solar Assets
$_____________
36.    Line 1 times 20.0%
$_____________
37.    Line 35 minus Line 36 (enter $0 if less than $0)
$_____________
38.    The aggregate portion of the Discounted Solar Asset Balance of all
Eligible Solar Assets that are Final Stage Solar Assets or Substantial Stage
Solar Assets
$_____________
39.    Line 1 times 35.0%
$_____________
40.    Line 38 minus Line 39 (enter $0 if less than $0)
$_____________
41.    The aggregate portion of the Discounted Solar Asset Balance of all
Eligible Solar Assets for which the related PV System includes an Energy Storage
System
$_____________
42.    Line 1 times 50.0%
$_____________
43.    Line 41 minus Line 42 (enter $0 if less than $0)
$_____________



B-1-7


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





44.    The aggregate Discounted Solar Asset Balance of all Eligible Solar Assets
relating to any one Host Customer which exceeds the lesser of (i) one percent
(1.00%) the Maximum Facility Amount and (ii) the U.S. Dollar equivalent of 1.5
million Swiss Francs (calculated at the rate of exchange at which, in accordance
with normal banking procedures, the Administrative Agent could purchase with
U.S. Dollars, Swiss Francs in New York City, New York, at the close of business
on the day prior to such date of determination)
$_____________
45.    The sum of Line 4 plus Line 7 plus Line 10 plus Line 13 plus Line 16 plus
Line 19 plus Line 22 plus Line 25 plus Line 28 plus Line 31 [plus Line 34 plus
Line 37]2 plus Line 40 plus Line 43 plus Line 44 (the “Excess Concentration
Amount”)
$_____________





















































__________________
1 For the purpose of calculating the Excess Concentration Amount, Prepaid Solar
Assets shall be deemed to have a Discounted Solar Asset Balance equal to [***].
2 For the purpose of calculating the Excess Concentration Amount, Lines 34, 37
and 40 shall not be included during the period commencing on the Closing Date or
the effective date of a Takeout Transaction and ending ninety (90) days
thereafter.


B-1-8


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF NOTICE OF BORROWING
_________ ___, 20__
To:    Credit Suisse AG, New York Branch, as Administrative Agent Class A
Funding Agent and Class B Funding Agent
11 Madison Avenue, 3rd Floor
New York, NY 10010
Attention:    Patrick Duggan
    Patrick Hart
Wells Fargo Bank, National Association, as Paying Agent
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attention: Corporate Trust Services – Asset Backed Administration,
E-mail: ctsabsservicer@wellsfargo.com
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of September 6, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Sunnova TEP Holdings, LLC (the “Borrower”),
Credit Suisse AG, New York Branch, as Administrative Agent for the financial
institutions that may from time to time become parties thereto as Lenders (in
such capacity, the “Administrative Agent”), the Lenders, Wells Fargo Bank,
National Association, as Paying Agent and U.S. Bank National Association, as
Verification Agent. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
A: In accordance with Section 2.4 of the Credit Agreement, the Borrower hereby
requests that the Class A Lenders provide Class A Advances based on the
following criteria:
1.    Aggregate principal amount of Class A Advances requested: $[____________]
2.    Allocated amount of such Class A Advances to be paid by the Class A
Lenders in each Class A Lender Group:
CS Lender Group    $[_______________]
[_______________]    $_______________
3.    $_______________ should be transferred to the Liquidity Reserve Account
4.    $_______________ should be transferred to the Supplemental Reserve Account


B-2-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Account(s) to which Class A Funding Agents should wire the balance of the
requested funds:
Bank Name: [_______________]
ABA No.: [_______________]
Account Name: [_______________]
Account No.: [_______________]
Reference: [_______________]
5.    Attached to this notice as Exhibit A is the Borrowing Base Certificate in
connection with these Class A Advances and a related Schedule of Solar Assets.
B: In accordance with Section 2.4 of the Credit Agreement, the Borrower hereby
requests that the Class B Lenders provide Class B Advances based on the
following criteria:
1.    Aggregate principal amount of Class B Advances requested: $[____________]
2.    Allocated amount of such Class B Advances to be paid by the Class B
Lenders in each Class B Lender Group:
CS Lender Group    $[_______________]
[_____________]     $_______________
3.    $_______________ should be transferred to the Liquidity Reserve Account
4.    $_______________ should be transferred to the Supplemental Reserve Account
Account(s) to which Class B Funding Agents should wire the balance of the
requested funds:
Bank Name: [_______________]
ABA No.: [_______________]
Account Name: [_______________]
Account No.: [_______________]
Reference: [_______________]
5.    Attached to this notice as Exhibit B is the Borrowing Base Certificate in
connection with these Class B Advances and a related Schedule of Solar Assets.


B-2-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





C: In accordance with Section 3.2 of the Credit Agreement, the Borrower hereby
certifies that no Amortization Event, Event of Default, Potential Amortization
Event or Potential Default has occurred and is continuing or would result from
any borrowing of any Advance or from the application of the proceeds therefrom.
Very truly yours,
SUNNOVA TEP HOLDINGS, LLC, as Borrower
By:

Name:
Title:









B-2-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT A
Borrowing Base Certificate
[see attached]








B-2-4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT B
Borrowing Base Certificate
[see attached]




B-2-5


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT C
[RESERVED]








C-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF CLASS A LOAN NOTE
CLASS A LOAN NOTE
Up to $[***]    [•], 2019
New York, New York
Reference is made to that certain Credit Agreement, dated as of September 6,
2019 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among SUNNOVA TEP HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), SUNNOVA TE MANAGEMENT, LLC,
a Delaware limited liability company, as Facility Administrator, CREDIT SUISSE
AG, NEW YORK BRANCH, as Administrative Agent for the Lenders (including any
Conduit Lender) that may become parties thereto, the Lenders, Wells Fargo Bank,
National Association, as Paying Agent, and U.S. Bank National Association, as
Verification Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
FOR VALUE RECEIVED, the Borrower hereby promises to pay CREDIT SUISSE AG, NEW
YORK BRANCH, as Class A Funding Agent, for the benefit of the Class A Lenders in
its Class A Lender Group (the “Class A Loan Note Holder”) on the Maturity Date
or such earlier date as provided in the Credit Agreement, in immediately
available funds in lawful money of the United States the principal amount of up
to [***] DOLLARS ($[***]) or, if less, the aggregate unpaid principal amount of
all Class A Advances made by the Class A Lenders in the Class A Loan Note
Holder’s Class A Lender Group to the Borrower pursuant to the Credit Agreement
together with all accrued but unpaid interest thereon.
The Borrower also agrees to pay interest in like money to the Class A Loan Note
Holder, for the benefit of the Class A Lenders in its Class A Lender Group, on
the unpaid principal amount of each such Class A Advance from time to time from
the date hereof until payment in full thereof at the rate or rates and on the
dates set forth in the Credit Agreement.
This Class A Loan Note is one of the Loan Notes referred to in, and is entitled
to the benefits of, the Credit Agreement, which, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of the principal hereof prior
to the maturity hereof upon the terms and conditions specified therein and is
secured by the Collateral.
In the event of any inconsistency between the provisions of this Class A Loan
Note and the provisions of the Credit Agreement, the Credit Agreement will
prevail.
THIS CLASS A LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).


D-1-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS CLASS A LOAN NOTE MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS CLASS A
LOAN NOTE, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS CLASS A LOAN NOTE OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS CLASS A LOAN NOTE,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL
PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS CLASS A LOAN NOTE.
This Class A Loan Note may be transferred or assigned by the holder hereof at
any time, subject to compliance with the Credit Agreement and any applicable
law. This Class A Loan Note shall be binding upon the Borrower and shall inure
to the benefit of the holder hereof and its successors and assigns. The
obligations and liabilities of the Borrower hereunder may not be assigned to any
Person without the prior written consent of the holder hereof. Any such
assignment in violation of this paragraph shall be void and of no force or
effect.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
[Signature page follows.]




D-1-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Class A Loan Note has been duly executed and delivered
on behalf of the Borrower by its duly authorized officer on the date and year
first written above.
SUNNOVA TEP HOLDINGS, LLC, as Borrower
By:        
Name:
Title:








D-1-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF CLASS B LOAN NOTE
CLASS B LOAN NOTE
Up to $[***]    [•], 2019
New York, New York
Reference is made to that certain Credit Agreement, dated as of September 6,
2019 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among SUNNOVA TEP HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), SUNNOVA TE MANAGEMENT, LLC,
a Delaware limited liability company, as Facility Administrator, CREDIT SUISSE
AG, NEW YORK BRANCH, as Administrative Agent for the Lenders (including any
Conduit Lender) that may become parties thereto, the Lenders, Wells Fargo Bank,
National Association, as Paying Agent, and U.S. Bank National Association, as
Verification Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
FOR VALUE RECEIVED, the Borrower hereby promises to pay CREDIT SUISSE AG, NEW
YORK BRANCH, as Class B Funding Agent, for the benefit of the Class B Lenders in
its Class B Lender Group (the “Class B Loan Note Holder”) on the Maturity Date
or such earlier date as provided in the Credit Agreement, in immediately
available funds in lawful money of the United States the principal amount of up
to [***] DOLLARS ($[***]) or, if less, the aggregate unpaid principal amount of
all Class B Advances made by the Class B Lenders in the Class B Loan Note
Holder’s Class B Lender Group to the Borrower pursuant to the Credit Agreement
together with all accrued but unpaid interest thereon.
The Borrower also agrees to pay interest in like money to the Class B Loan Note
Holder, for the benefit of the Class B Lenders in its Class B Lender Group, on
the unpaid principal amount of each such Class B Advance from time to time from
the date hereof until payment in full thereof at the rate or rates and on the
dates set forth in the Credit Agreement.
This Class B Loan Note is one of the Loan Notes referred to in, and is entitled
to the benefits of, the Credit Agreement, which, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of the principal hereof prior
to the maturity hereof upon the terms and conditions specified therein and is
secured by the Collateral.
In the event of any inconsistency between the provisions of this Class B Loan
Note and the provisions of the Credit Agreement, the Credit Agreement will
prevail.
THIS CLASS B LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).


D-2-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS CLASS B LOAN NOTE MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS CLASS B
LOAN NOTE, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS CLASS B LOAN NOTE OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS CLASS B LOAN NOTE,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL
PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS CLASS B LOAN NOTE.
This Class B Loan Note may be transferred or assigned by the holder hereof at
any time, subject to compliance with the Credit Agreement and any applicable
law. This Class B Loan Note shall be binding upon the Borrower and shall inure
to the benefit of the holder hereof and its successors and assigns. The
obligations and liabilities of the Borrower hereunder may not be assigned to any
Person without the prior written consent of the holder hereof. Any such
assignment in violation of this paragraph shall be void and of no force or
effect.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
[Signature page follows.]






D-2-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Class B Loan Note has been duly executed and delivered
on behalf of the Borrower by its duly authorized officer on the date and year
first written above.
SUNNOVA TEP HOLDINGS, LLC, as Borrower
By:        
Name:
Title:








D-2-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT E
COMMITMENTS
Class A Commitments:
 
 
The Class A Aggregate Commitment
Credit Suisse AG, Cayman Islands Branch
$[***]
Total:
$87,500,000
Class B Commitments:
 
 
The Class B Aggregate Commitment
Credit Suisse AG, Cayman Islands Branch
$[***]
Total:
$12,500,000









E-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF ASSIGNMENT AGREEMENT
This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and the Assignee identified in item
2 below (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a [Class A][Class B] Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below, and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a [Class A][Class B] Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment Agreement, without representation or warranty by the Assignor.
1.
Assignor:        

2.
Assignee:         

3.
Administrative Agent: Credit Suisse AG, New York Branch

4.
Credit Agreement: Credit Agreement, dated as of September 6, 2019, by and among
Sunnova TEP Holdings, LLC, a Delaware limited liability company, Sunnova TE
Management, LLC, a Delaware limited liability company, Credit Suisse AG, New
York Branch, as Administrative Agent for the Lenders (including any Conduit
Lender) that may become parties thereto, the Lenders, Wells Fargo Bank, National
Association, as Paying Agent, and U.S. Bank National Association, as
Verification Agent



F-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





6.
Assigned Interest:

Assignor
Assignee
Type Of Loans Assigned (Class A Or Class B)
Aggregate Amount Of Loans For All Lenders
Amount Of Loans Assigned
Percentage Assigned Of Loans
 
 
 
$
$
   %



[Signature pages follow]








F-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






Effective Date: ____________________, 20__
The terms set forth in this Assignment Agreement are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By
    
Name    
Title    

ASSIGNOR
[NAME OF ASSIGNOR]
By
    
Name    
Title    

Accepted:
CREDIT SUISSE AG, New York Branch,
as Administrative Agent
By
    
Name    
Title    

By
    
Name    
Title    









F-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT
SECTION 1.    REPRESENTATIONS AND WARRANTIES.
Section 1.1.    Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim, and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Transaction Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Transaction Documents or any collateral thereunder, (iii) the financial
condition of the Borrower or any other Person obligated in respect of any
Transaction Document, or (iv) the performance or observance by the Borrower or
any other Person of any of their respective obligations under any Transaction
Document.
Section 1.2.    Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a [Class A][Class B]Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.8 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.8 of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
[Class A][Class B]Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a [Class A][Class B] Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to the
Credit Agreement, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment
Agreement and to purchase the Assigned Interest, and (vii) attached to the
Assignment Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other


F-4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Transaction Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Transaction
Documents are required to be performed by it as a Lender.
SECTION 2.    PAYMENTS.
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.
SECTION 3.    GENERAL PROVISIONS.
This Assignment Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.








F-5


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SOLAR SERVICE AGREEMENT
[SEE ATTACHED]








G-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF NOTICE OF DELAYED FUNDING
Sunnova TEP Holdings, LLC
20 Greenway Plaza, Suite 475
Houston, TX 77046
Re:    Notice of Potential For Delayed Funding
Reference is made to the Credit Agreement, dated as of September 6, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Sunnova TEP Holdings, LLC (the “Borrower”),
Credit Suisse AG, New York Branch, as Administrative Agent for the financial
institutions that may from time to time become parties thereto as Lenders (in
such capacity, the “Administrative Agent”), the Lenders, Wells Fargo Bank,
National Association, as Paying Agent and U.S. Bank National Association, as
Verification Agent. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 2.4(E) of the Credit Agreement, [ ], as a Non-Conduit
Lender, hereby notifies the Borrower that it has incurred external costs, fees
or expenses directly related to and as a result of the “liquidity coverage
ratio” under Basel III in respect of its Commitments under the Credit Agreement
and/or its interests in the Loan Notes.
Sincerely,
[____]
By:     
Name:
Title:








I-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT I
DELAYED FUNDING NOTICE
Sunnova TEP Holdings, LLC
20 Greenway Plaza, Suite 475
Houston, TX 77046
Re:    Notice of Potential For Delayed Funding
Reference is made to the Credit Agreement, dated as of September 6, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Sunnova TEP Holdings, LLC (the “Borrower”),
Credit Suisse AG, New York Branch, as Administrative Agent for the financial
institutions that may from time to time become parties thereto as Lenders (in
such capacity, the “Administrative Agent”), the Lenders, Wells Fargo Bank,
National Association, as Paying Agent and U.S. Bank National Association, as
Verification Agent. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 2.4(E) of the Credit Agreement, [_____], as a Non-Conduit
Lender, hereby notifies the Borrower of its intent to fund its amount of the
Advance related to the Notice of Borrowing delivered by the Borrower on [_____],
on a Business Day that is before [_____]3, rather than on the date specified in
such Notice of Borrowing.
Sincerely,
[____]
By:     
Name:
Title:














__________________
3 Thirty-five days following the date of delivery by such Non-Conduit Lender of
this Delayed Funding Notice.


I-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT J
UNDERWRITING AND REASSIGNMENT CREDIT POLICY
[SEE ATTACHED]








J-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE I
ELIGIBILITY CRITERIA -
REPRESENTATIONS AND WARRANTIES AS TO SOLAR ASSETS
1.
Accuracy of Schedule of Solar Assets. Each entry with respect to the Solar Asset
set forth on the Schedule of Solar Assets is complete, accurate, true and
correct in all material respects and does not omit any necessary information
that makes such entry misleading, including, if such Solar Asset is a
Substantial Stage Solar Asset, the amount disbursed to channel partners for
services rendered in respect of Substantial Stage Solar Asset.

2.
Form of Solar Service Agreement. The related Solar Service Agreement is
substantially in the form of one of the Parent’s standard forms of Solar Service
Agreement attached as Exhibit G to this Agreement (as such Exhibit may be
modified after the Closing Date in accordance with Section 5.1(X) of the
Agreement). The related Solar Service Agreement provides that an Approved
Installer has designed, procured and installed, or will design, procure and
install, a PV System at the property specified in such Solar Service Agreement
and the Host Customer agrees to purchase electric energy produced by such PV
System or lease such PV System. At the time of installation, such Approved
Installer was properly licensed and had the required expertise to design,
procure and install the related PV System.

3.
Modifications to Solar Service Agreement. The terms of the related Solar Service
Agreement have not been amended, waived, extended, or modified in any manner
inconsistent with the Customer Collection Policy.

4.
Host Customer Payments in U.S. Dollars. The related Host Customer is obligated
per the terms of the related Solar Service Agreement to make payments in U.S.
dollars to the owner of the related Solar Service Agreement or its designee.

5.
Host Customer FICO Score. As of the date of the Solar Service Agreement, the
related Host Customer has a FICO of at least [***].

6.
Weighted Average FICO Score. After giving effect to the Solar Asset’s inclusion
in the Collateral, the weighted average FICO score (determined as of the dates
of the related Solar Service Agreements) for Eligible Solar Assets will be at
least [***].

7.
Absolute and Unconditional Obligation. The related Solar Service Agreement is by
its terms an absolute and unconditional obligation of the Host Customer to pay
for electricity generated and delivered or that will be generated and delivered
by the related PV System to such Host Customer after the related PV System has
received Permission to Operate, and the payment obligations under the related
Solar Service Agreement do not provide for offset for any reason, including
without limitation non-payment or non-performance by the Parent or any assignee
thereof under any Customer Warranty Agreement or Performance Guaranty.

8.
Non-cancelable; Prepayable. The related Solar Service Agreement is
non-cancelable and prepayable by the Host Customer, if at all, only with a
mandatory prepayment amount equal



Schedule I-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to or greater than an amount determined by the discounting of all remaining
projected Host Customer Payments at a pre-determined discount rate of not more
than 6% per annum.
9
Freely Assignable. (a) Ownership of the related PV System is freely assignable
to a Financing Fund or SAP, as applicable, and a security interest in such PV
System may be granted by SAP, without the consent of any Person, except any such
consent as has already been obtained.

(b) The related Solar Service Agreement and the rights with respect to the
related Solar Assets (other than the PV System) are freely assignable to a
Financing Fund or SAP, as applicable, and a security interest in such Solar
Assets may be granted by SAP, without the consent of any Person, except any such
consent as has already been obtained.
10.
Legal Compliance. The origination of the related Solar Service Agreement and
related PV Systems, as installed, was in compliance (or in the case of a
Substantial Stage Solar Asset, will be in compliance) in all material respects
with respect to the applicable federal, state and local laws and regulations
including those relating to usury, truth-in-lending, consumer credit protection
and disclosure laws at the time such Solar Service Agreement was originated or
such PV System was installed (or in the case of a Substantial Stage Solar Asset,
will be installed), as applicable.

11.
Legal, Valid and Binding Agreement. The related Solar Service Agreement is the
legal, valid and binding payment obligation of the related Host Customer,
enforceable against such related Host Customer in accordance with its terms,
except as such enforceability may be limited in the future by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally, and except as such enforceability may be limited in
the future by general principles of equity (whether considered in a suit at law
or in equity).

12.
No Delinquencies, Defaults or Terminations. The related Solar Service Agreement
is not a Delinquent Solar Asset or a Defaulted Solar Asset and the related PV
System is not a Terminated Solar Asset. Furthermore, the Host Customer
associated with the related Solar Service Agreement is not a Host Customer for
any other Solar Service Agreement that was originated, acquired and/or serviced
by the Parent or any Affiliate thereof that would meet the definition of either
Delinquent Solar Asset or Defaulted Solar Asset.

13.
Minimum Payments Made. (i) Except in the case of a Substantial Stage Solar Asset
or a Final Stage Solar Asset, either a minimum of one payment due under the
related Solar Service Agreement has been made or the related Host Customer’s
first payment under the related Solar Service Agreement has not been made
because such payment is not yet due but such payment is due in the calendar
month no later than the first full calendar month immediately following the
later of (a) the related Transfer Date or (b) the date that such Solar Asset
receives Permission to Operate and (ii) solely in the case of a Substantial
Stage Solar Asset or a Final Stage Solar Asset, the related Host Customer’s
first payment under the related Solar Service Agreement has not been made
because such payment is not yet due but such payment is due in the calendar
month that is no later than one hundred twenty (120) days



Schedule I-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





after the Transfer Date with respect to such Substantial Stage Solar Asset or
Final Stage Solar Asset or no later than thirty (30) days after such Transfer
Date.
14.
PV System and Solar Service Agreement Status. The related PV System has not been
turned off due to a Host Customer delinquency under the Solar Service Agreement.

15.
Affiliate Host Customers. Solar Service Agreements comprising no more than 0.25%
of the Aggregate Discounted Solar Asset Balance as of the Closing Date (with
respect to the Initial Solar Assets) and as of the most recent Transfer Date (as
to all Eligible Solar Assets then owned by a Financing Fund or SAP) are related
to Host Customers that are Persons who are employees of the Parent, the Borrower
or any of their respective Affiliates.

16.
No Adverse Selection. No selection procedures reasonably believed by the Parent
or Borrower to be adverse to the Lenders were utilized in selecting such Solar
Asset and the related Solar Service Agreement from among the Eligible Solar
Assets directly owned by the Parent or its Affiliates.

17.
Full Force and Effect. The related Solar Service Agreement is in full force and
effect in accordance with its respective terms, except as may be limited in the
future by applicable bankruptcy, reorganization, insolvency, moratorium or other
laws affecting creditors’ rights generally, and except as such enforceability
may be limited in the future by general principles of equity (whether considered
in a suit at law or in equity).

18.
Ordinary Course of Business. The related Solar Service Agreement relates to the
sale of power from or the leasing of a PV System, and such Solar Service
Agreement was originated or acquired consistent with the ordinary course of
business of the Parent.

19.
PV System. Except in the case of a Substantial Stage Solar Asset, the related PV
System was properly delivered to and installed for the related Host Customer in
good repair, without defects and in satisfactory order. Except in the case of a
Substantial Stage Solar Asset, the related Host Customer has accepted the
related PV System, and no related Host Customer has notified the Parent or any
Affiliate thereof of any existing defects therein which is not in the process of
being investigated, addressed or repaired by the Parent or any Affiliate
thereof. Except in the case of a Substantial Stage Solar Asset, the Solar
Photovoltaic Panels, Inverters and Energy Storage Systems with respect to the
related PV System were manufactured by an Approved Vendor at the time of
installation.

20.
No Defenses Asserted. The related Solar Service Agreement has not been
satisfied, subordinated or rescinded and no lawsuit is pending with respect to
such related Solar Service Agreement.

21.
Insurance. With respect to the related PV System (other than if such PV System
is related to a Substantial Stage Solar Asset), the Parent has obtained and does
maintain insurance in amounts and coverage consistent with the Parent’s
policies. The Parent’s policies in respect of amounts, coverage and monitoring
compliance thereof are consistent with insurance broker recommendations based on
probable maximum loss projections and with the Parent’s



Schedule I-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





historic loss experience, taking into account what is commercially reasonable
and available in the market on commercially reasonable terms. All such required
insurance is in full force and effect.
22.
Taxes and Governmental Charges. The transfer, assignment and the pledge of the
Collateral by the Borrower and SAP pursuant to the Security Agreement and the
Pledge Agreement is not subject to and will not result in any Tax payable by the
Borrower to any federal, state or local government except as has been paid or
provided for. No Tax is owed in connection with any period prior to the
applicable Cut-Off Date or with respect to the sale, contribution or assignment
of Conveyed Property by the applicable Assignor to the Seller, by the Seller to
the Borrower or by the Borrower to SAP, except as has been paid or provided for.

23.
Governing Law of Solar Service Agreement. The related Solar Service Agreement is
governed by the laws of a state or territory of the United States and was not
originated in, nor is it subject to the laws of, any jurisdiction, the laws of
which would make unlawful the sale, transfer, pledge or assignment of the
related Solar Service Agreement under any of the Transaction Documents,
including any exchange for refund in accordance with the Transaction Documents.

24.
No Unpaid Fees. Except in the case of a Substantial Stage Solar Asset or a Final
Stage Solar Asset, there are no unpaid fees owed to third parties relating to
the origination of the related Solar Service Agreement and installation of the
related PV System.

25.
Payment Terms of Solar Service Agreement. The related Solar Service Agreement
provides that the Host Customer thereunder is required to make periodic Host
Customer Payments, which are due and payable on a monthly basis, during the term
of the related Solar Service Agreement.

26.
PBI Payments.

a.
All applications, forms and other filings required to be submitted in connection
with the procurement of PBI Payments have been properly made in all material
respects under applicable law, rules and regulations and the related PBI Obligor
has provided a written reservation approval (which may be in the form of
electronic mail from the related PBI Obligor) for the payment of PBI Payments.

b.
All conditions to the payment of PBI Payments by the related PBI Obligor
(including but not limited to the size of the PV Systems, final site visits,
provision of data, installation of metering, proof of project completion,
production data and execution and delivery of final forms and related agreements
(including all applications, forms and other filings and any written reservation
approvals, Interconnection Agreements and REC purchase agreements, if required,
each, a “Performance Based Incentive Agreement”)) have been satisfied or
approved, as applicable, and the PBI Obligor’s payment obligation is an absolute
and unconditional obligation of the PBI Obligor that is not, by the terms of the
related Performance Based Incentive Agreement, subject to offset for any reason.



Schedule I-4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





c.
Copies of all PBI Documents and the Performance Based Incentive Agreement, if
any, for PBI Payments have been delivered to the Verification Agent as of the
Closing Date (as to the Initial Solar Assets) or the related Transfer Date (as
to any Additional Solar Asset).

d.
To the extent the rights to receive PBI Payments and the related Performance
Based Incentive Agreement, if any, are not freely assignable without the consent
of the related PBI Obligor, or if consent or notice to any Person is required
for the grant of a security interest, such consent will have been obtained or
notice will have been given as of the Closing Date (as to the Initial Solar
Assets) or the related Transfer Date (as to any Additional Solar Asset). The PBI
Payments are not subject to any law, rule or regulation which would make
unlawful the sale, transfer, pledge or assignment of any rights to the PBI
Payments within the regulations set forth with respect to such PBI Payments.
Immediately prior to the transfer of the rights to the PBI Payments and the
related Performance Based Incentive Agreement, if any, to a Financing Fund or
the Borrower, TEP Developer or the Seller, as applicable, had full legal and
equitable title to such rights, free and clear of all Liens except for Permitted
Liens and a Financing Fund or SAP, as applicable, acquired full legal and
equitable title to such PBI Payments and the related Performance Based Incentive
Agreement, free and clear of all Liens, except for Permitted Liens or Permitted
Equity Liens. To the extent that notice is required, upon completion of the
assignment of a Performance Based Incentive Agreement to a Financing Fund or
SAP, as applicable, the Parent or an affiliate thereof delivered notice to the
PBI Obligor indicating that such Financing Fund or SAP, as applicable, is the
owner of the related PV System and the payee of the PBI Payment.

e.
If a Performance Based Incentive Agreement is required by the laws, rules or
regulations governing the obligations of the PBI Obligor to pay the PBI
Payments, such Performance Based Incentive Agreement is, to the best of the
knowledge of the Parent, the legal valid and binding payment obligation of the
PBI Obligor, enforceable against such PBI Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally, and except as such enforceability may be limited by general
principles of equity (whether considered at law or in equity).

f.
The transfer, assignment and pledge of the rights to the PBI Payments is not
subject to and will not result in any tax, fee or governmental charge payable by
the Borrower to any federal, state or local government, except as paid.

27.
Host Customer. The related Solar Services Agreement was either originated or
acquired by the Parent in the ordinary course of business and in accordance with
its Underwriting and Reassignment Credit Policy.

28.
Warranties. All Manufacturer Warranties relating to the related Solar Service
Agreement and the related PV System are in full force and effect and can be
enforced by a Financing



Schedule I-5


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Fund, SAP or the Manager (other than with respect to those Manufacturer
Warranties that are no longer being honored by the relevant manufacturer with
respect to all customers generally, and except as such enforceability may be
limited in the future by applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally, and except as
such enforceability may be limited in the future by general principles of equity
(whether considered in a suit at law or in equity).
29.
True Lease. The related Solar Service Agreement in the form of a Lease Agreement
is a “true” lease, as defined in Article 2-A of the UCC.

30.
UCC. The related Solar Service Agreement and rights to PBI Payments constitute
“general intangibles”, “accounts” or “chattel paper” within the meaning of the
applicable UCC and no paper originals with respect to any “chattel paper” or
single authoritative copy with respect to “electronic chattel paper” exists. The
PV Systems constitute “Equipment” within the meaning of the applicable UCC. Upon
the filing of all appropriate financing statements in the proper filing offices
in the appropriate jurisdictions, the Administrative Agent will have a first
priority perfected security interest in and to the Solar Service Agreements, the
rights to PBI Payments and the PV Systems, subject to Permitted Liens and in
each case related solely to the SAP Solar Assets.

31.
Fixture Filing. The terms of the related Solar Service Agreement provide that
the parties thereto agree that the related PV System is not a fixture. The
Parent or an Affiliate thereof has filed (or in the case of a Substantial Stage
Solar Asset, will file) a protective UCC fixture filing or, with respect to
Guam, its jurisdictional equivalent, in respect of the related PV System;
provided, that (i) certain of such UCC fixture filings or such equivalent
filings have been temporarily released in order to assist the applicable Host
Customer in a pending refinancing of such Host Customer’s mortgage loan or sale
of the related property and (ii) as a result, such UCC fixture filings or
equivalent filings may not have been filed or maintained in a manner that would
provide priority under the UCC over a conflicting interest of an encumbrancer or
owner of the real property subject to such UCC fixture filing or equivalent
filing.

32.
Host Customer Residency. The related Host Customer is a resident of one of the
50 states of the United States, the District of Columbia or an Approved U.S.
Territory.

33.
PV System. The related PV System was installed (or in the case of a Substantial
Stage Solar Asset, will be installed) on a single-family residential property
and one or more of the Host Customers (i) that is an individual that is not
deceased and is not a governmental entity, a business, a corporation,
institution or other legal entity (a “natural person”); provided, that 5.00% of
the Aggregate Discounted Solar Asset Balance may relate to Host Customers that
are a limited liability company, corporation, trust, partnership or other legal
entity if (A) the Parent has determined that the controlling member of the
limited liability company, controlling stockholder of the corporation, trustee
of the trust, general partner of the partnership or other equivalent controlling
person the legal entity is a natural person and (B) the Parent has performed the
same underwriting process in connection with such natural person as it applies
to Host Customers that are natural persons; (ii) that voluntarily entered



Schedule I-6


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





into such Solar Service Agreement and not as a result of fraud or identity
theft, and (iii) who owns the real property on which the PV System is installed
in one of the 50 states of the United States, the District of Columbia or an
Approved U.S. Territory; provided that in the case where the Host Customer is a
natural person, the residence may be owned by a limited liability company,
corporation, trust, partnership or other legal entity for which the Parent has
determined that the Host Customer is the controlling member, controlling
stockholder, trustee, general partner or other equivalent controlling person).
No related Host Customer has notified the Parent or any Affiliate thereof of any
damage or other casualty affecting the PV system or home and neither the Parent
nor any Affiliate thereof is aware of any other event that has occurred, in each
case, that would affect the value or performance of the Solar Asset or the PV
System. All parts and materials furnished in connection with the related PV
System which are material to the solar energy production performance of such PV
System, including but not limited to the Solar Photovoltaic Panels and
Inverters, are (or in the case of a Substantial Stage Solar Asset, will be)
newly manufactured with a manufacturer date no more than 12 months prior to the
date the Solar Asset was originated.
34.
Hedged SRECs. With respect to all Solar Assets for which the related Host
Customer is a resident of either New Jersey or Massachusetts, as of the date
that is 120 days from the Closing Date, the Projected SREC Hedge Ratio
determined for the SREC Years 2019, 2020, 2021 and 2022 does not exceed 85%.

35.
Maximum Solar Asset Tenor. The original term to maturity of the Solar Asset does
not exceed 300 months.

36.
Host Customer Solvency: (i) The Host Customer is not a debtor in a bankruptcy
case as of the Closing Date (in the case of the Initial Solar Assets) or the
related Transfer Date (in the case of Additional Solar Assets), and (ii) the
Host Customer has not commenced any litigation or asserted any claim in writing
challenging the validity or enforceability of the related Solar Service
Agreement.

37.
No Impairment. Neither the Parent nor any of its Affiliates has done anything to
impair the rights of the Borrower, the Administrative Agent or the Lenders in
the Collateral or payments with respect thereto.

38.
Ownership. A Financing Fund or SAP, as applicable, has full legal and equitable
title to the related PV System and related Solar Service Agreement, in each case
free and clear of all Liens except for Permitted Liens and Permitted Equity
Liens.

39.
Final Stage Solar Asset. If such Solar Asset is a Final Stage Solar Asset, such
Solar Asset will not be a Final Stage Solar Asset for more than 150 days since
the date such Solar Asset first constituted a Final Stage Solar Asset.

40.
Substantial Stage Solar Asset. If such Solar Asset is a Substantial Stage Solar
Asset, (i) such Solar Asset will not be a Substantial Stage Solar Asset for more
than 90 days (or 120 days if the related Host Customer is located in the East
Region) since the Parent or an Affiliate thereof has issued a “notice to
proceed” confirming the related Host Customer signed the



Schedule I-7


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





related Solar Service Agreement, a channel partner submitted a final design
proposal and such proposal was approved by the Parent or an Affiliate thereof
and (ii) the related Host Customer has not cancelled the installation of the
Solar Asset notwithstanding receipt of the related “notice to proceed.”
41.
Puerto Rico Solar Asset. If such Solar Asset is a Puerto Rico Solar Asset, the
related PV System relies on one or more Energy Storage Systems and does not rely
on the operation of the utility grid in order to operate.

42.
Hedged SREC Payments.

a.
All applications, forms and other filings required to be submitted in connection
with the procurement of Hedged SREC Payments have been properly made in all
material respects under applicable law, rules and regulations and the related
Eligible Hedged SREC Counterparty has provided a written reservation approval
(which may be in the form of electronic mail from the related Eligible Hedged
SREC Counterparty) for the payment of Hedged SREC Payments.

b.
All conditions to the payment of Hedged SREC Payments by the related Eligible
Hedged SREC Counterparty have been satisfied or approved, as applicable, and the
Eligible Hedged SREC Counterparty’s payment obligation is an absolute and
unconditional obligation of the Eligible Hedged SREC Counterparty that is not,
by the terms of the related Hedged SREC Agreement, subject to offset for any
reason.

c.
Copies of all Hedged SREC Agreements with respect to Hedged SREC Payments have
been delivered to the Verification Agent as of the Closing Date (as to the
Initial Solar Assets) or the related Transfer Date (as to any Additional Solar
Asset).

d.
To the extent that the rights to receive Hedged SREC Payments and the related
Hedged SREC Agreement, if any, are not freely assignable without the consent of
the Eligible Hedged SREC Counterparty, or if consent of or notice to any Person
is required for the grant of a security interest, such consent will have been
obtained or notice will have been given as of the Closing Date (as to the
Initial Solar Assets) or the related Transfer Date (as to any Additional Solar
Asset). The Hedged SREC Payments are not subject to any law, rule or regulation
which would make unlawful the sale, transfer, pledge or assignment of any rights
to the Hedged SREC Payments within the regulations set forth with respect to
such Hedged SREC Payments. Immediately prior to the transfer of the rights to
the Hedged SREC Payments and the related Hedged SREC Agreement to the Borrower,
TEP Developer had full legal and equitable title to such rights, free and clear
of all Liens except for Permitted Liens and the Borrower acquired full legal and
equitable title to such Hedged SREC Payments and the related Hedged SREC
Agreement, free and clear of all Liens, except for Permitted Liens, Permitted
Equity Liens and security interest granted to the Administrative Agent. To the
extent notice is required, upon completion of the assignment of a Hedged SREC
Agreement to the Borrower, TEP Developer delivered



Schedule I-8


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





notice to the Eligible Hedged SREC Counterparty indicating that the Borrower is
the owner of the related PV System and the payee of the Hedged SREC Payment.
e.
If a Hedged SREC Agreement is required by the laws, rules or regulations
governing the obligations of the Eligible Hedged SREC Counterparty to pay the
Hedged SREC Payments, such Hedged SREC Agreement is, to the best of the
knowledge of the Parent, the legal valid and binding payment obligation of the
Eligible Hedged SREC Counterparty, enforceable against such Eligible Hedged SREC
Counterparty in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered at law or in equity).

f.
The transfer, assignment and pledge of the rights to the Hedged SREC Payments is
not subject to and will not result in any tax, fee or governmental charge
payable by the Borrower to any federal, state or local government, except as
paid.

43.
Delivery of Solar Service Agreement. The related Solar Service Agreement and any
amendments or modifications have been converted into an electronic (.pdf) form
(an “Electronic Copy”) and delivered to the Verification Agent. The related
original (or “authoritative copy” for purposes of the UCC) of the Solar Service
Agreement and any amendments or modifications have been destroyed on or before
the Closing Date (as to the Initial Solar Assets) or the related Transfer Date
(as to any Additional Solar Asset) in compliance with the Parent’s document
storage policies or, if not destroyed, no other Person has or could obtain
possession or control thereof in a manner that would enable such Person to claim
priority over the lien of the Administrative Agent.

44.
Financing Funds/SAP.

a.
Each Tax Equity Facility Document to which any Tax Equity Party is a party is a
legal, valid and binding obligation of such Tax Equity Party, enforceable
against such Tax Equity Party in accordance with its terms, except as such
enforceability may be limited in the future by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally, and except as such enforceability may be limited in the future by
general principles of equity (whether considered in a suit at law or in equity).
None of the Tax Equity Facility Documents to which a Tax Equity Party is a party
has been amended or modified since the effective date of such Tax Equity
Facility Documents other than as set forth on Schedule VIII. No Tax Equity Party
is party to any material contract, agreement or other undertaking except the Tax
Equity Facility Documents and any other contract, agreement or undertaking
previously disclosed in writing to the Administrative Agent.

b.
All Tax Equity Facility Documents are in full force and effect and no material
breach, default or event of default has occurred and is continuing thereunder or
in connection therewith, except in either case to the extent that such breach,
default or event of



Schedule I-9


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





default could not reasonably be expected to have a Material Adverse Effect or
that could have a material adverse effect on the PV Systems owned by a Financing
Fund or the PV Systems owned by SAP or on the legality, validity or
enforceability of the Tax Equity Facility Documents.
c.
None of the Managing Members, the Financing Funds or SAP has any indebtedness or
other obligations or liabilities, direct or contingent other than as permitted
under the Transaction Documents. The Managing Members have full legal and
equitable title to the Managing Member Interests free and clear of all Liens.

d.
No loan to the Managing Members, the Financing Funds or SAP made or indebtedness
incurred prior to the related Closing Date remains outstanding.

e.
Each of the Managing Members and SAP is a limited liability company that is
disregarded for federal income tax purposes.

f.
None of the Managing Members, the Financing Funds or SAP is in breach or default
under or with respect to any contractual obligation.

g.
None of the Managing Members, the Financing Funds or SAP has conducted any
business other than the business contemplated by the Tax Equity Facility
Documents.

h.
No event has occurred under the Tax Equity Facility Documents that would allow a
Tax Equity Investor or another member to remove, or give notice of removal of,
the related Managing Member, nor has a Managing Member given or received notice
of an action, claim or threat of removal.

i.
No event or circumstance occurred and is continuing that has resulted or would
reasonably be expected result in or trigger any limitation, reduction,
suspension or other restriction of the Managing Member Distributions.

j.
There are no actions, suits, proceedings, claims or disputes pending or, to the
Borrower’s knowledge, threatened in writing or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against a Financing
Fund, SAP or a Managing Member, or against any of their properties or revenues
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or that could have a material adverse effect on
the Solar Assets or on the legality, validity or enforceability of any of the
Transaction Documents or any of the Tax Equity Facility Documents.

k.
No notice or action challenging the tax structure, tax basis validity, tax
characterization or tax-related legal compliance of the Tax Equity Facility or
the tax benefits associated with the Tax Equity Facility is ongoing or has been
resolved in a manner adverse to the Tax Equity Facility or a Managing Member, in
each case, that would reasonably be expected to have a material adverse effect
on the Tax Equity Facility or a Managing Member.



Schedule I-10


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





l.
The only holders of equity interests in the Financing Funds are the Managing
Members and Tax Equity Investors and other than the Purchase Options there are
no outstanding obligations of the Managing Members or a Tax Equity Investor to
repurchase, redeem, or otherwise acquire any membership or other equity
interests in the Managing Members and a Tax Equity Investor, as applicable, or
to make payments to any person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to the fair market value or equity
value of the Managing Members and a Tax Equity Investor, as applicable. The
class or classes of membership interests that a Financing Fund is authorized to
issue and has issued are expressly set forth in its Financing Fund LLCA.

m.
Each of the Financing Funds and SAP has filed, or has caused to be filed with
the appropriate tax authority, all federal, state and local tax returns that it
is required to file and has paid or has caused to be paid all taxes it is
required to pay to the extent due; provided, however, that each of the Financing
Funds and SAP may contest in good faith any such taxes and, in such event, may
permit the taxes so contested to remain unpaid during any period, including
appeals, when the Financing Funds and SAP, as applicable, are in good faith
contesting the same, so long as such contest is pursued in accordance with the
requirements of each applicable Tax Equity Facility Document. There is no
action, suit, proceeding, investigation, audit or claim now pending by a taxing
authority regarding any taxes relating to the Financing Funds or SAP that could,
if made, individually or in the aggregate have a Material Adverse Effect.

n.
The Borrower has delivered to the Administrative Agent the most recent financial
statements (including the notes thereto) prepared in respect of the Financing
Funds and SAP pursuant to the requirements of the Tax Equity Facility Documents,
and such financial statements (if any) (a) fairly present in all material
respects the financial condition of the Financing Funds and SAP, as applicable,
as of the date thereof and (b) have been prepared in accordance with the
requirements of Tax Equity Facility Documents. Such financial statements and
notes thereto disclose all direct or contingent material liabilities of the
Financing Funds and SAP as of the dates thereof, including liabilities for
taxes, material commitments and debt.

o.
The Financing Funds or SAP, as applicable, is party to each Solar Service
Agreement in respect of each PV System owned by it.

45.
Savings Product. If such Solar Asset is a Host Customer Solar Asset, the related
Solar Service Agreement is a “savings product” (as such term is defined in the
Underwriting and Reassignment Credit Policy).







Schedule I-11


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE II
THE COLLECTION ACCOUNT, THE SUPPLEMENTAL RESERVE ACCOUNT, THE LIQUIDITY RESERVE
ACCOUNT, THE SAP REVENUE ACCOUNT, THE TAKEOUT TRANSACTION ACCOUNT, THE
BORROWER’S ACCOUNT AND THE TEP COLLATERAL ACCOUNT
Collection Account
Bank Name:    Wells Fargo Bank, N.A.
ABA No.:    [***]
Account No.:    [***]
Account Name:    [***]
FFC:    [***]
Supplemental Reserve Account
Bank Name:    Wells Fargo Bank, N.A.
ABA No.:    [***]
Account No.:    [***]
Account Name:    [***]
FFC:    [***]
Liquidity Reserve Account
Bank Name:    Wells Fargo Bank, N.A.
ABA No.:    [***]
Acct:    [***]
Account Name:    [***]
FFC:    [***]
SAP Revenue Account
Bank Name:    Wells Fargo Bank, N.A.
ABA No.:    [***]
Account No.:    [***]
Account Name:    [***]
FFC:    [***]
Takeout Transaction Account
Bank Name:    Wells Fargo Bank, N.A.
ABA No.:    [***]
Account No.:    [***]
Account Name:    [***]
FFC:    [***]


Schedule II-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Borrower’s Account
Bank Name:    Texas Capital Bank
ABA No.:    [***]
Account No.:    [***]
Account Name:    [***]
Reference:    [***]
TEP Collateral Account4 




























































__________________
4 To be completed upon opening of the TEP Collateral Account.


Schedule II-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE III
[RESERVED]








Schedule III-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE IV
SCHEDULED HEDGED SREC PAYMENTS
[On file with the Administrative Agent]








Schedule IV-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE V
SCHEDULED HOST CUSTOMER PAYMENTS
[On file with the Administrative Agent]








Schedule V-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE VI
SCHEDULED PBI PAYMENTS
[On file with the Administrative Agent]








Schedule VI-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE VII
SCHEDULED MANAGING MEMBER DISTRIBUTIONS
[On file with the Administrative Agent]








Schedule VII-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE VIII
TAX EQUITY DEFINITIONS
Financing Funds
1.
Sunnova TEP IV-A, LLC, a Delaware limited liability company (“TEP IV-A”)

Financing Fund LLCAs
1.
With respect to TEP IV-A, the Amended and Restated Limited Liability Company
Agreement, dated as of August 16, 2019, entered into between the applicable
Managing Member and the applicable Tax Equity Investor (the “TEP IV-A LLCA”)

Management Agreements
1.
Management Agreement, dated as of August 16, 2019, by and between the related
Manager and TEP IV-A (“TEP IV-A Management Agreement”)

Managers
1.
Sunnova TE Management, LLC, a Delaware limited liability company

Managing Members
2.
Sunnova TEP IV-A Manager, LLC, a Delaware limited liability company

Managing Member Interests
1.
The Class B Interest in TEP IV-A

2.
To the extent the TEP IV-A Purchase Option is exercised, the Class A Interest in
TEP IV‑A

Master Purchase Agreements
1.
Master Purchase Agreement, dated as of August 16, 2019, between Sunnova TEP
Developer, LLC and TEP IV-A (“TEP IV-A MPA”)

Purchase Options
1.
“TEP IV-A Purchase Option” means the right of the applicable Managing Member or
its designated Affiliate to purchase the related Tax Equity Investor’s interest
in TEP IV-A

Servicing Agreements
1.
Servicing Agreement, dated as of August 16, 2019, by and among the Manager, TEP
IV‑A and GreatAmerica Portfolio Services Group LLC (“TEP IV-A Servicing
Agreement”)



Schedule VIII-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Tax Equity Financing Documents
TEP II
1.
Guaranty, dated as of August 16, 2019, by Parent for the benefit of the
applicable Tax Equity Investor

2.
TEP IV-A Management Agreement

3.
TEP IV-A Servicing Agreement

4.
TEP IV-A MPA

5.
TEP IV-A LLCA

6.
Deposit Account Control Agreement, dated as of August 16, 2019, by and between
TEP IV-A, the applicable Tax Equity Investor, and Texas Capital Bank, N.A., a
national banking association

Tax Equity Investors
1.
With respect to TEP IV-A, JPM Capital Corporation, a Delaware corporation









Schedule VIII-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE IX
SAP FINANCING DOCUMENTS
1.
Management Agreement, dated as of September 6, 2019, by and between Manager and
SAP.

2.
Servicing Agreement, dated as of September 6, 2019, by and among GreatAmerica
Portfolio Services Group LLC, Manager and SA







Schedule IX-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.